 

Exhibit 10.1

 



MASTER REPURCHASE AGREEMENT

 

 

Among

 

 

JPMorgan Chase Bank, National Association,
as Buyer

 

 

PennyMac Corp.,
as a Seller

 

 

PennyMac Operating Partnership, L.P.,
as a Seller

 

 

PennyMac Holdings, LLC,
as a Seller

 

 

PMC REO Trust 2015-1,
as a REO Subsidiary

 

 

TRS REO Trust 1-A,
as a REO Subsidiary

 

 

and

 

 

PennyMac Mortgage Investment Trust,
as Guarantor

 

 

Dated January 27, 2015

 



 

 

 



TABLE OF CONTENTS

 

 

    Page       SECTION 1. APPLICABILITY 1 SECTION 2. DEFINITIONS 1 SECTION 3.
INITIATION; TERMINATION 19 SECTION 4. MARGIN AMOUNT MAINTENANCE 26 SECTION 5.
INCOME PAYMENTS 27 SECTION 6. REQUIREMENTS OF LAW 28 SECTION 7. TAXES. 29
SECTION 8. SECURITY INTEREST; BUYER’S APPOINTMENT AS ATTORNEY-IN-FACT. 32
SECTION 9. PAYMENT, TRANSFER AND CUSTODY 38 SECTION 10. HYPOTHECATION OR PLEDGE
OF PURCHASED MORTGAGE LOANS 38 SECTION 11. FACILITY FEE. 38 SECTION 12.
REPRESENTATIONS 39 SECTION 13. COVENANTS OF SELLER PARTY AND GUARANTOR 45
SECTION 14. EVENTS OF DEFAULT 52 SECTION 15. REMEDIES 55 SECTION 16.
INDEMNIFICATION AND EXPENSES 59 SECTION 17. SERVICING 60 SECTION 18. RESERVED 61
SECTION 19. DUE DILIGENCE 61 SECTION 20. ASSIGNABILITY. 62 SECTION 21. TRANSFER
AND MAINTENANCE OF REGISTER. 62 SECTION 22. TAX TREATMENT 63

 

 



i

 

 



 

SECTION 23. SET-OFF 63 SECTION 24. TERMINABILITY 64 SECTION 25. NOTICES AND
OTHER COMMUNICATIONS 64 SECTION 26. ENTIRE AGREEMENT; SEVERABILITY; SINGLE
AGREEMENT 64 SECTION 27. GOVERNING LAW 65 SECTION 28. SUBMISSION TO
JURISDICTION; WAIVERS 65 SECTION 29. NO WAIVERS, ETC 65 SECTION 30. NETTING 66
SECTION 31. CONFIDENTIALITY 66 SECTION 32. INTENT 67 SECTION 33. DISCLOSURE
RELATING TO CERTAIN FEDERAL PROTECTIONS 68 SECTION 34. CONFLICTS 68 SECTION 35.
AUTHORIZATIONS 69 SECTION 36. RESERVED. 69 SECTION 37. MISCELLANEOUS. 69 SECTION
38. GENERAL INTERPRETIVE PRINCIPLES 69 SECTION 39. JOINT AND SEVERAL 70

 

 

SCHEDULE 1-A REPRESENTATIONS AND WARRANTIES RE: MORTGAGE LOANS SCHEDULE 1-B
REPRESENTATIONS AND WARRANTIES RE: UNDERLYING REO PROPERTY SCHEDULE 1-C
REPRESENTATIONS AND WARRANTIES RE: REO SUBSIDIARY INTERESTS SCHEDULE 1-D
REPRESENTATIONS AND WARRANTIES RE: UNDERLYING REPURCHASE TRANSACTIONS SCHEDULE 2
AUTHORIZED REPRESENTATIVES



 

 

 



ii

 

 



EXHIBIT A FORM OF CONFIRMATION LETTER EXHIBIT B RESERVED EXHIBIT C SELLERS’ AND
GUARANTOR’S TAX IDENTIFICATION NUMBER EXHIBIT D EXISTING INDEBTEDNESS EXHIBIT E
RESERVED EXHIBIT F RESERVED EXHIBIT G RESERVED EXHIBIT H RESERVED EXHIBIT I FORM
OF SECTION 7 CERTIFICATE EXHIBIT J ASSET SCHEDULE FIELDS EXHIBIT K RESERVED
EXHIBIT L FORM OF SERVICER NOTICE AND PLEDGE EXHIBIT M FORM OF POWER OF ATTORNEY
EXHIBIT N FORM OF REPURCHASE REQUEST

 



iii

 

 



MASTER REPURCHASE AGREEMENT

 

 

This is a MASTER REPURCHASE AGREEMENT, dated as of January 27, 2015, among
PennyMac Corp., a Delaware corporation (“PMC”), PennyMac Operating Partnership,
L.P., a Delaware limited partnership (“POP”), PennyMac Holdings, LLC, a Delaware
limited liability company (“PMH”, and together with POP and PMC, each
individually, a “Seller”, and collectively the “Sellers”), PMC REO Trust 2015-1,
a Delaware statutory trust (“New REO Subsidiary”), TRS REO Trust 1-A, a Delaware
statutory trust (“Legacy REO Subsidiary” and together with New REO Subsidiary,
each an “REO Subsidiary” and collectively, “REO Subsidiaries”, and together with
Sellers, each a “Seller Party” and collectively, “Seller Parties”), PennyMac
Mortgage Investment Trust, a Maryland real estate investment trust (the
“Guarantor”) and JPMorgan Chase Bank, National Association, a banking
association organized under the laws of the United States (the “Buyer”).

 

Section 1. Applicability. From time to time the parties hereto may enter into
transactions in which any or all Sellers agree (a) to transfer to Buyer Mortgage
Loans on a servicing released basis against the transfer of funds by Buyer, with
a simultaneous agreement by Buyer to transfer to the applicable Seller such
Mortgage Loans on a servicing released basis at a date certain not later than
the Termination Date and (b) to pledge the beneficial interests in each REO
Subsidiary to Buyer in connection with Transactions. On account of REO Property,
Buyer and PMC agree that from time to time PMC shall initiate the transfer of
the REO Properties to New REO Subsidiary against the transfer by Buyer of funds
in an amount equal to the Purchase Price Increase, with a simultaneous agreement
by Buyer to permit the release of REO Properties with respect thereto from New
REO Subsidiary, to or for the benefit of POP upon payment by POP of a portion of
the Repurchase Price for the REO Subsidiary Interests representing the
Repurchase Price in respect of such REO Properties, in all cases, subject to the
terms of this Agreement. Each such transaction shall be referred to herein as a
“Transaction” and shall be governed by this Agreement, unless otherwise agreed
in writing.

 

This Agreement is not a commitment by Buyer to enter into Transactions
(including Purchase Price Increases, from time to time) with Sellers but rather
sets forth the procedures to be used in connection with periodic requests for
Buyer to enter into Transactions with Sellers. Each Seller hereby acknowledges
that Buyer is under no obligation to agree to enter into, or to enter into, any
Transaction pursuant to this Agreement.

 

Section 2. Definitions. As used herein, the following terms shall have the
following meanings (all terms defined in this Section 2 or in other provisions
of this Agreement in the singular to have the same meanings when used in the
plural and vice versa).

 

“1934 Act” shall have the meaning set forth in Section 33(a) hereof.

 

“Accepted Servicing Practices” shall mean, with respect to any Mortgage Loan or
REO Property, those mortgage servicing practices of prudent mortgage lending
institutions which service mortgage loans and manage real property of the same
type as such Mortgage Loan and REO Property in the jurisdiction where the
related Mortgaged Property or REO Property, as applicable, is located.

 

1

 

“Affiliate” shall mean with respect to any Person, any “affiliate” of such
Person, as such term is defined in the Bankruptcy Code; provided that
notwithstanding anything contained herein to the contrary, Private National
Mortgage Acceptance Company, LLC and its direct and indirect Subsidiaries and
affiliated entities shall not be included as “Affiliates” with respect to Seller
Parties and Guarantor.

 

“Agency” shall mean Freddie Mac, Fannie Mae or GNMA, as applicable.

 

“Agency Approval” shall have the meaning set forth in Section 13(w) hereof.

 

“Agreement” shall mean this Master Repurchase Agreement among Buyer, Seller
Parties and Guarantor, dated as of the date hereof, as the same may be further
amended, supplemented or otherwise modified in accordance with the terms hereof.

 

“Anti-Money Laundering Laws” shall have the meaning set forth in Section 12(cc)
hereof.

 

“Asset” shall mean a Purchased Mortgage Loan (including, for the avoidance of
doubt, Underlying Repurchase Assets), or REO Subsidiary Interests owned by a
Seller, or Underlying REO Property owned by a REO Subsidiary, as the context may
require.

 

“Asset Detail and Exception Report” shall have the meaning set forth in the
Custodial Agreement.

 

“Asset File” shall mean, with respect to an Asset, the documents and instruments
relating to such Asset and set forth in the Custodial Agreement.

 

“Asset Schedule” shall mean with respect to any Transaction as of any date, an
Asset Schedule in the form of a computer tape or other electronic medium
generated by a Seller and delivered to Buyer and the Custodian, which provides
information (including, without limitation, the information set forth on
Exhibit J attached hereto) relating to the Assets in a format acceptable to
Buyer.

 

“Asset Value” shall have the meaning set forth in the Pricing Side Letter.

 

“Assignment and Acceptance” shall have the meaning set forth in Section 20(a)
hereof.

 

“Assignment of Mortgage” shall mean an assignment of the Mortgage, notice of
transfer or equivalent instrument in recordable form sufficient under the laws
of the jurisdiction wherein the related Mortgaged Property is located to reflect
the transfer of the Mortgage to the party indicated therein.

 

“Attorney Bailee Letter” shall mean a bailee letter substantially in the form
prescribed by the Custodial Agreement or otherwise approved in writing by Buyer.

 

“Authorized Representative” shall mean, for the purposes of this Agreement only,
an agent or Responsible Officer of each Seller, each REO Subsidiary, Guarantor
and Buyer listed on Schedule 2 hereto, as such Schedule 2 may be amended from
time to time.

 

2

 

“Bailee Letter” shall have the meaning assigned to such term in the Custodial
Agreement.

 

“Bank” shall mean City National Bank, in its capacity as bank with respect to
the Control Agreement.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978, as
amended from time to time.

 

“BPO” shall mean an opinion of the fair market value of a Mortgaged Property,
REO Property or parcel of real property given by a licensed real estate agent or
broker in conformity with customary and usual business practices, which
generally includes comparable sales and comparable listings and is reasonably
acceptable to Buyer; provided that no BPO shall be valid if it is dated earlier
than 270 days prior to any date of determination; provided further that with
respect to Mortgage Loans and Underlying REO Properties subject to the initial
Transaction, Sellers shall have seven (7) Business Days from the Purchase Date
to update any BPO not otherwise in compliance with this definition. In addition
to the foregoing, Buyer may require an updated BPO to be delivered upon request.

 

“Business Day” shall mean a day other than (i) a Saturday or Sunday, (ii) any
day on which banking institutions are authorized or required by law, executive
order or governmental decree to be closed in the State of New York or (iii) any
day on which the New York Stock Exchange is closed.

 

“Buyer” shall mean JPMorgan Chase Bank, National Association, its successors in
interest and assigns, and with respect to Section 7, its participants.

 

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

“Capital Stock” shall mean, as to any Person, any and all shares, interests,
participations or other equivalents (however designated) of capital stock of a
corporation, any and all equivalent equity ownership interests in a Person which
is not a corporation, including, without limitation, any and all member or other
equivalent interests in any limited liability company, limited partnership,
trust, and any and all warrants or options to purchase any of the foregoing, in
each case, designated as “securities” (as defined in Section 8-102 of the
Uniform Commercial Code) in such Person, including, without limitation, all
rights to participate in the operation or management of such Person and all
rights to such Person’s properties, assets, interests and distributions under
the related organizational documents in respect of such Person. “Capital Stock”
also includes (i) all accounts receivable arising out of the related
organizational documents of such Person; (ii) all general intangibles arising
out of the related organizational documents of such Person; and (iii) to the
extent not otherwise included, all proceeds of any and all of the foregoing
(including within proceeds, whether or not otherwise included therein, any and
all contractual rights under any revenue sharing or similar agreement to receive
all or any portion of the revenues or profits of such Person).

 

3

 

“Cash Equivalents” shall mean (a) securities with maturities of 90 days or less
from the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of any commercial bank, which commercial
bank is organized under the laws of the United States of America or any state
thereof, having capital and surplus in excess of $500,000,000, and rated at
least A-2 by S&P and P-2 by Moody’s, (c) repurchase obligations of any
commercial bank satisfying the requirements of clause (b) of this definition and
(d) commercial paper (having original maturities of not more than 91 days) of
JPMorgan Chase & Co., but not its Affiliates provided that the commercial paper
is United States Dollar denominated and amounts payable thereunder are not
subject to any withholding imposed by any non-United States jurisdiction and is
not issued by an asset backed commercial paper conduit or structured investment
vehicle.

 

“Certificate Distribution Account” shall mean, collectively, (a) the deposit
account (the title of which shall indicate that the funds therein are being held
in trust for Buyer) established by the New REO Subsidiary at the Bank subject to
a Control Agreement, into which all Income constituting Liquidation Proceeds
with respect to Liquidated REO Property held by the New REO Subsidiary shall be
deposited and (b) the deposit account (the title of which shall indicate that
the funds therein are being held in trust for Buyer) established by the Legacy
REO Subsidiary at the Bank subject to a Control Agreement, into which all Income
constituting Liquidation Proceeds with respect to Liquidated REO Property held
by the Legacy REO Subsidiary shall be deposited.

 

“Change in Control” shall mean:

 

(a) any transaction or event as a result of which Guarantor ceases to own
directly or indirectly 100% of the Capital Stock of POP;

 

(b) any transaction or event as a result of which POP ceases to own directly
100% of the Capital Stock of either PMH or PMC;

 

(c) any transaction or event as a result of which PMC and/or POP ceases to own
directly 100% of the Capital Stock of any REO Subsidiary;

 

(d) the sale, transfer, or other disposition of all or substantially all of any
Seller Party’s assets (excluding any such action taken in connection with this
Agreement or any securitization transaction); or

 

(e) the consummation of a merger or consolidation of any Seller with or into
another entity or any other corporate reorganization (in one transaction or in a
series of transactions), if 50% or more of the combined voting power of the
continuing or surviving entity’s stock outstanding immediately after such
merger, consolidation or such other reorganization is owned by persons who were
not stockholders of any Seller immediately prior to such merger, consolidation
or other reorganization.

 

4

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collection Account” shall mean the deposit account (the title of which shall
indicate that the funds therein are being held in trust for Buyer) established
by Sellers at the Bank subject to a Control Agreement, into which all Income
(other than Liquidation Proceeds with respect to REO Property) shall be
deposited.

 

“Collection Period” shall mean the period commencing on the 1st day of the month
up to but not including the 1st day of the following month.

 

“Concentration Limit” shall have the meaning set forth in the Pricing Side
Letter.

 

“Confidential Information” shall have the meaning set forth in Section 31(b)
hereof.

 

“Confidential Terms” shall have the meaning set forth in Section 31(a) hereof.

 

“Confirmation” shall mean a confirmation letter in the form of Exhibit A hereto.

 

“Control Agreement” shall mean a letter agreement among Seller Parties, Buyer,
and the Bank in form and substance acceptable to Buyer, as the same may be
amended from time to time.

 

“Costs” shall have the meaning set forth in Section 16(a) hereof.

 

“Custodial Agreement” shall mean that certain Custodial Agreement dated as of
the date hereof, among Sellers, Buyer and Custodian as the same may be amended
from time to time.

 

“Custodian” shall mean Deutsche Bank National Trust Company and any successor
thereto under the Custodial Agreement.

 

“Default” shall mean an Event of Default or an event that with notice or lapse
of time or both would become an Event of Default.

 

“Defaulting Party” shall have the meaning set forth in Section 30 hereof.

 

“Dollars” and “$” shall mean lawful money of the United States of America.

 

“Due Date” shall mean the day of the month on which the Monthly Payment is due
on a Mortgage Loan, exclusive of any days of grace.

 

“Due Diligence Cap” shall have the meaning set forth in the Pricing Side Letter.

 

“Due Diligence Costs” shall have the meaning set forth in Section 19 hereof.

 

“Due Diligence Documents” shall have the meaning set forth in Section 19 hereof.

 

“Due Diligence Review” shall mean the performance by Buyer or its designee of
any or all of the reviews permitted under Section 19 hereof with respect to any
or all of the Mortgage Loans, as desired by Buyer from time to time.

 

5

 

“Early Payment Default” shall mean, with respect to a Mortgage Loan, the failure
of the Mortgagor to make any of the first three Monthly Payments due under the
Mortgage Loan within thirty (30) days of its scheduled Due Date.

 

“Effective Date” shall mean the date upon which the conditions precedent set
forth in Section 3(a) shall have been satisfied.

 

“Electronic Tracking Agreement” shall mean an Electronic Tracking Agreement
among Buyer, Sellers, MERS and MERSCORP Holdings, Inc., to the extent applicable
as the same may be amended from time to time.

 

“Eligible Assets” shall mean, collectively, Eligible Mortgage Loans, Eligible
REO Property and Eligible REO Subsidiary Interests.

 

“Eligible Mortgage Loan” shall mean a Purchased Mortgage Loan which complies
with the representations and warranties set forth on Schedule 1-A to this
Agreement.

 

“Eligible REO Property” shall mean an REO Property that satisfies the applicable
representations and warranties set forth on Schedule 1-B with respect thereto.

 

“Eligible REO Subsidiary Interests” shall mean the Capital Stock in each REO
Subsidiary that satisfy the applicable representations and warranties set forth
on Schedule 1-C with respect thereto.

 

“EO13224” shall have the meaning set forth in Section 12(dd) hereof.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and any successor thereto, and the regulations
promulgated and rulings issued thereunder.

 

“ERISA Affiliate” shall mean any Person which, together with any Seller Party or
Guarantor is treated, as a single employer under Section 414(b) or (c) of the
Code or solely for purposes of Section 302 of ERISA and Section 412 of the Code
is treated as a single employer described in Section 414 of the Code.

 

“Escrow Payments” shall mean, with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

 

“Event of Default” shall have the meaning set forth in Section 14 hereof.

 

6

 

“Event of ERISA Termination” shall mean (i) with respect to any Plan, a
reportable event, as defined in Section 4043 of ERISA, as to which the PBGC has
not by regulation waived the reporting of the occurrence of such event, or
(ii) the withdrawal of any Seller Party, Guarantor or any ERISA Affiliate
thereof from a Plan during a plan year in which it is a substantial employer, as
defined in Section 4001(a)(2) of ERISA, or (iii) the failure by any Seller
Party, Guarantor or any ERISA Affiliate thereof to meet the minimum funding
standard of Section 412 of the Code or Section 302 of ERISA with respect to any
Plan, including, without limitation, the failure to make on or before its due
date a required installment under Section 430 (j) of the Code or Section 303(j)
of ERISA, or (iv) the distribution under Section 4041 of ERISA of a notice of
intent to terminate any Plan or any action taken by any Seller Party, Guarantor
or any ERISA Affiliate thereof to terminate any Plan, or (v) the failure to meet
the requirements of Section 436 of the Code resulting in the loss of qualified
status under Section 401(a)(29) of the Code, or (vi) the institution by the PBGC
of proceedings under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan, or (vii) the receipt by any
Seller Party, Guarantor or any ERISA Affiliate thereof of a notice from a
Multiemployer Plan that action of the type described in the previous clause (vi)
has been taken by the PBGC with respect to such Multiemployer Plan, or
(viii) any event or circumstance exists which may reasonably be expected to
constitute grounds for any Seller Party, Guarantor or any ERISA Affiliate
thereof to incur liability under Title IV of ERISA or under Sections 412(b) or
430 (k) of the Code with respect to any Plan.

 

“Excluded Taxes” shall have the meaning set forth in Section 7(e) hereof.

 

“Expenses” shall mean all present and future expenses incurred by or on behalf
of Buyer in connection with this Agreement or any of the other Facility
Documents and any amendment, supplement or other modification or waiver related
hereto or thereto, whether incurred heretofore or hereafter, which expenses
shall include the cost of title, lien, judgment and other record searches;
attorneys’ fees; and costs of preparing and recording any UCC financing
statements or other filings necessary to perfect the security interest created
hereby.

 

“Facility Documents” shall mean this Agreement, the Pricing Side Letter, the
Guaranty, the Custodial Agreement, the Netting Agreement, the Electronic
Tracking Agreement, if applicable, a Servicer Notice, if any, the Power of
Attorney, the Control Agreement, the REO Subsidiary Agreements, the Servicing
Agreement and the Underlying Repurchase Documents.

 

“Fannie Mae” shall mean the Federal National Mortgage Association, or any
successor thereto.

 

“FDIA” shall have the meaning set forth in Section 32(c) hereof.

 

“FDICIA” shall have the meaning set forth in Section 32(d) hereof.

 

“Fidelity Insurance” shall mean insurance coverage with respect to employee
errors, omissions, dishonesty, forgery, theft, disappearance and destruction,
robbery and safe burglary, property (other than money and securities) and
computer fraud in an aggregate amount acceptable to Buyer.

 

“Financial Statements” shall mean the consolidated and consolidating financial
statements of each of PMC and Guarantor prepared in accordance with GAAP for the
year or other period then ended. Such financial statements will be audited, in
the case of annual statements, by a nationally recognized public accounting
firm.

 

“Fitch” shall mean Fitch Ratings, Inc., or any successor thereto.

 

7

 

“Freddie Mac” shall mean the Federal Home Loan Mortgage Corporation or any
successor thereto.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, applied on a consistent basis and applied to both classification of
items and amounts, and shall include, without limitation, the official
interpretations thereof by the Financial Accounting Standards Board, its
predecessors and successors.

 

“GLB Act” shall have the meaning set forth in Section 31(b) hereof.

 

“GNMA” shall mean the Government National Mortgage Association and any successor
thereto.

 

“Governmental Authority” shall mean any nation or government, any state, county,
municipality or other political subdivision thereof or any governmental body,
agency, authority, department or commission (including, without limitation, any
taxing authority) or any instrumentality or officer of any of the foregoing
(including, without limitation, any court or tribunal) exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any corporation, partnership or other entity directly or
indirectly owned by or controlled by the foregoing.

 

“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee of a Person shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith. The terms “Guarantee” and “Guaranteed”
used as verbs shall have correlative meanings.

 

“Guarantor” shall mean PennyMac Mortgage Investment Trust, its successors in
interest and assigns.

 

“Guaranty” shall mean that certain Guaranty made by the Guarantor in favor of
Buyer, dated as of the date hereof, as amended from time to time.

 

“High Cost Mortgage Loan” shall mean a Mortgage Loan classified as (a) a “high
cost” loan under the Home Ownership and Equity Protection Act of 1994; (b) a
“high cost,” “high risk,” “high rate,” “threshold,” “deceptive,” “unfair,”
“covered,” or “predatory” loan under any other applicable state, federal or
local law (or a similarly classified loan using different terminology under a
law, regulation or ordinance imposing heightened regulatory scrutiny or
additional legal liability for residential mortgage loans having high interest
rates, points and/or fees) or (c) having a percentage listed under the
Indicative Loss Severity Column (the column that appears in the S&P
Anti-Predatory Lending Law Update Table, included in the then-current S&P’s
LEVELS® Glossary of Terms on Appendix E).

 

8

 

“HUD” shall mean the Department of Housing and Urban Development.

 

“Income” shall mean, with respect to any Purchased Mortgage Loan or Underlying
REO Property at any time, all principal and interest payments received with
respect to the Purchased Mortgage Loans or Underlying REO Property, including
any sale or Liquidation Proceeds, insurance proceeds, all interest, dividends or
other distributions payable thereon or any fees or payments of any kind received
by the Servicer. Income shall also include any sale or any Liquidation Proceeds
received by Servicer or a REO Subsidiary in connection with a Liquidated REO
Property.

 

“Indebtedness” shall mean, with respect to any Person: (a) obligations created,
issued or incurred by such Person for borrowed money (whether by loan, the
issuance and sale of debt securities or the sale of Property to another Person
subject to an understanding or agreement, contingent or otherwise, to repurchase
such Property from such Person); (b) obligations of such Person to pay the
deferred purchase or acquisition price of Property or services, other than trade
accounts payable (other than for borrowed money) arising, and accrued expenses
incurred, in the ordinary course of business so long as such trade accounts
payable are payable within 90 days of the date the respective goods are
delivered or the respective services are rendered; (c) Indebtedness of others
secured by a Lien on the Property of such Person, whether or not the respective
Indebtedness so secured has been assumed by such Person; (d) obligations
(contingent or otherwise) of such Person in respect of letters of credit or
similar instruments issued or accepted by banks and other financial institutions
for the account of such Person; (e) Capital Lease Obligations of such Person;
(f) obligations of such Person under repurchase agreements, sale/buy-back
agreements or like arrangements; (g) Indebtedness of others Guaranteed by such
Person; (h) all obligations of such Person incurred in connection with the
acquisition or carrying of fixed assets by such Person; and (i) Indebtedness of
general partnerships of which such Person is a general partner.

 

“Indemnified Party” shall have the meaning set forth in Section 16 hereof.

 

“Insolvency Event” shall mean, for any Person:

 

(i) that such Person or any Affiliate shall discontinue or abandon operation of
its business; or

 

(ii) that such Person or any Affiliate shall fail generally to, or admit in
writing its inability to, pay its debts as they become due; or

 

(iii) a proceeding shall have been instituted in a court having jurisdiction in
the premises seeking a decree or order for relief in respect of such Person or
any Affiliate in an involuntary case under any applicable bankruptcy,
insolvency, liquidation, reorganization or other similar law now or hereafter in
effect, or for the appointment of a receiver, liquidator, assignee, trustee,
custodian, sequestrator, conservator or other similar official of such Person or
any Affiliate, or for any substantial part of its property, or for the
winding-up or liquidation of its affairs; or

 

(iv) the commencement by such Person or any Affiliate of a voluntary case under
any applicable bankruptcy, insolvency or other similar Law now or hereafter in
effect, or such Person’s or any Affiliate’s consent to the entry of an order for
relief in an involuntary case under any such Law, or consent to the appointment
of or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator, conservator or other similar official of such Person, or for any
substantial part of its property, or any general assignment for the benefit of
creditors; or

 



9

 

 

(v) that such Person or any Affiliate shall become insolvent; or

 

(vi) if such Person or any Affiliate is a corporation, such Person or any
Affiliate, or any of their Subsidiaries, shall take any corporate action in
furtherance of, or the action of which would result in any of the actions set
forth in the preceding clauses (i), (ii), (iii), (iv) or (v).

 

“Interest Rate Adjustment Date” shall mean the date on which an adjustment to
the Mortgage Interest Rate with respect to each Mortgage Loan becomes effective.

 

“Late Payment Fee” shall mean the excess of the Price Differential paid as a
result of its calculation at the Post-Default Rate over the Price Differential
as would have been calculated at the Pricing Rate.

 

“Lien” shall mean any lien, claim, charge, restriction, pledge, security
interest, mortgage, deed of trust or other encumbrance.

 

“Liquidated Mortgage Loan” shall mean a Mortgage Loan which has been sold or
refinanced, which was paid or otherwise satisfied in full, or was subject to a
short sale or with respect to which the Mortgaged Property has been sold.

 

“Liquidated REO Property” shall mean an REO Property which has been sold by a
REO Subsidiary.

 

“Liquidation Proceeds” shall mean, for any Mortgage Loan that becomes a
Liquidated Mortgage Loan or REO Property that becomes a Liquidated REO Property,
as applicable, the proceeds received on account of the liquidation of such
Mortgage Loan or REO Property, as applicable.

 

“Liquidity” shall mean, as of any date of determination, for any Person, the sum
of (i) such Person’s unrestricted and unencumbered cash and (ii) such Person’s
unrestricted and unencumbered Cash Equivalents.

 

“Margin Call” shall have the meaning set forth in Section 4(b) hereof.

 

“Margin Deficit” shall have the meaning set forth in Section 4(b) hereof.

 

“Market Value” shall mean, as of any date with respect to any Purchased Mortgage
Loan or Underlying REO Property, the price at which such Purchased Mortgage Loan
or Underlying REO Property could readily be sold as determined by Buyer in its
sole discretion.

 

10

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
Property, business, operations, financial condition or prospects of any Seller
Party, Guarantor or any Affiliate, (b) the ability of any Seller Party,
Guarantor or any Affiliate to perform its obligations under any of the Facility
Documents to which it is a party, (c) the validity or enforceability of any of
the Facility Documents, (d) the rights and remedies of Buyer or any Affiliate
under any of the Facility Documents, (e) the timely payment of any amounts
payable under the Facility Documents or the rights and remedies of POP under any
of the Underlying Repurchase Documents, or (f) the Asset Value of the Purchased
Mortgage Loans taken as a whole; in each case as determined by Buyer in its sole
and good faith discretion.

 

“Maximum Purchase Price” shall mean $500,000,000.

 

“MERS” shall mean Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.

 

“MERS Mortgage Loan” shall mean any Purchased Mortgage Loan registered with MERS
on the MERS System.

 

“MERS System” shall mean the system of recording transfers of mortgages
electronically maintained by MERS.

 

“MIN” shall mean the mortgage identification number for any MERS Mortgage Loan.

 

“MOM Loan” shall mean any Purchased Mortgage Loan as to which MERS is acting as
mortgagee, solely as nominee for the originator of such Mortgage Loan and its
successors and assigns.

 

“Monthly Payment” shall mean the scheduled monthly payment of principal and
interest on a Mortgage Loan.

 

“Moody’s” shall mean Moody’s Investor’s Service, Inc. or any successors thereto.

 

“More Favorable Agreement” shall have the meaning set forth in Section 13(y).

 

“Mortgage” shall mean each mortgage, assignment of rents, security agreement and
fixture filing, or deed of trust, assignment of rents, security agreement and
fixture filing, deed to secure debt, assignment of rents, security agreement and
fixture filing, or similar instrument creating and evidencing a first lien on
real property and other property and rights incidental thereto.

 

“Mortgage Interest Rate” shall mean the rate of interest borne on a Mortgage
Loan from time to time in accordance with the terms of the related Mortgage
Note.

 

“Mortgage Loan” shall mean any first lien, one-to-four-family residential
mortgage loan evidenced by and including a Mortgage Note and a Mortgage, which
Mortgage Loan is subject to a Transaction hereunder.

 

11

 

“Mortgage Note” shall mean the promissory note or other evidence of the
indebtedness of a Mortgagor secured by a Mortgage.

 

“Mortgaged Property” shall mean the real property securing repayment of the debt
evidenced by a Mortgage Note.

 

“Mortgagor” shall mean the obligor or obligors on a Mortgage Note, including any
Person who has assumed or guaranteed the obligations of the obligor thereunder.

 

“Multiemployer Plan” shall mean, with respect to any Person, a “multiemployer
plan” as defined in Section 3(37) of ERISA which is or was at any time during
the current year or the immediately preceding five years contributed to (or
required to be contributed to) by such Person or any ERISA Affiliate thereof on
behalf of its employees and which is covered by Title IV of ERISA.

 

“Net Income” shall mean, for any Person for any period, the net income of such
Person for such period as determined in accordance with GAAP.

 

“Netting Agreement” shall mean the netting agreement between Buyer and its
Affiliates and Sellers and their Affiliates with respect to netting this
Agreement and one or more agreements, as the same may be amended from time to
time.

 

“Nondefaulting Party” shall have the meaning set forth in Section 30(b) hereof.

 

“Non-Excluded Taxes” shall have the meaning set forth in Section 7(a) hereof.

 

“Non-Exempt Buyer” shall have the meaning set forth in Section 7(e) hereof.

 

“Non-Performing Mortgage Loan” shall mean any Mortgage Loan that fails to
satisfy the definition of Performing Mortgage Loan or Re-Performing Mortgage
Loan.

 

“Non-Recourse Debt” shall mean Indebtedness under a credit or repurchase
facility payable solely from the assets sold or pledged to secure such facility
and under which facility no purchaser or creditor has recourse to any Seller,
Guarantor or any of their Affiliates if such assets are inadequate or
unavailable to pay off such credit or repurchase facility, and no Seller,
Guarantor nor any of their Affiliates effectively has any obligation to directly
or indirectly pay any such deficiency.

 

“Obligations” shall mean (a) any amounts owed by Sellers to Buyer in connection
with a Transaction hereunder, together with interest thereon (including interest
which would be payable as post-petition interest in connection with any
bankruptcy or similar proceeding) and all other fees or expenses which are
payable hereunder or under any of the Facility Documents; (b) all other
obligations or amounts owed to Buyer under the Guaranty and (c) all other
obligations or amounts owed by any Seller to Buyer or an Affiliate of Buyer
under any other contract or agreement, in each case, whether such amounts or
obligations owed are direct or indirect, absolute or contingent, matured or
unmatured.

 

“OFAC” shall have the meaning set forth in Section 12(dd) hereof.

 

12

 

“Optional Repurchase Date” shall have the meaning set forth in Section 3(f)
hereof.

 

“Other Taxes” shall have the meaning set forth in Section 7(b) hereof.

 

“Payment Date” shall mean the 22nd day of each month, or if such date is not a
Business Day, the next succeeding Business Day.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

 

“Pension Protection Act” shall mean the Pension Protection Act of 2006.

 

“Performing Mortgage Loan” shall mean any Mortgage Loan (i) for which any
payment of principal or interest is less than fifty-nine (59) days past due and
(ii) which is not under a bankruptcy payment plan.

 

“Periodic Advance Repurchase Payment” shall have the meaning set forth in
Section 5(a).

 

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof) including, but not limited to, any Seller.

 

“Plan” shall mean, with respect to any Seller Party or Guarantor, any employee
benefit or similar plan that is or was at any time during the current year or
immediately preceding five years established, maintained or contributed to by
any Seller Party, Guarantor or any ERISA Affiliate thereof and that is covered
by Title IV of ERISA, other than a Multiemployer Plan.

 

“Post-Default Rate” shall have the meaning set forth in the Pricing Side Letter.

 

“Power of Attorney” shall mean a power of attorney substantially in the form of
Exhibit M of the Agreement.

 

“Price Differential” shall mean, with respect to any Transaction hereunder as of
any date, the aggregate amount obtained by daily application of the Pricing Rate
(or, during the continuation of an Event of Default, by daily application of the
Post-Default Rate) for such Transaction to the Purchase Price for such
Transaction on a 360 day per year basis for the actual number of days during the
period commencing on (and including) the Purchase Date for such Transaction and
ending on (but excluding) the Repurchase Date (reduced by any amount of such
Price Differential previously paid by Sellers to Buyer with respect to such
Transaction).

 

“Pricing Rate” shall have the meaning set forth in the Pricing Side Letter.

 

“Pricing Side Letter” shall mean that certain letter agreement among Buyer,
Seller Parties and Guarantor, dated as of the date hereof, as the same may be
amended from time to time.

 

“Pricing Spread” shall have the meaning set forth in the Pricing Side Letter.

 

13

 

“Prohibited Person” shall have the meaning set forth in Section 12(dd) hereof.

 

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

 

“Purchase Date” shall mean the date on which Purchased Mortgage Loans are
transferred by any Seller to Buyer or its designee or a Purchase Price Increase
Date, as applicable.

 

“Purchase Price” shall have the meaning set forth in the Pricing Side Letter.

 

“Purchase Price Increase” shall mean an increase in the Purchase Price for the
REO Subsidiary Interests based upon New REO Subsidiary acquiring additional REO
Properties to which such portion of the Purchase Price is allocated, as
requested by Seller pursuant to Section 3(c) hereof. Notwithstanding that REO
Subsidiary Interests are pledged, and not sold, to Buyer hereunder, the
acquisition or contribution of REO Properties by or to New REO Subsidiary and
corresponding increase in value of the REO Subsidiary Interests shall be used to
determine a Purchase Price Increase with respect to such REO Subsidiary
Interests pursuant to the definition of Purchase Price, as further set forth in
Section 3(d) hereof, and such Purchase Price Increase shall be added to the
Purchase Price with respect to Purchased Mortgage Loans and Underlying REO
Properties for purposes of determining the outstanding Purchase Price hereunder.

 

“Purchase Price Increase Date” shall mean, with respect to REO Subsidiary
Interests, the date on which (i) an REO Property is transferred or contributed
to New REO Subsidiary, and (ii) a Purchase Price Increase is made with respect
thereto.

 

“Purchase Price Percentage” shall have the meaning set forth in the Pricing Side
Letter.

 

“Purchased Mortgage Loans” shall mean the Mortgage Loans sold by a Seller to
Buyer in a Transaction (including, for the avoidance of doubt, any Underlying
Repurchase Transaction), as evidenced by a Confirmation and/or a Trust Receipt.

 

“Records” shall mean all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by any Seller or any other Person or entity with respect to a
Purchased Mortgage Loan or Underlying REO Property. Records shall include the
Mortgage Notes, any Mortgages, the Asset Files, the credit files related to the
Purchased Mortgage Loan or Underlying REO Property and any other instruments
necessary to document, manage or service a Mortgage Loan or Underlying REO
Property, as applicable.

 

“Register” shall have the meaning set forth in Section 21 hereof.

 

“Regulations T, U and X” shall mean Regulations T, U and X of the Board of
Governors of the Federal Reserve System (or any successor), as the same may be
modified and supplemented and in effect from time to time.

 

“REIT” shall mean a real estate investment trust, as defined in Section 856 of
the Code.

 



14

 

 

 

“Release Price” shall mean with respect to each Purchased Mortgage Loan or
Underlying REO Property, the sum of (a) the outstanding Purchase Price for such
Purchased Mortgage Loan or Underlying REO Property, as applicable, and (b)
accrued unpaid Price Differential related to such Purchased Mortgage Loan or
Underlying REO Property, as applicable, in each case, as of the date of such
determination.

 

“REO Conversion Date” shall mean, with respect to any Mortgage Loan that has
been foreclosed upon, either (x) with respect to Mortgage Loans as to which the
related Mortgaged Property is located in jurisdictions in which a
post-foreclosure sale administrative process of redemption, ratification,
confirmation or other similar process is required by law to be undertaken by the
applicable authorities prior to the issuance of the related deed, the date on
which such process is concluded and the related deed has been prepared and sent
for recording, or (y) in all other cases, the date on which the foreclosure sale
is completed.

 

“REO Deed” shall mean, with respect to each REO Property, the instrument or
document required by the law of the jurisdiction in which the REO Property is
located to convey fee title to the applicable REO Subsidiary and identified as
recorded or delivered for recordation on the related Asset Schedule.

 

“REO Property” shall mean a Mortgaged Property acquired through foreclosure or
by deed in lieu of foreclosure.

 

“REO Subsidiary” shall mean, individually and collectively, PMC REO Trust 2015-1
and TRS REO Trust 1-A.

 

“REO Subsidiary Agreement” shall mean (i) that certain Amended and Restated
Trust Agreement of New REO Subsidiary, by and among Servicer, Wilmington Trust,
National Association and PMC and (ii) that certain Second Amended and Restated
Trust Agreement of Legacy REO Subsidiary, by and between Wilmington Trust,
National Association and PMC, as each may be amended, restated supplemented or
modified from time to time.

 

“REO Subsidiary Interests” shall mean all of the certificates issued by each REO
Subsidiary pursuant to the applicable REO Subsidiary Agreement, which represents
100% of the Capital Stock in REO Subsidiaries.

 

“Re-Performing Mortgage Loan” shall mean any Mortgage Loan for which two (2) or
more consecutive payments of principal or interest have been made, regardless of
whether all other payments due with respect to such Re-Performing Mortgage Loan
have been brought current.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .21, .22, .24, .26, .27 or .28 of PBGC Reg. § 4043.

 

“Reporting Date” shall mean the Business Day preceding each Payment Date.

 

“Repurchase Assets” shall have the meaning provided in Section 8 hereof.

 

15

 

“Repurchase Date” shall mean the date, including any Optional Repurchase Date,
on which any Seller is to repurchase the Purchased Mortgage Loans or cause the
release of Underlying REO Property subject to a Transaction from Buyer as
specified in the related Confirmation, or if not so specified on a date
requested pursuant to Section 3(f) or on the Termination Date, including any
date determined by application of the provisions of Sections 3 or 14, or the
date identified to Buyer by any Seller as the date that the related Purchased
Mortgage Loan or Underlying REO Property is to be sold.

 

“Repurchase Price” shall mean an amount equal to the Release Price for the
Purchased Mortgage Loans or Underlying REO Property subject to a Transaction
hereunder.

 

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule, regulation, procedure or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Responsible Officer” shall mean, as to any Person, the chief executive officer
or, with respect to financial matters, the chief financial officer of such
Person.

 

“S&P” shall mean Standard & Poor’s Ratings Services, or any successor thereto.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Section 4402” shall have the meaning set forth in Section 30 hereof.

 

“Section 7 Certificate” shall have the meaning set forth in Section 7(e)(ii)
hereof.

 

“Seller” shall mean, individually and collectively, PennyMac Corp., PennyMac
Operating Partnership, L.P., and PennyMac Holdings, LLC, and/or any successors
in interest thereto.

 

“Seller Party” shall mean, collectively, Sellers and REO Subsidiaries.

 

“Servicer” shall mean PennyMac Loan Services, LLC, or any other servicer
approved by Buyer in its sole discretion.

 

“Servicer Notice” shall mean the notice and pledge acknowledged by Servicer
substantially in the form of Exhibit L hereto.

 

“Servicing Agreement” shall mean (i) the Second Amended and Restated Flow
Servicing Agreement, dated as of March 1, 2013, between Servicer and POP, and
(ii) any servicing agreement entered into among a Seller, Buyer and a Servicer,
as each may be amended from time to time of which Buyer shall be an intended
third party beneficiary.

 

“Servicing Rights” shall mean rights of any Person to administer, service or
subservice, the Purchased Mortgage Loans or Underlying REO Property or to
possess related Records.

 

16

 

“Servicing Termination Event” shall mean (i) a material breach of the Servicing
Agreement by Servicer or (ii) the initiation of any investigation or non-routine
audit of Servicer by any Governmental Authority, any trade association or
consumer advocacy group relating to the acquisition, sale or servicing of
Mortgage Loans by Servicer or the business operations of Servicer.

 

“Single-Employer Plan” shall mean a single-employer plan as defined in
Section 4001(a)(15) of ERISA which is subject to the provisions of Title IV of
ERISA.

 

“SIPA” shall have the meaning set forth in Section 33(a) hereof.

 

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.

 

“Subsidiary Owned Assets” shall mean all property including Underlying REO
Property and shall include any Subsidiary Repurchase Asset related to the
foregoing subject to a Transaction, owned by the REO Subsidiaries, including
those listed on the related Asset Schedule attached to the related Confirmation
for a Transaction Request.

 

“Subsidiary Repurchase Assets” shall have the meaning set forth in Section 8(a)
hereof.

 

“Tangible Net Worth” shall mean, for any Person as of a particular date,

 

(a) all amounts which would be included under shareholder’s equity on a balance
sheet of such Person at such date, determined in accordance with GAAP, less

 

(b) (i) amounts owing to such Person from Affiliates, or from officers,
employees, shareholders or other Persons similarly affiliated with such Person,
and (ii) intangible assets, which, for the avoidance of doubt, shall not include
mortgage servicing rights.

 

“Taxes” shall have the meaning set forth in Section 7(a) hereof.

 

“Termination Date” shall have the meaning set forth in the Pricing Side Letter.

 

“Total Liabilities” shall mean all liabilities of a Seller and its Subsidiaries
including all contingent liabilities and obligations (including recourse
servicing, recourse sale and other recourse obligations, and guarantee,
indemnity and mortgage loan repurchase obligations), less Non-Recourse Debt and
any debt classified as intercompany debt that is eliminated on the accompanying
consolidating financial statements of Guarantor and its Subsidiaries.

 

17

 

“Transaction” shall have the meaning set forth in Section 1, and shall, for the
avoidance of doubt, include any Underlying Repurchase Transaction.

 

“Transaction Request” shall mean a request from any or all Sellers to Buyer to
enter into a Transaction.

 

“Trust Receipt” shall have the meaning set forth in the Custodial Agreement.

 

“Underlying REO Property” shall mean the REO Property owned by the REO
Subsidiaries, as to which (i) a REO Subsidiary, Servicer or a nominee on behalf
of such REO Subsidiary, has acquired bare legal title thereto, and (ii) 100% of
the beneficial interests therein are represented by the REO Subsidiary Interests
owned by PMC and/or POP, which shall include Unrecorded REO Property.

 

“Underlying Repurchase Agreement” shall mean the master repurchase agreement,
dated as of the date hereof, between PMC, as seller, and POP, as buyer.

 

“Underlying Repurchase Asset” shall mean, in connection with an Underlying
Repurchase Transaction, the Mortgage Loans and the REO Subsidiary Interests sold
by PMC to POP thereunder.

 

“Underlying Repurchase Documents” shall mean the Underlying Repurchase
Agreement, pricing letter, confirmations and all documents ancillary thereto
that evidence an Underlying Repurchase Transaction in the form approved by Buyer
in writing in its sole discretion with any material modifications approved by
Buyer in writing in its sole discretion (excluding provisions related to the
price or pricing rate of such Underlying Repurchase Transactions, which shall
not be subject to Buyer review or approval).

 

“Underlying Repurchase Transaction” shall mean a transaction between POP and PMC
whereby PMC sells one or more Mortgage Loans and the REO Subsidiary Interests to
POP against the transfer of funds by POP, with the simultaneous agreement by POP
to transfer to PMC such Mortgage Loans and REO Subsidiary Interests at a date
certain against the transfer of funds by PMC, which Mortgage Loans are
concurrently or consecutively purchased by Buyer hereunder.

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York; provided that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest in any Repurchase Assets or the
continuation, renewal or enforcement thereof is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than New York, “Uniform
Commercial Code” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.

 

“Unrecorded REO Property” shall mean Underlying REO Property for which the
Custodian has not received a copy of the REO Deed recorded or submitted for
recording into the name of the applicable REO Subsidiary and otherwise meets the
criteria set forth in this Agreement.

 

18

 

 

Section 3. Initiation; Termination. a) Conditions Precedent to Initial
Transaction. Buyer’s agreement to enter into the initial Transaction hereunder
is subject to the satisfaction, immediately prior to or concurrently with the
making of such Transaction, of the condition precedent that Buyer shall have
received from Sellers any fees and expenses payable hereunder, and all of the
following documents, each of which shall be satisfactory to Buyer and its
counsel in form and substance:

 

(i) Facility Documents. The Facility Documents, duly executed by the parties
thereto;

 

(ii) Opinions of Counsel. (A) A security interest, general corporate and
enforceability opinion or opinions of counsel to Seller Parties and Guarantor,
including an Investment Company Act opinion indicating that (1) it is not
necessary to register the New REO Subsidiary under the Investment Company Act of
1940, as amended (the “Investment Company Act”), as it is not within the
definition of investment company in Section 3(a)(1) of the Investment Company
Act, (2) it is not necessary to register the Legacy REO Subsidiary under the
Investment Company Act due to the exemption provided under Section 3(c)(5)(C) of
the Investment Company Act, and (3) it is not necessary to register any Seller
under the Investment Company Act; (B) a Bankruptcy Code opinion of outside
counsel to Seller Parties and Guarantor with respect to the matters outlined in
Section 32; and (C) an opinion of outside counsel to Sellers and Guarantor
covering comparable matters with respect to the Underlying Repurchase Documents;

 

(iii) Seller Party and Guarantor Organizational Documents. A certificate of
corporate existence of each Seller Party and Guarantor delivered to Buyer prior
to the Effective Date and certified copies of the charter and by-laws (or
equivalent documents) of each Seller Party and Guarantor and of all corporate or
other authority for such Seller Party and Guarantor with respect to the
execution, delivery and performance of the Facility Documents and each other
document to be delivered by each Seller Party and Guarantor from time to time in
connection herewith;

 

(iv) Good Standing Certificate. A certified copy of a good standing certificate
from the jurisdiction of organization of each Seller Party and Guarantor, dated
as of no earlier than the date ten (10) Business Days prior to the Purchase Date
with respect to the initial Transaction hereunder;

 

(v) Incumbency Certificate. An incumbency certificate of the corporate secretary
of each Seller Party and Guarantor, certifying the names, true signatures and
titles of the representatives duly authorized to request transactions hereunder
and to execute the Facility Documents;

 

(vi) Security Interest. Evidence that all other actions necessary or, in the
opinion of Buyer, desirable to perfect and protect Buyer’s interest in the
Assets and other Repurchase Assets have been taken, including, without
limitation, UCC searches and duly authorized and filed Uniform Commercial Code
financing statements on Form UCC-1;

 

19

 

(vii) Reserved;

 

(viii) Fees and Expenses. Buyer shall have received all fees and expenses of
counsel to Buyer as contemplated by Sections 11 and 16(b);

 

(ix) Insurance. Evidence that Sellers have added Buyer as an additional loss
payee under their Fidelity Insurance; and

 

(x) Other Documents. Such other documents as Buyer may reasonably request, in
form and substance reasonably acceptable to Buyer.

 

(b) Conditions Precedent to all Transactions. Upon satisfaction of the
conditions set forth in this Section 3(b), Buyer may enter into a Transaction
with any or all Sellers. Buyer’s entering into each Transaction (including the
initial Transaction) is subject to the satisfaction of the following further
conditions precedent, both immediately prior to entering into such Transaction
and also after giving effect thereto to the intended use thereof:

 

(i) Confirmation. Buyer shall have executed and delivered a Confirmation in
accordance with the procedures set forth in Section 3(c);

 

(ii) Due Diligence Review. Without limiting the generality of Section 19 hereof,
Buyer shall have completed, to its satisfaction, its due diligence review of the
related Mortgage Loans, REO Properties and Seller Parties, Guarantor and the
Servicer;

 

(iii) No Default. No Default or Event of Default shall have occurred and be
continuing under the Facility Documents;

 

(iv) Delivery of Certificates. The original certificates evidencing the REO
Subsidiary Interests of each REO Subsidiary, registered in the name of the
Buyer, have been delivered to the Buyer solely for the purpose of perfecting the
security interest granted in such REO Subsidiary Interests hereunder by means of
“control” pursuant to Section 8-106(b)(2) of the Uniform Commercial Code (and
not to transfer legal or beneficial ownership interests in such REO Subsidiary
Interests) and for otherwise exercising its rights permitted under this
Agreement;

 

(v) Representations and Warranties. Both immediately prior to the Transaction
and also after giving effect thereto and to the intended use thereof, the
representations and warranties made by each Seller in Section 12 hereof, shall
be true, correct and complete on and as of such Purchase Date in all material
respects with the same force and effect as if made on and as of such date (or,
if any such representation or warranty is expressly stated to have been made as
of a specific date, as of such specific date);

 

(vi) Maximum Purchase Price. After giving effect to the requested Transaction,
the aggregate outstanding Purchase Price for all Assets subject to then
outstanding Transactions under this Agreement shall not exceed the Maximum
Purchase Price;

 

20

 

(vii) No Margin Deficit. After giving effect to the requested Transaction, the
Asset Value of all Purchased Mortgage Loans and Underlying REO Properties equals
or exceeds the aggregate Purchase Prices and Purchase Price Increases,
respectively, of such Transactions;

 

(viii) Transaction Request. On or prior to 11:00 a.m. (New York City time) five
(5) Business Days prior to the related Purchase Date, the applicable Seller
shall have delivered to Buyer (a) a Transaction Request, and (b) an Asset
Schedule.

 

(ix) Delivery of Asset File. The applicable Seller shall have delivered to the
Custodian the Asset File with respect to each Asset and the Custodian shall have
issued a Trust Receipt with respect to each such Asset to Buyer all in
accordance with the Custodial Agreement;

 

(x) Compliance with Applicable Law. Buyer shall not have determined that any
Requirement of Law or the interpretation or administration of any Requirement of
Law applicable to Buyer has made it unlawful for any of Sellers or Buyer to
enter into the Transaction;

 

(xi) BPO. With respect to each Mortgage Loan or Underlying REO Property that is
subject to a proposed Transaction, Sellers shall have delivered to Buyer the BPO
value and related valuation date for such Mortgage Loan or Underlying REO
Property, and, on the request of Buyer, a true and complete copy of Sellers’
copy of the related BPO;

 

(xii) No Material Adverse Change. None of the following shall have occurred
and/or be continuing:

 

(A) an event or events shall have occurred in the good faith determination of
Buyer resulting in the effective absence of a “repo market” or comparable
“lending market” for financing debt obligations secured by securities or an
event or events shall have occurred resulting in Buyer not being able to finance
Purchased Mortgage Loans through the “repo market” or “lending market” with
traditional counterparties at rates which would have been reasonable prior to
the occurrence of such event or events; or

 

(B) an event or events shall have occurred resulting in the effective absence of
a “securities market” for securities backed by mortgage loans or an event or
events shall have occurred resulting in Buyer not being able to sell securities
backed by mortgage loans at prices which would have been reasonable prior to
such event or events; or

 

(C) there shall have occurred a material adverse change in the financial
condition of Buyer which affects (or can reasonably be expected to affect)
materially and adversely the ability of Buyer to fund its obligations under this
Agreement; or

 

21

 

(D) there shall have occurred (i) a material change in financial markets, an
outbreak or escalation of hostilities or a material change in national or
international political, financial or economic conditions; (ii) a general
suspension of trading on major stock exchanges or suspension of trading in
Guarantor’s stock; or (iii) a disruption in or moratorium on commercial banking
activities or securities settlement services.

 

(xiii) Approval of Servicing Agreement. To the extent not previously delivered
and approved, Buyer shall have, in its sole discretion, approved each Servicing
Agreement pursuant to which any Purchased Mortgage Loan or Underlying REO
Property that is subject to the proposed Transaction is serviced;

 

(xiv) Underlying Repurchase Transaction. If such Transaction is an Underlying
Repurchase Transaction, (x) Buyer shall have received and approved the
Underlying Repurchase Documents in its sole discretion and following such
approval received duly executed copies thereof by the parties thereto and (y)
PMC shall have satisfied all conditions precedent to the entry into such
Underlying Repurchase Transaction under the Underlying Repurchase Agreement; and

 

(xv) Servicer Notice. To the extent not previously delivered, Sellers shall have
provided to Buyer a Servicer Notice in the form of Exhibit L hereto addressed
to, agreed to and executed by Servicer, Seller Parties and Buyer.

 

(xvi) Certification. Each Transaction Request delivered by any or all Sellers
hereunder shall constitute a certification by such Seller that all the
conditions set forth in this Section 3(b) have been satisfied (both as of the
date of such notice or request and as of Purchase Date).

 

(c) Initiation.

 

(i) On the initial Purchase Date, PMC and POP will pledge their rights in and to
the REO Subsidiary Interests to Buyer. The applicable Seller shall deliver a
Transaction Request to Buyer on or prior to the date and time set forth in
Section 3(b)(viii) prior to entering into any Transaction. Such Transaction
Request shall include an Asset Schedule with respect to the Eligible Assets to
be made subject to such requested Transaction. Buyer shall confirm the terms of
each Transaction by issuing a written confirmation to the Sellers promptly after
the parties enter into such Transaction in the form of Exhibit A attached hereto
(a “Confirmation”). Such Confirmation shall set forth (A) the Purchase Date,
(B) the Purchase Price or Purchase Price Increase, (C) the Repurchase Date, if
applicable, (D) the Pricing Rate applicable to the Transaction, (E) the
applicable Purchase Price Percentages, and (F) additional terms or conditions
not inconsistent with this Repurchase Agreement. The Sellers shall execute and
return the Confirmation to Buyer via facsimile or electronic mail on or prior to
5:00 p.m. (New York City time) on the date one (1) Business Day prior to the
related Purchase Date, with the executed and acknowledged original Confirmation
to follow via overnight delivery (and in any event to arrive no later than 48
hours after the related Purchase Date).

 

22

 

(ii) The Repurchase Date for each Transaction (including Purchase Price
Increases related to addition of REO Property to New REO Subsidiary, from time
to time) shall not be later than the Termination Date.

 

(iii) Each Confirmation, together with this Repurchase Agreement, shall be
conclusive evidence of the terms of the Transaction(s) covered thereby unless
objected to in writing by the Sellers no more than two (2) Business Days after
the date the Confirmation was received by Sellers or unless a corrected
Confirmation is sent by Buyer. An objection sent by the Sellers must state
specifically the portion which is objected to, must specify the provision(s)
being objected to by Sellers, must set forth such provision(s) in the manner
that Sellers believe they should be stated, and must be received by Buyer no
more than two (2) Business Days after the Confirmation was received by Sellers.

 

(iv) Subject to the terms and conditions of this Agreement, any or all Sellers
may sell, repurchase and resell Eligible Mortgage Loans and Eligible REO
Properties hereunder.

 

(v) No later than the date and time set forth in the Custodial Agreement, the
applicable Seller shall deliver to the Custodian the Asset File pertaining to
each Eligible Asset made subject to a Transaction.

 

(vi) Upon Buyer’s receipt of the Trust Receipt in accordance with the Custodial
Agreement and subject to the provisions of this Section 3, the Purchase Price or
Purchase Price Increase, as applicable, will then be made available to the
Sellers by Buyer transferring, via wire transfer, in the aggregate amount of
such Purchase Price or Purchase Price Increase, as applicable, in funds
immediately available.

 

(d) Conveyance and Acquisition of REO Property.

 

(i) At any time that a Seller conveys a Purchased Mortgage Loan that has become
an REO Property to New REO Subsidiary, (i) the legal and beneficial title in
such REO Property (A) shall be immediately vested in New REO Subsidiary (subject
to exceptions permitted for Unrecorded REO Property) and (B) that is Unrecorded
REO Property shall be retained by the Servicer, a Seller, or any prior owner or
prior servicer for whom the Servicer is contractually permitted to act in trust,
for the benefit of the New REO Subsidiary which shall be for the benefit of
Buyer provided that with respect to any Unrecorded REO Property in the name of a
Seller, the Servicer, or any prior owner or prior servicer for whom the Servicer
is contractually permitted to act, Seller shall deliver or cause to be delivered
to the applicable county recorder’s office (with a copy to Custodian) an REO
Deed in the name of New REO Subsidiary within the period of time generally
necessary in the applicable jurisdiction for the Servicer to (i) receive the REO
Deed into the name of such party, (ii) review such REO Deed and perform all
necessary title work with respect to the related property and (iii) prepare the
new REO Deed to the New REO Subsidiary, and (ii) such increased value in the REO
Subsidiary Interests shall be deemed to be part of the same Transaction as the
related Purchased Mortgage Loan without the need to effect a repurchase of the
related Purchased Mortgage Loan (unless such Purchased Mortgage Loan is no
longer an Eligible Mortgage Loan) or a new Transaction with respect to the
increased value of the REO Subsidiary Interests.

 

23

 

(ii) If PMC shall cause New REO Subsidiary to acquire, or contemplate the
acquisition by New REO Subsidiary of, any Underlying REO Property, or desire to
extinguish any Mortgage Note in connection with the foreclosure of the related
Purchased Mortgage Loan, a transfer of the real property underlying the Mortgage
Note in lieu of foreclosure or other transfer of such real property, PMC shall
cause such real property to be taken by REO Deed, or by means of such
instruments as is provided by the Governmental Authority governing the transfer,
or right to request transfer and issuance of the REO Deed, or such instrument as
is provided by the related Governmental Authority, or to be acquired through
foreclosure sale in the jurisdiction in which the Underlying REO Property is
located, in the name of New REO Subsidiary and in accordance with the terms of
the applicable REO Subsidiary Agreement.

 

(iii) Upon the occurrence of an REO Conversion Date for any Purchased Mortgage
Loan or if New REO Subsidiary acquires or contemplates the acquisition of, any
Underlying REO Property or desires to extinguish any Mortgage Note in connection
with the foreclosure of the related Purchased Mortgage Loan, PMC shall ensure
that:

 

(A) New REO Subsidiary delivers a correct and complete Asset File (including a
true, correct and complete copy of the original REO Deed (including the related
intervening deeds) reflecting New REO Subsidiary as the owner of the Underlying
REO Property in fee simple) to Buyer or its designee on or prior to the related
REO Conversion Date; and

 

(B) each title commitment, “date-down” or trustee’s sale guarantee delivered to
Buyer or its designee as part of the Asset File is a true, correct and complete
copy of the original document.

 

(iv) All costs and expenses in connection with the preparation, execution,
delivery and filing or recording of any REO Deed, and any filing, transfer or
recording tax or other charges with respect thereto shall be borne by New REO
Subsidiary. Upon the acquisition of title to an Underlying REO Property by New
REO Subsidiary, PMC will be deemed to make the representations and warranties
hereto with respect to such Underlying REO Property as set forth in Schedule 1-B
attached hereto.

 

(e) Underlying Repurchase Transactions.

 

(i) With respect to any Purchased Mortgage Loan that is sold by PMH to Buyer in
a Transaction, in the event that such Purchased Mortgage Loan is subsequently
sold by PMH to PMC, PMC may sell such Purchased Mortgage Loan under the
Underlying Repurchase Agreement as an Underlying Repurchase Asset, provided that
PMH provides notice thereof to Buyer and such Underlying Repurchase Asset is and
continues to be an Eligible Mortgage Loan, from and after the related Purchase
Date, PMH shall be deemed to have repurchased such Purchased Mortgage Loan
hereunder, PMC shall be deemed to have sold such Underlying Repurchase Asset to
POP under the Underlying Repurchase Agreement, Buyer shall be deemed to have
purchased such Underlying Repurchase Asset as a Purchased Mortgage Loan from POP
hereunder and the Transaction governing such Purchased Mortgage Loan shall
thereafter be between POP and Buyer. For the avoidance of doubt, any Eligible
Mortgage Loan sold by PMH to Buyer in a Transaction that is subsequently sold by
PMH to PMC, and thereafter becomes subject to a Underlying Repurchase
Transaction under the Underlying Repurchase Agreement as a Underlying Repurchase
Asset shall, on the related Purchase Date, be replaced by such Underlying
Repurchase Asset as the Purchased Mortgage Loan, which Underlying Repurchase
Asset shall automatically become subject to the Transaction to which the
Eligible Mortgage Loan was subject.

 

24

 

(ii) With respect to any Purchased Mortgage Loan that is sold by PMC, PMC shall
first sell such Purchased Mortgage Loan under the Underlying Repurchase
Agreement as an Underlying Repurchase Asset, provided that PMC provides notice
thereof to Buyer and such Underlying Repurchase Asset is and continues to be an
Eligible Mortgage Loan, from and after the related Purchase Date, PMC shall be
deemed to have sold such Underlying Repurchase Asset to POP under the Underlying
Repurchase Agreement, Buyer shall be deemed to have purchased such Underlying
Repurchase Asset as a Purchased Mortgage Loan from POP hereunder and the
Transaction governing such Purchased Mortgage Loan shall thereafter be between
POP and Buyer.

 

(iii) With respect to the REO Subsidiary Interests that are pledged by PMC and
POP, PMC shall first sell such REO Subsidiary Interests under the Underlying
Repurchase Agreement as an Underlying Repurchase Asset, provided that PMC
provides notice thereof to Buyer and such Underlying Repurchase Asset is and
continues to be an Eligible REO Subsidiary Interest, from and after the related
Purchase Date, PMC shall be deemed to have sold such Underlying Repurchase Asset
to POP under the Underlying Repurchase Agreement, POP shall be deemed to have
pledged such Underlying Repurchase Asset to Buyer hereunder and the Transaction
governing such REO Subsidiary Interests shall thereafter be between POP and
Buyer.

 

(iv) On each Purchase Date with respect to any Underlying Repurchase Asset, POP
will be deemed to make the representations and warranties hereto with respect to
such Underlying Repurchase Asset as set forth in Schedule 1-D attached hereto.

 

(v) Each Seller hereby agrees and acknowledges that such Underlying Repurchase
Transaction is subject to and subordinate to Buyer’s rights hereunder and
Buyer’s security interest in the Purchased Mortgage Loans, the REO Subsidiary
Interests and Buyer’s rights under the related Transaction.

 

25

 

(f) Repurchase.

 

(i) Optional Repurchase. The Sellers may repurchase Purchased Mortgage Loans or
cause the sale of an Underlying REO Property and a corresponding decrease in the
Purchase Price of the REO Subsidiary Interests without penalty or premium on any
date. The Repurchase Price payable for the repurchase of any such Purchased
Mortgage Loan or Underlying REO Property shall be reduced as provided in
Section 5(c). If a Seller intends to make such a repurchase, such Seller shall
give one (1) Business Day’s prior written notice in the form of Exhibit N
attached hereto to Buyer, designating the Purchased Mortgage Loans to be
repurchased or Underlying REO Property to be transferred. If such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein (each, an “Optional Repurchase Date”), and, on receipt, such
amount shall be applied to the Repurchase Price for the designated Purchased
Mortgage Loans or, with respect to the Underlying REO Properties, the REO
Subsidiary Interests. The Sellers shall pay such amount and cause their designee
to take physical possession of the Purchased Mortgage Loans or the Underlying
REO Properties (including the Custodian) at Sellers’ expense on the related
Optional Repurchase Date. Immediately following receipt of such payment by
Buyer, the related Purchased Mortgage Loan or Underlying REO Property, as
applicable, shall cease to be subject to this Agreement and the other Facility
Documents, and Buyer shall be deemed to have released all of its interests in
such Purchased Mortgage Loan or Underlying REO Property, as applicable, without
further action by any Person and shall direct Custodian to release the related
Asset File to the Sellers or its designee pursuant to the Custodial Agreement.

 

(ii) Mandatory Repurchase. On the Repurchase Date, termination of the
Transaction will be effected by reassignment to the Sellers or their designee of
the Purchased Mortgage Loans or Underlying REO Property, as applicable, (and any
Income in respect thereof received by Buyer not previously credited or
transferred to, or applied to the obligations of, the Sellers pursuant to
Section 5) against the simultaneous transfer of the Repurchase Price to an
account of Buyer. Such obligation to repurchase exists without regard to any
prior or intervening liquidation or foreclosure with respect to any Purchased
Mortgage Loan or Underlying REO Property, as applicable (but liquidation or
foreclosure proceeds received by Buyer shall be applied to reduce the Repurchase
Price for such Purchased Mortgage Loan or Underlying REO Property, as
applicable, on each Payment Date except as otherwise provided herein). The
Sellers are obligated to obtain the Asset Files from Buyer or its designee at
Sellers’ expense on the Repurchase Date.

 

Section 4. Margin Amount Maintenance. (a) Buyer shall determine the Asset Value
of the Purchased Mortgage Loans and Underlying REO Property at such intervals as
determined by Buyer in its sole discretion.

 

(b)  If at any time the aggregate Asset Value of all related Purchased Mortgage
Loans and Underlying REO Properties subject to all Transactions is less than the
aggregate Purchase Price for all such Transactions (a “Margin Deficit”), then
Buyer may by notice to Sellers (as such notice is more particularly set forth
below, a “Margin Call”), require Sellers to transfer to Buyer or its designee
cash so that the aggregate Asset Value of the Purchased Mortgage Loans and
Underlying REO Properties, including any such cash, will thereupon equal or
exceed the aggregate Purchase Price for all Transactions. Any amount paid by
Sellers to cure a Margin Deficit pursuant to this Section 4(b) shall be no less
than $100,000. If Buyer delivers a Margin Call to Sellers on or prior to 12:00
noon (New York City time) on any Business Day, then Sellers shall transfer cash
to Buyer no later than 5:00 p.m. (New York City time) that day. In the event
Buyer delivers a Margin Call to Sellers after 12:00 noon (New York City time) on
any Business Day, Sellers shall be required to transfer cash no later than 5:00
p.m. (New York City time) on the subsequent Business Day.

 

26

 

(c) Buyer’s election, in its sole and absolute discretion, not to make a Margin
Call at any time there is a Margin Deficit shall not in any way limit or impair
its right to make a Margin Call at any time a Margin Deficit exists.

 

(d) Any cash transferred to Buyer pursuant to Section 4(b) above shall be
credited to the Repurchase Price of the related Transactions.

 

Section 5. Income Payments. (a) Notwithstanding that Buyer and Sellers intend
that the Transactions hereunder be sales to Buyer of the Purchased Mortgage
Loans and Repurchase Assets for all purposes except accounting and tax purposes,
Sellers shall pay to Buyer the accreted value of the Price Differential (less
any amount of such Price Differential previously paid by Sellers to Buyer) plus
the amount of any unpaid Margin Deficit (each such payment, a “Periodic Advance
Repurchase Payment”) on each Payment Date. Notwithstanding the preceding
sentence, if Sellers fail to make all or part of the Periodic Advance Repurchase
Payment by 3:00 p.m. (New York City time) on any Payment Date, the Pricing Rate
shall be equal to the Post-Default Rate until the Periodic Advance Repurchase
Payment is received in full by Buyer.

 

(b) Sellers shall, and shall cause Servicer to, hold for the benefit of, and in
trust for, Buyer all income, including, without limitation, all Income received
by or on behalf of any Seller Party with respect to the Eligible Assets. Such
Seller Party shall, and shall cause Servicer to, deposit such Income (other than
Liquidation Proceeds with respect to Liquidated REO Property) in the Collection
Account and to deposit Liquidation Proceeds with respect to Liquidated REO
Property into the applicable Certificate Distribution Account, in each case, no
later than two Business Days following receipt. All such Income shall be held in
trust for Buyer, shall constitute the property of Buyer except for tax purposes
which shall be treated as income and property of Seller Parties and shall not be
commingled with other property of Seller Parties, any Affiliate of Seller
Parties or the applicable Seller Party except as expressly permitted above.
Funds deposited in the Collection Account and the Certificate Distribution
Accounts during any month shall be held therein, in trust for Buyer, until the
next Payment Date. Subject to the terms of the Control Agreement, Sellers shall
withdraw any funds on deposit in the Collection Account and the Certificate
Distribution Accounts and apply such funds as follows:

 

(i) first, to Buyer in payment of any accrued and unpaid Price Differential;

 

(ii) second, to Buyer in payment of all unpaid costs, fees, expenses and
indemnities payable by Sellers pursuant to this Agreement;

 

(iii) third, Liquidation Proceeds will be distributed to Buyer with respect to
each Liquidated Mortgage Loan or Liquidated REO Property, as applicable, in an
amount equal to the lesser of (1) the Liquidation Proceeds and (2) the Release
Price, in each case with respect to such Liquidated Mortgage Loan or Liquidated
REO Property, as applicable;

 

27

 

(iv) fourth, without limiting the rights of Buyer under Section 4 of this
Agreement, to Buyer, in the amount of any unpaid Margin Deficit and any other
due and unpaid Obligations; and

 

(v) fifth, unless an Event of Default has occurred and is continuing, to the
Sellers.

 

(c) To the extent that Buyer receives any funds with respect to the purchase of
a Mortgage Loan or REO Property, Buyer shall promptly apply such funds in
accordance with the same order of priority set forth in Section 5(b) hereof.

 

(d) Notwithstanding the preceding provisions, if an Event of Default has
occurred, all funds in the Collection Account and the Certificate Distribution
Accounts shall be withdrawn and applied as determined by Buyer.

 

Section 6. Requirements Of Law. (a) If any Requirement of Law (other than with
respect to any amendment made to Buyer’s certificate of incorporation and
by-laws or other organizational or governing documents) or any change in the
interpretation or application thereof or compliance by Buyer with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority made subsequent to the date hereof:

 

(i) shall subject Buyer to any Tax or increased Tax of any kind whatsoever with
respect to this Agreement or any Transaction or change the basis of taxation of
payments to Buyer in respect thereof;

 

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, or other extensions of credit
by, or any other acquisition of funds by, any office of Buyer which is not
otherwise included in the determination of the LIBOR Rate hereunder;

 

(iii) shall impose on Buyer any other condition;

 

and the result of any of the foregoing is to increase the cost to Buyer, by an
amount which Buyer deems to be material, of entering, continuing or maintaining
any Transaction or to reduce any amount due or owing hereunder in respect
thereof, then, in any such case, Sellers shall pay Buyer such additional amount
or amounts as calculated by Buyer in good faith as will compensate Buyer for
such increased cost or reduced amount receivable; provided, however, that
Sellers shall only be obligated to pay such amounts incurred by Buyer from and
after the date which is thirty (30) days prior to notice to Sellers thereof.

 

(b) If Buyer shall have determined that the adoption of or any change in any
Requirement of Law (other than with respect to any amendment made to Buyer’s
certificate of incorporation and by-laws or other organizational or governing
documents) regarding capital adequacy or in the interpretation or application
thereof or compliance by Buyer or any corporation controlling Buyer with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any Governmental Authority made subsequent to the date hereof shall
have the effect of reducing the rate of return on Buyer’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which Buyer or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration Buyer’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by Buyer to be
material, then from time to time, Sellers shall pay to Buyer such additional
amount or amounts as will compensate Buyer for such reduction; provided,
however, that Sellers shall only be obligated to pay such amounts incurred by
Buyer from and after the date which is thirty (30) days prior to notice to
Sellers thereof.

 

28

 

(c) If Buyer becomes entitled to claim any additional amounts pursuant to this
Section, it shall promptly notify Sellers of the event by reason of which it has
become so entitled. A certificate as to any additional amounts payable pursuant
to this Section submitted by Buyer to Sellers shall be conclusive in the absence
of manifest error.

 

Section 7. Taxes.

 

(a) Any and all payments by Sellers under or in respect of this Agreement or any
other Facility Documents to which Sellers are a party shall be made free and
clear of, and without deduction or withholding for or on account of, any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities (including penalties, interest and additions to tax) with
respect thereto, whether now or hereafter imposed, levied, collected, withheld
or assessed by any taxation authority or other Governmental Authority
(collectively, “Taxes”), unless required by law. If Sellers shall be required
under any applicable Requirement of Law to deduct or withhold any Taxes from or
in respect of any sum payable under or in respect of this Agreement or any of
the other Facility Documents to Buyer, (i) Sellers shall make all such
deductions and withholdings in respect of Taxes, (ii) Sellers shall pay the full
amount deducted or withheld in respect of Taxes to the relevant taxation
authority or other Governmental Authority in accordance with any applicable
Requirement of Law, and (iii) the sum payable by Sellers shall be increased as
may be necessary so that after Sellers have made all required deductions and
withholdings (including deductions and withholdings applicable to additional
amounts payable under this Section 7) Buyer receives an amount equal to the sum
it would have received had no such deductions or withholdings been made in
respect of Non-Excluded Taxes. For purposes of this Agreement the term
“Non-Excluded Taxes” are Taxes other than, in the case of Buyer, Taxes that are
imposed on its overall net income (and franchise taxes imposed in lieu thereof)
by the jurisdiction under the laws of which Buyer is organized or of its
applicable lending office, or any political subdivision thereof, unless such
Taxes are imposed as a result of Buyer having executed, delivered or performed
its obligations or received payments under, or enforced, this Agreement or any
of the other Facility Documents (in which case such Taxes will be treated as
Non-Excluded Taxes).

 

(b) In addition, each Seller hereby agrees to pay any present or future stamp,
recording, documentary, excise, property or value-added taxes, or similar taxes,
charges or levies that arise from any payment made under or in respect of this
Agreement or any other Facility Document or from the execution, delivery or
registration of, any performance under, or otherwise with respect to, this
Agreement or any other Facility Document (collectively, “Other Taxes”).

 

29

 

(c) Each Seller hereby agrees to indemnify Buyer for, and to hold it harmless
against, the full amount of Non-Excluded Taxes and Other Taxes, and the full
amount of Taxes of any kind imposed by any jurisdiction on amounts payable by
any Seller under this Section 7 imposed on or paid by Buyer and any liability
(including penalties, additions to tax, interest and expenses) arising therefrom
or with respect thereto. The indemnity by Sellers provided for in this Section
7(c) shall apply and be made whether or not the Non-Excluded Taxes or Other
Taxes for which indemnification hereunder is sought have been correctly or
legally asserted by any Governmental Agency. Amounts payable by Sellers under
the indemnity set forth in this Section 7(c) shall be paid within ten (10) days
from the date on which Buyer makes written demand therefor.

 

(d) Within thirty (30) days after the date of any payment of Taxes pursuant to
this Section 7, each Seller (or any Person making such payment on behalf of such
Seller) shall furnish to Buyer for its own account a certified copy of the
original official receipt evidencing payment thereof.

 

(e) For purposes of subsection (e) of this Section 7, the terms “United States”
and “United States person” shall have the meanings specified in Section 7701 of
the Internal Revenue Code. Each Buyer (including for avoidance of doubt any
assignee, successor or participant) that either (i) is not incorporated under
the laws of the United States, any State thereof, or the District of Columbia or
(ii) whose name does not include “Incorporated,” “Inc.,” “Corporation,” “Corp.,”
“P.C.,” “N.A.,” “National Association,” “insurance company,” or “assurance
company” (a “Non-Exempt Buyer”) shall deliver or cause to be delivered to
Sellers the following properly completed and duly executed documents:

 

(i) in the case of a Non-Exempt Buyer that is not a United States person or is a
foreign disregarded entity for U.S. federal income tax purposes that is entitled
to provide such form, a complete and executed (x) U.S. Internal Revenue Form
W-8BEN with Part II completed in which Buyer claims the benefits of a tax treaty
with the United States providing for a zero or reduced rate of withholding (or
any successor forms thereto), including all appropriate attachments or (y) a
U.S. Internal Revenue Service Form W-8ECI (or any successor forms thereto); or

 

(ii) in the case of an individual, (x) a complete and executed U.S. Internal
Revenue Service Form W-8BEN (or any successor forms thereto) and a certificate
substantially in the form of Exhibit I (a “Section 7 Certificate”) or (y) a
complete and executed U.S. Internal Revenue Service Form W-9 (or any successor
forms thereto); or

 

(iii) in the case of a Non-Exempt Buyer that is organized under the laws of the
United States, any State thereof, or the District of Columbia, a complete and
executed U.S. Internal Revenue Service Form W-9 (or any successor forms
thereto), including all appropriate attachments; or

 

30

 

(iv) in the case of a Non-Exempt Buyer that (x) is not organized under the laws
of the United States, any State thereof, or the District of Columbia and (y) is
treated as a corporation for U.S. federal income tax purposes, a complete and
executed U.S. Internal Revenue Service Form W-8BEN (or any successor forms
thereto) and a Section 7 Certificate; or

 

(v) in the case of a Non-Exempt Buyer that (A) is treated as a partnership or
other non-corporate entity, and (B) is not organized under the laws of the
United States, any State thereof, or the District of Columbia, (x)(i) a complete
and executed U.S. Internal Revenue Service Form W-8IMY (or any successor forms
thereto) (including all required documents and attachments) and (ii) a Section 7
Certificate, and (y) without duplication, with respect to each of its beneficial
owners and the beneficial owners of such beneficial owners looking through
chains of owners to individuals or entities that are treated as corporations for
U.S. federal income tax purposes (all such owners, “beneficial owners”), the
documents that would be provided by each such beneficial owner pursuant to this
section if such beneficial owner were Buyer, provided, however, that no such
documents will be required with respect to a beneficial owner to the extent the
actual Buyer is determined to be in compliance with the requirements for
certification on behalf of its beneficial owner as may be provided in applicable
U.S. Treasury regulations, or the requirements of this clause (v) are otherwise
determined to be unnecessary, all such determinations under this clause (v) to
be made in the sole discretion of Sellers, provided, however, that Buyer shall
be provided an opportunity to establish such compliance as reasonable; or

 

(vi) in the case of a Non-Exempt Buyer that is disregarded for U.S. federal
income tax purposes, the document that would be provided by its beneficial owner
pursuant to this Section if such beneficial owner were Buyer; or

 

(vii) in the case of a Non-Exempt Buyer that (A) is not a United States person
and (B) is acting in the capacity as an “intermediary” (as defined in U.S.
Treasury Regulations), (x)(i) a U.S. Internal Revenue Service Form W-8IMY (or
any successor form thereto) (including all required documents and attachments)
and (ii) a Section 7 Certificate, and (y) if the intermediary is a
“non-qualified intermediary” (as defined in U.S. Treasury Regulations), from
each person upon whose behalf the “non-qualified intermediary” is acting the
documents that would be provided by each such person pursuant to this Section if
each such person were Buyer.

 

If Buyer provided a form pursuant to clause (e)(i)(x) and the form provided by
Buyer at the time Buyer first becomes a party to this Agreement or, with respect
to a grant of a participation, the effective date thereof, indicates a United
States interest withholding tax rate in excess of zero, withholding tax at such
rate shall be treated as Taxes other than “Non-Excluded Taxes” (“Excluded
Taxes”) and shall not qualify as Non-Excluded Taxes unless and until Buyer
provides the appropriate form certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate shall be considered Excluded Taxes solely
for the periods governed by such form. If, however, on the date a Person becomes
an assignee, successor or participant to this Agreement, Buyer transferor was
entitled to indemnification or additional amounts under this Section 7, then
Buyer assignee, successor or participant shall be entitled to indemnification or
additional amounts to the extent (and only to the extent), that Buyer transferor
was entitled to such indemnification or additional amounts for Non-Excluded
Taxes, and Buyer assignee, successor or participant shall be entitled to
additional indemnification or additional amounts for any other or additional
Non-Excluded Taxes.

 

31

 

(f) For any period with respect to which Buyer has failed to provide Sellers
with the appropriate form, certificate or other document described in subsection
(e) of this Section 7 (other than (i) if such failure is due to a change in any
applicable Requirement of Law, or in the interpretation or application thereof,
occurring after the date on which a form, certificate or other document
originally was required to be provided by Buyer, or (ii) if it is legally
inadvisable or otherwise commercially disadvantageous for Buyer to deliver such
form, certificate or other document), Buyer shall not be entitled to
indemnification or additional amounts under subsection (a) or (c) of this
Section 7 with respect to Non-Excluded Taxes imposed by the United States by
reason of such failure; provided, however, that should a Buyer become subject to
Non-Excluded Taxes because of its failure to deliver a form, certificate or
other document required hereunder, Sellers shall take such steps as Buyer shall
reasonably request, to assist Buyer in recovering such Non-Excluded Taxes.

 

(g) Without prejudice to the survival of any other agreement of Sellers
hereunder, the agreements and obligations of Sellers contained in this Section 7
shall survive the termination of this Agreement. Nothing contained in this
Section 7 shall require Buyer to make available any of its tax returns or any
other information that it deems to be confidential or proprietary.

 

(h) Each party to this Agreement acknowledges that it is its intent for purposes
of U.S. federal, state and local income and franchise taxes, to treat the
Transaction as indebtedness of Sellers that is secured by the Purchased Mortgage
Loans and Repurchase Assets and the Purchased Mortgage Loans and Repurchase
Assets as owned by Sellers for federal income tax purposes in the absence of a
Default by Sellers. All parties to this Agreement agree to such treatment and
agree to take no action inconsistent with this treatment, unless required by
law.

 

Section 8. Security Interest; Buyer’s Appointment as Attorney-in-Fact.

 

(a) Security Interest.

 

(i) On each Purchase Date, each Seller hereby sells, assigns and conveys all
rights and interests in the Purchased Mortgage Loans identified on the related
Asset Schedule. In addition to the foregoing, each Seller hereby pledges to
Buyer as security for the performance by Sellers of their Obligations and hereby
grants, assigns and pledges to Buyer a fully perfected first priority security
interest in the Purchased Mortgage Loans, the REO Subsidiary Interests, the
Records, and all Servicing Rights related to the Purchased Mortgage Loans and
Underlying REO Property, the Facility Documents (to the extent such Facility
Documents and each Seller’s right thereunder relate to the Purchased Mortgage
Loans, REO Subsidiary Interests and Underlying REO Property), any Property
relating to any Purchased Mortgage Loan or the related Mortgaged Property or
Underlying REO Property, all insurance policies and insurance proceeds relating
to any Purchased Mortgage Loan or the related Mortgaged Property or Underlying
REO Property, including but not limited to any payments or proceeds under any
related primary insurance or hazard insurance, any Income relating to any
Purchased Mortgage Loan and Underlying REO Property, the Collection Account, the
Certificate Distribution Accounts, and all rights against and in respect of PMC
related to the Underlying Repurchase Transactions, and any other contract
rights, accounts (including any interest of any Seller in escrow accounts) and
any other payments, rights to payment (including payments of interest or finance
charges) and general intangibles to the extent that the foregoing relates to any
Purchased Mortgage Loan, Underlying REO Property or REO Subsidiary Interest and
any other assets relating to the Purchased Mortgage Loans or Underlying REO
Property (including, without limitation, any other accounts) or any interest in
the Purchased Mortgage Loans and Underlying REO Property, and any proceeds
(including the related securitization proceeds) and distributions and any other
property, rights, title or interests as are specified on a Confirmation and/or
Trust Receipt and Asset Detail and Exception Report with respect to any of the
foregoing, in all instances, whether now owned or hereafter acquired, now
existing or hereafter created (collectively, the “Seller Repurchase Assets”).
This paragraph is intended to constitute a security agreement or other
arrangement or other credit enhancement related to the Agreement and
transactions hereunder as defined under Section 101(47)(A)(v) and 741(7)(A)(xi)
of the Bankruptcy Code.

 

32

 

(ii) Each of POP and PMC hereby grant, assign and pledge to Buyer a fully
perfected first priority security interest in all of POP’s and PMC’s right,
title and interest in, to and under the Underlying Repurchase Assets subject to
an Underlying Repurchase Transaction, Purchased Items (as such term is defined
in the Underlying Repurchase Agreement), the Records, and all Servicing Rights
related to the Underlying Repurchase Assets, the Facility Documents (to the
extent such Facility Documents and each of POP’s and PMC’s right thereunder
relate to the Underlying Repurchase Assets), any Property relating to any
Underlying Repurchase Asset or the related Mortgaged Property, all insurance
policies and insurance proceeds relating to any Underlying Repurchase Asset or
the related Mortgaged Property, including but not limited to any payments or
proceeds under any related primary insurance or hazard insurance, any Income
relating to any Underlying Repurchase Asset, the Collection Account, the
Certificate Distribution Accounts, and any other contract rights, accounts
(including any interest of POP or PMC in escrow accounts) and any other
payments, rights to payment (including payments of interest or finance charges)
and general intangibles to the extent that the foregoing relates to any
Underlying Repurchase Asset and any other assets relating to the Underlying
Repurchase Assets (including, without limitation, any other accounts) or any
interest in the Underlying Repurchase Assets, and any proceeds (including the
related securitization proceeds) and distributions and any other property,
rights, title or interests as are specified on a Confirmation and/or Trust
Receipt and Asset Detail and Exception Report with respect to any of the
foregoing, in all instances, whether now owned or hereafter acquired, now
existing or hereafter created (collectively, the “Underlying Transaction
Repurchase Assets”). This paragraph is intended to constitute a security
agreement or other arrangement or other credit enhancement related to the
Agreement and transactions hereunder as defined under Section 101(47)(A)(v) and
741(7)(A)(xi) of the Bankruptcy Code.

 

33

 

(iii) In order to further secure the Obligations hereunder, each REO Subsidiary
hereby pledges to Buyer as security for the performance by such REO Subsidiary
of its Obligations and hereby grants, assigns and pledges to Buyer a fully
perfected first priority security interest in the Subsidiary Owned Assets, the
Records, and all Servicing Rights related to the Subsidiary Owned Assets, the
Facility Documents (to the extent such Facility Documents and such REO
Subsidiary’s right thereunder relate to the Subsidiary Owned Assets), any
Property relating to any Subsidiary Owned Asset or the related Mortgaged
Property, all insurance policies and insurance proceeds relating to any
Subsidiary Owned Asset or the related Mortgaged Property, including but not
limited to any payments or proceeds under any related primary insurance or
hazard insurance, any Income relating to any Subsidiary Owned Asset, the
Collection Account, the Certificate Distribution Accounts, and any other
contract rights, accounts (including any interest of any REO Subsidiary in
escrow accounts) and any other payments, rights to payment (including payments
of interest or finance charges) and general intangibles to the extent that the
foregoing relates to any Subsidiary Owned Asset and any other assets relating to
the Subsidiary Owned Assets (including, without limitation, any other accounts)
or any interest in the Subsidiary Owned Assets, and any proceeds (including the
related securitization proceeds) and distributions and any other property,
rights, title or interests as are specified on a Confirmation and/or Trust
Receipt and Asset Detail and Exception Report with respect to any of the
foregoing, in all instances, whether now owned or hereafter acquired, now
existing or hereafter created (collectively, the “Subsidiary Repurchase Assets”,
together with the Seller Repurchase Assets and the Underlying Transaction
Repurchase Assets, the “Repurchase Assets”) This paragraph is intended to
constitute a security agreement or other arrangement or other credit enhancement
related to the Agreement and transactions hereunder as defined under Section
101(47)(A)(v) and 741(7)(A)(xi) of the Bankruptcy Code, and is further intended
to be a guaranty of the Obligations to the Buyer by such REO Subsidiary to the
extent of its Subsidiary Owned Assets.

 

POP acknowledges and agrees that its rights with respect to the Repurchase
Assets (including without limitation its security interest in the Purchased
Mortgage Loans, the REO Subsidiary Interests and any other collateral purchased
by POP in an Underlying Repurchase Transaction and in which a security interest
is granted to Buyer pursuant to this Section 8) are and shall continue to be at
all times junior and subordinate to the rights of Buyer under this Agreement.
POP agrees that it will provide notice of any action it takes with respect to
the Underlying Repurchase Assets at any time any such Underlying Repurchase
Assets are owned by or pledged to Buyer under this Agreement.

 

(iv) Each Seller acknowledges that it has no rights to service the Purchased
Mortgage Loans or Underlying REO Property except as expressly set forth herein.
Without limiting the generality of the foregoing and in the event that a Seller
Party is deemed to retain any residual Servicing Rights, and for the avoidance
of doubt, each Seller Party grants, assigns and pledges to Buyer a security
interest in the Servicing Rights and proceeds related thereto and in all
instances, whether now owned or hereafter acquired, now existing or hereafter
created. This paragraph is intended to constitute a security agreement or other
arrangement or other credit enhancement related to the Agreement and
transactions hereunder as defined under Section 101(47)(v) and 741(7)(xi) of the
Bankruptcy Code.

 

 



34

 

 

(v) Each Seller Party hereby authorizes Buyer to file such financing statement
or statements relating to the Repurchase Assets as Buyer, at its option, may
deem appropriate. Sellers shall pay the filing costs for any financing statement
or statements prepared pursuant to this Section 8.

 

(b) Buyer’s Appointment as Attorney in Fact. Each Seller Party hereby
irrevocably constitutes and appoints Buyer and any officer or agent thereof,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of such Seller Party
and in the name of such Seller Party or in its own name, from time to time in
Buyer’s discretion if an Event of Default shall have occurred and be continuing,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be reasonably necessary or desirable to accomplish the purposes of this
Agreement, and, without limiting the generality of the foregoing, such Seller
Party hereby gives Buyer the power and right, on behalf of such Seller Party,
without assent by, but with notice to, such Seller Party, to do the following:

 

(i) in the name of such Seller Party, or in its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any other
Repurchase Assets and to file any claim or to take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by
Buyer for the purpose of collecting any and all such moneys due with respect to
any other Repurchase Assets whenever payable;

 

(ii) to pay or discharge taxes and Liens levied or placed on or threatened
against the Repurchase Assets;

 

(iii) (A) to direct any party liable for any payment under any Repurchase Assets
to make payment of any and all moneys due or to become due thereunder directly
to Buyer or as Buyer shall direct; (B) to ask or demand for, collect, receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Repurchase Assets;
(C) to sign and endorse any invoices, assignments, verifications, notices and
other documents in connection with any Repurchase Assets; (D) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Repurchase Assets or any proceeds thereof
and to enforce any other right in respect of any Repurchase Assets; (E) to
defend any suit, action or proceeding brought against any Seller with respect to
any Repurchase Assets; (F) to settle, compromise or adjust any suit, action or
proceeding described in clause (E) above and, in connection therewith, to give
such discharges or releases as Buyer may deem appropriate; and (G) generally, to
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any Repurchase Assets as fully and completely as though Buyer were the
absolute owner thereof for all purposes, and to do, at Buyer’s option and
Sellers’ expense, at any time, and from time to time, all acts and things which
Buyer deems necessary to protect, preserve or realize upon the Repurchase Assets
and Buyer’s Liens thereon and to effect the intent of this Agreement, all as
fully and effectively as Seller Parties might do.

 

35

 

Each Seller Party hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. This power of attorney is a power coupled
with an interest and shall be irrevocable. In addition the foregoing, each
Seller Party agrees to execute a Power of Attorney, the form of Exhibit M
hereto, to be delivered on the date hereof.

 

Each Seller Party also authorizes Buyer, if an Event of Default shall have
occurred, from time to time, to execute, in connection with any sale provided
for in Section 15 hereof, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Repurchase Assets.

 

The powers conferred on Buyer hereunder are solely to protect Buyer’s interests
in the Repurchase Assets and shall not impose any duty upon it to exercise any
such powers. Buyer shall be accountable only for amounts that it actually
receives as a result of the exercise of such powers, and neither it nor any of
its officers, directors, employees or agents shall be responsible to Seller
Parties for any act or failure to act hereunder, except for its or their own
gross negligence or willful misconduct.

 

(c) REO Subsidiary Interests as Securities. The parties acknowledge and agree
that the REO Subsidiary Interests shall constitute and remain “securities” as
defined in Section 8-102 of the Uniform Commercial Code; each of PMC and POP
covenants and agrees that (i) the REO Subsidiary Interests are not and will not
be dealt in or traded on securities exchanges or securities markets, and (ii)
the REO Subsidiary Interests are not and will not be investment company
securities within the meaning of Section 8-103 of the Uniform Commercial Code.
Each of PMC and POP shall, at Sellers’ sole cost and expense, take all steps as
may be necessary in connection with the indorsement, transfer, delivery and
pledge of all REO Subsidiary Interests to Buyer.

 

(d) Additional Interests. If PMC shall, as a result of ownership of the REO
Subsidiary Interests become entitled to receive or shall receive any certificate
evidencing any trust interest or other equity interest, any option rights, or
any equity interest in any REO Subsidiary, whether in addition to, in
substitution for, as a conversion of, or in exchange for the REO Subsidiary
Interests, or otherwise in respect thereof, PMC shall accept the same as the
Buyer’s agent, hold the same in trust for the Buyer and deliver the same
forthwith to the Buyer in the exact form received, duly indorsed by PMC to the
Buyer, if required, together with an undated transfer power, if required,
covering such certificate duly executed in blank, to be held by the Buyer
subject to the terms hereof as additional security for the Obligations. Any sums
paid upon or in respect of the REO Subsidiary Interests upon the liquidation or
dissolution of any REO Subsidiary shall be paid over to the Buyer as additional
security for the Obligations. If following the occurrence and during the
continuation of an Event of Default any sums of money or property so paid or
distributed in respect of the REO Subsidiary Interests shall be received by PMC,
PMC shall, until such money or property is paid or delivered to the Buyer, hold
such money or property in trust for the Buyer segregated from other funds of PMC
as additional security for the Obligations.

 

36

 

(e) Voting Rights. Subject to this Section, Buyer as the holder shall exercise
all voting and member rights with respect to the Repurchase Assets, provided
that, unless an Event of Default has occurred and is continuing, Buyer (i) shall
not exercise any voting or member right with respect to the Repurchase Assets
without giving Sellers prior written notice (which may be in the form of an
email transmission and which notice shall describe the contemplated action);
provided that, to the extent that any voting or member action is in response to
a request by a Seller or an Affiliate of Seller, such notice may be in the form
of a response to such request; and provided further that Buyer shall not be
liable to the Seller for any failure to deliver such notice to the extent that
such failure is not due to bad faith or willful misconduct on the part of the
Buyer, and (ii) shall exercise all such voting and member rights as instructed
by Sellers unless Buyer shall determine in its good faith discretion that such
exercise in accordance with such instruction would otherwise result in a breach
of a provision of this Agreement, an Event of Default under this Agreement or
would adversely affect the Buyer’s rights or interests under this Agreement or
with respect to the REO Subsidiary Interest or Repurchase Assets. Without
limiting the generality of the foregoing, Buyer may in its sole discretion (x)
remove a Servicer or terminate a Servicing Agreement in connection with a
default by a Servicer or (y) consent or refuse to consent to a waiver of a
material breach or consent or refuse to consent to a material modification of a
Servicing Agreement. In no event shall Buyer be required to cast any vote or
exercise any member right or take other action which would impair the Repurchase
Assets or the REO Subsidiary Interests, as applicable, or which would be
inconsistent with or result in a violation of any provision of this Agreement.
Without limiting the generality of the foregoing, Buyer shall have no obligation
to (a) vote to enable, or take any other action to permit any REO Subsidiary to
issue any interests of any nature or to issue any other interests convertible
into or granting the right to purchase or exchange for any interests of such
entity, or (b) sell, assign, transfer, exchange or otherwise dispose of, or
grant any option with respect to the REO Subsidiary Interests or (c) create,
incur or permit to exist any Lien or option in favor of, or any claim of any
Person with respect to, the Sellers’ or REO Subsidiaries’ interest in the
Repurchase Assets except for the Lien provided for by this Agreement, or (d)
except as provided in this Agreement, enter into any agreement or undertaking
restricting the right or ability of Sellers or REO Subsidiaries to sell, assign
or transfer the Repurchase Assets.

 

(f) REO Subsidiary Interests. Notwithstanding any provision to the contrary
herein or in any other Facility Document, the Seller Parties and Buyer hereby
acknowledge and agree that (i) the issuance or reissuance of the REO Subsidiary
Interests in Buyer’s name is for the sole purpose of perfecting Buyer’s security
interest hereunder in the REO Subsidiary Interests (by means of “control” under
Section 8-106(b)(2) of the Uniform Commercial Code) and for otherwise exercising
its rights as permitted under this Agreement, (ii) the security interest in the
REO Subsidiary Interests granted hereunder shall constitute a security interest
in all legal and beneficial interest in and to such REO Subsidiary Interests but
not a sale or transfer of such legal and beneficial interest in and to such REO
Subsidiary Interest, and (iii) unless an Event of Default shall have occurred
and be continuing, the Buyer (A) shall not exercise any right or privilege of a
Certificateholder (as defined in the REO Subsidiary Agreements) or owner of the
legal and beneficial ownership interest in the REO Subsidiary Interest without
prior written notice (which may be in the form of an email transmission) to the
Sellers (which notice shall describe the contemplated action); provided that, to
the extent that any action is in response to a request by a Seller or an
Affiliate of Seller, such notice may be in the form of a response to such
request; and provided further that Buyer shall not be liable to the Seller for
any failure to deliver such notice to the extent that such failure is not due to
bad faith or willful misconduct on the part of the Buyer, and (B) shall exercise
all rights and privileges with respect to the REO Subsidiary Interests as
instructed by Sellers unless Buyer shall determine in its good faith discretion
that such exercise in accordance with such instruction would otherwise result in
a breach of a provision of this Agreement, an Event of Default under this
Agreement or would adversely affect the Buyer’s rights or interests under this
Agreement or with respect to the REO Subsidiary Interest or Repurchase Assets.

 

37

 

Section 9. Payment, Transfer And Custody. (a) Unless otherwise mutually agreed
in writing, all transfers of funds to be made by Sellers hereunder shall be made
in Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to Buyer at the following account maintained by Buyer: JPMorgan
Chase Bank, Account Number xxxxxxxx, for the credit account: JPMorgan Chase Bank
NY; ref: PennyMac, ABA# xxx-xxx-xxx Attn: Mortgage Finance, not later than 5:00
p.m. New York City time, on the date on which such payment shall become due (and
each such payment made after such time shall be deemed to have been made on the
next succeeding Business Day). Each Seller acknowledges that it has no rights of
withdrawal from the foregoing account.

 

(b) On the Purchase Date for each Transaction, ownership of the Purchased
Mortgage Loans shall be transferred to Buyer or its designee against the
simultaneous transfer of the Purchase Price to the following account of Sellers:
Account No. xxxxxxxxxx, for the account of PennyMac Operating Partnership, L.P.
Operating Account, Bank of America, N.A., ABA No. xxx xxx xxx, Attn: Treasury,
or Account No. xxxxxxxxxx, for the account of PennyMac Holdings, LLC Operating
Account, Bank of America, N.A., ABA No. xxx xxx xxx, Attn: Treasury, as
applicable, simultaneously with the delivery to Buyer of the Purchased Mortgage
Loans relating to each Transaction. With respect to the Purchased Mortgage Loans
being sold by any Seller on a Purchase Date, such Seller hereby sells,
transfers, conveys and assigns to Buyer or its designee without recourse, but
subject to the terms of this Agreement, all the right, title and interest of
such Seller in and to the Purchased Mortgage Loans together with all right,
title and interest in and to the proceeds of any related Repurchase Assets.

 

(c) In connection with such sale, transfer, conveyance and assignment, on or
prior to each Purchase Date, the applicable Seller shall deliver or cause to be
delivered and released to Buyer or its designee the Asset File for the related
Asset.

 

Section 10. Hypothecation or Pledge of Purchased Mortgage Loans. Title to all
Purchased Mortgage Loans and all other Repurchase Assets purchased hereunder
shall pass to Buyer and Buyer shall have free and unrestricted use of all such
Assets. Nothing in this Agreement shall preclude Buyer from engaging in
repurchase transactions with the Assets or otherwise pledging, repledging,
transferring, hypothecating, or rehypothecating the Assets. Nothing contained in
this Agreement shall obligate Buyer to segregate any Purchased Mortgage Loans or
Underlying REO Property delivered to Buyer by Sellers.

 

Section 11. Facility Fee. Sellers shall pay in immediately available funds to
Buyer the Facility Fee as set forth in the Pricing Side Letter. Such payment
shall be made in Dollars, in immediately available funds, without deduction,
set-off or counterclaim, to Buyer at an account designated by Buyer.

 

38

 

Section 12. Representations. Each Seller Party and Guarantor, jointly and
severally, represents and warrants to Buyer that as of each Purchase Date and as
of the date of this Agreement and any Transaction hereunder and at all times
while the Facility Documents and any Transaction hereunder is in full force and
effect:

 

(a) Acting as Principal. Sellers will engage in such Transactions as principal
(or, if agreed in writing in advance of any Transaction by the other party
hereto, as agent for a disclosed principal).

 

(b) Asset Schedule. The information set forth in the related Asset Schedule and
all other information or data furnished by, or on behalf of, Sellers to Buyer is
complete, true and correct in all material respects, and each Seller
acknowledges that Buyer has not verified the accuracy of such information or
data.

 

(c) Solvency. Neither the Facility Documents nor any Transaction thereunder are
entered into in contemplation of insolvency or with intent to hinder, delay or
defraud any of any Seller Party’s creditors. The transfer of the Mortgage Loans
(including for the avoidance of doubt, the transfer of any Underlying Repurchase
Assets by POP) and pledge of the REO Subsidiary Interests and transfer of REO
Properties into New REO Subsidiary is not undertaken with the intent to hinder,
delay or defraud any Seller Party’s creditors. The transfer of the Mortgage
Loans subject to the Underlying Repurchase Documents is not undertaken with the
intent to hinder, delay or defraud any Seller’s creditors. Each Seller Party is
not insolvent within the meaning of 11 U.S.C. Section 101(32) and the transfer
and sale of the Mortgage Loans and REO Properties into New REO Subsidiary
pursuant hereto (i) will not cause such Seller Party to become insolvent,
(ii) will not result in any property remaining with such Seller Party to be
unreasonably small capital, and (iii) will not result in debts that would be
beyond such Seller Party’s ability to pay as same mature. Each Seller received
reasonably equivalent value in exchange for the transfer and sale to New REO
Subsidiary of the Underlying REO Property and each Seller has received
reasonably equivalent value in exchange for the transfer and sale of the
Purchased Mortgage Loans subject hereto.

 

(d) No Broker.  No Seller Party has dealt with any broker, investment banker,
agent, or other person, except for Buyer, who may be entitled to any commission
or compensation in connection with the sale of Purchased Mortgage Loans or
pledge of the Repurchase Assets pursuant to this Agreement.

 

(e) Ability to Perform. No Seller believes, nor does it have any reason or cause
to believe, that it cannot perform each and every covenant contained in the
Facility Documents to which it is a party on its part to be performed.

 

(f) Existence. (a) (i) PMC is a corporation duly organized, validly existing and
in good standing under the laws of Delaware, (ii) PMH is a limited liability
company duly organized, validly existing and in good standing under the laws of
Delaware, (iii) POP is a limited partnership duly organized, validly existing
and in good standing under the laws of Delaware, and (iv) each REO Subsidiary is
a statutory trust duly organized, validly existing and in good standing under
the laws of Delaware, (b) each Seller Party has all requisite corporate or other
power, and has all governmental licenses, authorizations, consents and approvals
necessary to own its assets and carry on its business as now being or as
proposed to be conducted; and (c) is qualified to do business and is in good
standing in all other jurisdictions in which the nature of the business
conducted by it makes such qualification necessary.

 

39

 

(g) Financial Statements. Guarantor and PMC have heretofore each furnished to
Buyer a copy of their (a) consolidated (and, in the case of Guarantor only,
consolidating) balance sheets and statements of income of their consolidated
Subsidiaries for the fiscal year ending December 31, 2013 and the related
consolidated statements of retained earnings and cash flows for each of PMC and
Guarantor and their respective consolidated Subsidiaries for such fiscal year,
setting forth for the consolidated Financial Statements only, in each case in
comparative form, the figures for the previous year, with the opinion thereon of
Deloitte & Touche LLP, and (b) consolidated (and, in the case of Guarantor only,
consolidating) balance sheets and statements of income of their consolidated
Subsidiaries for such monthly periods of each of PMC and Guarantor up until
September 30, 2014 and the related consolidated statements of retained earnings
and of cash flows for each of PMC and Guarantor and their respective
consolidated Subsidiaries for such monthly periods. All such financial
statements are complete and correct and fairly present, in all material
respects, the consolidated and consolidating financial condition of each of PMC
and Guarantor and their respective Subsidiaries and the consolidated and
consolidating results of their operations as at such dates and for such monthly
periods, all in accordance with GAAP applied on a consistent basis. Since
December 31, 2013, there has been no material adverse change in the consolidated
business, operations or financial condition of PMC, Guarantor and their
respective consolidated Subsidiaries taken as a whole from that set forth in
said financial statements nor is PMC or Guarantor aware of any state of facts
which (without notice or the lapse of time) would or could result in any such
material adverse change or could have a Material Adverse Effect. Neither PMC nor
Guarantor has, on December 31, 2013 any liabilities, direct or indirect, fixed
or contingent, matured or unmatured, known or unknown, or liabilities for taxes,
long-term leases or unusual forward or long-term commitments not disclosed by,
or reserved against in, said balance sheet and related statements, and at the
present time there are no material unrealized or anticipated losses from any
loans, advances or other commitments of either PMC or Guarantor except as
heretofore disclosed to Buyer in writing.

 

(h) No Breach. Neither (a) the execution and delivery of the Facility Documents
nor (b) the consummation of the transactions therein contemplated to be entered
into by Seller Parties or Guarantor in compliance with the terms and provisions
thereof will conflict with or result in a breach of the organizational documents
of Seller Parties or Guarantor, or any applicable law, rule or regulation, or
any order, writ, injunction or decree of any Governmental Authority, or other
material agreement or instrument to which a Seller Party, Guarantor or any of
their respective Subsidiaries is a party or by which any of them or any of their
Property is bound or to which any of them is subject, or constitute a default
under any such material agreement or instrument or result in the creation or
imposition of any Lien (except for the Liens created pursuant to the Facility
Documents) upon any Property of a Seller Party, Guarantor or any of their
respective Subsidiaries pursuant to the terms of any such agreement or
instrument.

 

(i) Action. Each Seller Party and Guarantor has all necessary corporate or other
power, authority and legal right to execute, deliver and perform its obligations
under each of the Facility Documents, as applicable; the execution, delivery and
performance by Seller Parties and Guarantor of each of the Facility Documents
have been duly authorized by all necessary corporate or other action on its
part; and each Facility Document has been duly and validly executed and
delivered by Seller Parties and Guarantor, as applicable, and constitutes a
legal, valid and binding obligation of Seller Parties and Guarantor enforceable
against Seller Parties and Guarantor in accordance with its terms.

 

40

 

(j) Approvals. No authorizations, approvals or consents of, and no filings or
registrations with, any Governmental Authority or any securities exchange are
necessary for the execution, delivery or performance by each Seller Party and
Guarantor of the Facility Documents or for the legality, validity or
enforceability thereof, except for filings and recordings that have been
obtained or in respect of the Liens created pursuant to the Facility Documents.

 

(k) Enforceability. This Agreement and all of the other Facility Documents
executed and delivered by Seller Parties and Guarantor in connection herewith
are legal, valid and binding obligations of such Seller Parties and Guarantor
and are enforceable against such Seller Parties and Guarantor in accordance with
their terms except as such enforceability may be limited by (i) the effect of
any applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting creditors’ rights generally and (ii) general principles of
equity.

 

(l) Indebtedness. As of the date of this Agreement, no Seller Party or Guarantor
has any Indebtedness, except as disclosed on Exhibit D to this Agreement.

 

(m) Material Adverse Effect. Since September 30, 2014, there has been no
development or event nor, to any Seller’s or Guarantor’s knowledge, any
prospective development or event, which has had or could have a Material Adverse
Effect.

 

(n) No Default. No Default or Event of Default has occurred and is continuing
(including without limitation any such default by PMC or POP under the
Underlying Repurchase Documents).

 

(o) Reserved.

 

(p) Adverse Selection. No Seller Party has selected the Purchased Mortgage Loans
or Underlying REO Property in a manner so as to adversely affect Buyer’s
interests.

 

(q) Litigation. There are no actions, suits, arbitrations, investigations
(including, without limitation, any of the foregoing which are pending or
threatened) or other legal or arbitrable proceedings affecting any Seller Party,
Guarantor, or any of their respective Subsidiaries or affecting any of the
Property of any of them before any Governmental Authority that (i) questions or
challenges the validity or enforceability of any of the Facility Documents or
any action to be taken in connection with the transactions contemplated hereby,
(ii) makes a claim in an aggregate amount greater than $10,000,000, or
(iii) which, individually or in the aggregate, if adversely determined, could be
reasonably likely to have a Material Adverse Effect.

 

(r) Margin Regulations. The use of all funds acquired by Sellers under this
Agreement will not conflict with or contravene any of Regulations T, U or X
promulgated by the Board of Governors of the Federal Reserve System as the same
may from time to time be amended, supplemented or otherwise modified.

 

41

 

(s) Taxes. (i) Each Seller Party, Guarantor and their respective Subsidiaries
have timely filed all tax returns that are required to be filed by them and have
timely paid all Taxes, except for any such Taxes as are being appropriately
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been provided, and (ii) there are no
Liens for Taxes, except for statutory liens for Taxes not yet due and payable.

 

(t) Investment Company Act. No Seller Party or any of its Subsidiaries is
required to register under the Investment Company Act and it is not necessary
for (i) the New REO Subsidiary to register under the Investment Company Act as
it is not within the definition of investment company in Section 3(a)(1) of the
Investment Company Act and (ii) the Legacy REO Subsidiary to register under the
Investment Company Act due to the exemption provided under Section 3(c)(5)(C) of
the Investment Company Act.

 

(u) Repurchase Assets.

 

(i) No Seller Party has assigned, pledged, or otherwise conveyed or encumbered
any Repurchase Asset to any other Person, and immediately prior to the sale,
transfer or pledge, as applicable, of such Repurchase Asset, the applicable
Seller Party was the sole owner of such Repurchase Asset and had good and
marketable title thereto, free and clear of all Liens, in each case except for
Liens to be released simultaneously with the sale to Buyer hereunder.

 

(ii) The provisions of this Agreement are effective to either constitute a sale
of Repurchase Assets to Buyer or to create in favor of Buyer a valid security
interest in all right, title and interest of Seller Parties in, to and under the
Repurchase Assets.

 

(v) Chief Executive Office/Jurisdiction of Organization. On the Effective Date,
each Seller Party’s chief executive office, is, and has been located at 6101
Condor Drive, Moorpark, CA 93021. On the Effective Date, each Seller Party’s
jurisdiction of organization is Delaware.

 

(w) Location of Books and Records. The location where Seller Parties keep their
books and records, including all computer tapes and records related to the
Repurchase Assets is its chief executive office.

 

(x) True and Complete Disclosure. (a) The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of any
Seller Party or Guarantor to Buyer in connection with the negotiation,
preparation or delivery of this Agreement and the other Facility Documents or
included herein or therein or delivered pursuant hereto or thereto (other than
with respect to the Mortgage Loans), when taken as a whole, do not contain any
untrue statement of material fact or omit to state any material fact necessary
to make the statements herein or therein, in light of the circumstances under
which they were made, not misleading. All written information furnished after
the date hereof by or on behalf of any Seller Party or Guarantor to Buyer in
connection with this Agreement and the other Facility Documents and the
transactions contemplated hereby (other than with respect to the Mortgage Loans)
and thereby will be true, complete and accurate in every material respect, or
(in the case of projections) based on reasonable estimates, on the date as of
which such information is stated or certified. There is no fact known to a
Responsible Officer of any Seller Party or Guarantor, after due inquiry, that
could reasonably be expected to have a Material Adverse Effect that has not been
disclosed herein, in the other Facility Documents or in a report, financial
statement, exhibit, schedule, disclosure letter or other writing furnished to
Buyer for use in connection with the transactions contemplated hereby or
thereby.

 

42

 

(y) ERISA.

 

(i) No liability under Section 4062, 4063, 4064 or 4069 of ERISA has been or is
expected by Seller Parties to be incurred by any Seller Party, Guarantor or any
ERISA Affiliate thereof with respect to any Plan which is a Single-Employer Plan
in an amount that could reasonably be expected to have a Material Adverse
Effect.

 

(ii) No Plan which is a Single-Employer Plan had an accumulated funding
deficiency, whether or not waived, as of the last day of the most recent fiscal
year of such Plan ended prior to the date hereof, and no such plan which is
subject to Section 412 of the Code failed to meet the requirements of Section
436 of the Code as of such last day. No Seller Party, Guarantor nor any ERISA
Affiliate thereof is subject to a Lien in favor of such a Plan as described in
Section 430(k) of the Code or Section 303(k) of ERISA.

 

(iii) Each Plan of each Seller Party, Guarantor, each of its Subsidiaries and
each of its ERISA Affiliates is in compliance in all material respects with the
applicable provisions of ERISA and the Code, except where the failure to comply
would not result in any Material Adverse Effect.

 

(iv) No Seller Party, Guarantor nor any of their Subsidiaries has incurred a tax
liability under Chapter 43 of the Code or a penalty under Section 502(i) of
ERISA which has not been paid in full, except where the incurrence of such tax
or penalty would not result in a Material Adverse Effect.

 

(v) No Seller Party, Guarantor nor any of their Subsidiaries nor any ERISA
Affiliate thereof has incurred or reasonably expects to incur any withdrawal
liability under Section 4201 of ERISA as a result of a complete or partial
withdrawal from a Multiemployer Plan in an amount that could reasonably be
expected to have a Material Adverse Effect.

 

(z) Reserved.

 

(aa) Accepted Servicing Practices. The Servicer has adequate financial standing,
servicing facilities, procedures and experienced personnel necessary for the
sound servicing of mortgage loans and real estate of the same types as may from
time to time constitute Mortgage Loans and REO Properties, as applicable, and in
accordance with Accepted Servicing Practices.

 

43

 

(bb) No Reliance. Each Seller Party and Guarantor has made its own independent
decisions to enter into the Facility Documents and each Transaction and as to
whether such Transaction is appropriate and proper for it based upon its own
judgment and upon advice from such advisors (including without limitation, legal
counsel and accountants) as it has deemed necessary. No Seller Party or
Guarantor is relying upon any advice from Buyer as to any aspect of the
Transactions, including without limitation, the legal, accounting or tax
treatment of such Transactions.

 

(cc) Plan Assets. No Seller Party nor Guarantor is an employee benefit plan as
defined in Section 3 of Title I of ERISA, or a plan described in Section
4975(e)(1) of the Code, and the Assets and Repurchase Assets are not “plan
assets” within the meaning of 29 CFR §2510.3-101, as modified by Section 3(42)
of ERISA, in Seller Parties’ hands and transactions by or with Seller Parties or
Guarantor are not subject to any state or local statute regulating investments
of, or fiduciary obligations with respect to governmental plans within the
meaning of Section 3(32) of ERISA.

 

(dd) Anti-Money Laundering Laws. Each Seller Party and Guarantor has complied
with all applicable anti-money laundering laws and regulations, including
without limitation the USA Patriot Act of 2001 (collectively, the “Anti-Money
Laundering Laws”); each Seller has established an anti-money laundering
compliance program as required by the Anti-Money Laundering Laws, has conducted
the requisite due diligence in connection with the acquisition of each Mortgage
Loan or REO Property for purposes of the Anti-Money Laundering Laws, including
with respect to the legitimacy of the applicable Mortgagor and the origin of the
assets used by the said Mortgagor to purchase the property in question, and
maintains, and will maintain, sufficient information to identify the applicable
Mortgagor for purposes of the Anti-Money Laundering Laws.

 

(ee) No Prohibited Persons. No Seller Party nor Guarantor nor any of its
Affiliates, officers, directors, partners or members or any Eligible Asset or
the Mortgagor related to any such Eligible Asset is an entity or person (or to
any Seller Party’s or Guarantor’s knowledge, owned or controlled by an entity or
person): (i) that is listed in the Annex to, or is otherwise subject to the
provisions of Executive Order 13224 issued on September 24, 2001 (“EO13224”);
(ii) whose name appears on the United States Treasury Department’s Office of
Foreign Assets Control (“OFAC”) most current list of “Specifically Designated
National and Blocked Persons” (which list may be published from time to time in
various mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO13224; or (iv) who is
otherwise affiliated with any entity or person listed above (any and all parties
or persons described in clauses (i) through (iv) above are herein referred to as
a “Prohibited Person”).

 

(ff) Underlying Repurchase Transactions. All of the representations and
warranties set forth on Schedule 1-D are true and correct in all material
respects.

 

(gg) REO Subsidiary Interests. All of the representations and warranties set
forth on Schedule 1-C are true and correct in all material respects.

 

44

 

(hh) Real Estate Investment Trust. Guarantor has not engaged in any material
“prohibited transactions” as defined in Section 857(b)(6)(B)(iii) and (C) of the
Code. Guarantor for its current “tax year” (as defined in the Code) is entitled
to a dividends paid deduction under the requirements of Section 857 of the Code
with respect to any dividends paid by it with respect to each such year for
which it claims a deduction in its Form 1120-REIT filed with the United States
Internal Revenue Service for such year.

 

Section 13. Covenants of Seller Party and Guarantor. On and as of the date of
this Agreement and each Purchase Date and on each day until this Agreement is no
longer in force, each Seller Party and Guarantor covenants as follows:

 

(a) Preservation of Existence; Compliance with Law. Each Seller Party and
Guarantor shall:

 

(i) Preserve and maintain its legal existence and all of its material rights,
privileges, licenses and franchises necessary for the operation of its business;

 

(ii) Comply with the requirements of all applicable laws, rules, regulations and
orders, whether now in effect or hereafter enacted or promulgated by any
applicable Governmental Authority (including, without limitation, all
environmental laws);

 

(iii) Maintain all licenses, permits or other approvals necessary for such
Seller Party and Guarantor to conduct its business and to perform its
obligations under the Facility Documents, and shall conduct its business
strictly in accordance with applicable law;

 

(iv) Keep adequate records and books of account, in which complete entries will
be made in accordance with GAAP consistently applied; and

 

(v) Permit representatives of Buyer, upon reasonable notice (unless an Event of
Default shall have occurred and is continuing, in which case, no prior notice
shall be required), during normal business hours, to examine, copy and make
extracts from its books and records, to inspect any of its Properties, and to
discuss its business and affairs with its officers, all to the extent reasonably
requested by Buyer.

 

(b) Taxes. Each Seller Party, Guarantor and their respective Subsidiaries shall
timely file all tax returns that are required to be filed by them and shall
timely pay all Taxes due, except for any such Taxes as are being appropriately
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been provided.

 

(c) Notice of Proceedings or Adverse Change. Seller Party and Guarantor shall
give notice to Buyer immediately after a responsible officer of Seller Party or
Guarantor has any knowledge of:

 

(i) the occurrence of any Default or Event of Default;

 

45

 

(ii) any (a) event of default under any Indebtedness of any Seller Party or
Guarantor or (b) litigation, investigation, regulatory action or proceeding that
is pending or threatened by or against any Seller Party or Guarantor in any
federal or state court or before any Governmental Authority which, if not cured
or if adversely determined, would reasonably be expected to have a Material
Adverse Effect or constitute a Default or Event of Default, and (c) any Material
Adverse Effect with respect to any Seller Party or Guarantor;

 

(iii) any litigation or proceeding that is pending or threatened against (a)
Seller Party or Guarantor in which the amount involved exceeds $10,000,000 and
is not covered by insurance, or in which injunctive or similar relief (x) with
respect to matters related to the Facility Documents, is sought, or (y) with
respect to matters other than those related to an individual Mortgage Loan or
REO Property, is granted or obtained, or which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect and (b) any litigation
or proceeding that is pending or threatened in connection with any of the
Repurchase Assets, which, if adversely determined, would reasonably be expected
to have a Material Adverse Effect;

 

(iv) and, as soon as reasonably possible, notice of any of the following events:

 

(A) any material change in the insurance coverage of Seller Party or Guarantor,
with a copy of evidence of same attached;

 

(B) any material change in accounting policies or financial reporting practices
of any Seller Party or Guarantor except as required by GAAP consistently
applied;

 

(C) promptly upon receipt of notice or knowledge of any Lien or security
interest (other than security interests created hereby or under any other
Facility Document) on, or claim asserted against, any of the Repurchase Assets;

 

(D) any other event, circumstance or condition that has resulted, or has a
possibility of resulting, in a Material Adverse Effect; and

 

(E) Guarantor enters into any “prohibited transactions” as defined in Sections
857(b)(6)(B)(iii) of the Code (taking into account Sections 857(b)(6)(C),
857(b)(6)(D) and 857(b)(6)(E) of the Code);

 

(v) Promptly, but no later than two (2) Business Days after Seller Party or
Guarantor receives any of the same, deliver to Buyer a true, complete, and
correct copy of any schedule, report, notice, or any other document delivered to
Seller Party or Guarantor by any Person pursuant to, or in connection with, any
of the Repurchase Assets; and

 

(vi) Promptly, but no later than two (2) Business Days after a Seller Party or
Guarantor receives notice of the same, any Purchased Mortgage Loan or Underlying
REO Property submitted to a third party investor (whole loan or securitization)
and rejected for purchase.

 

46

 

(d) Financial Reporting. PMC and Guarantor shall maintain a system of accounting
established and administered in accordance with GAAP, and furnish to Buyer:

 

(i) Within ninety (90) days after the close of each fiscal year, Financial
Statements, including consolidated (and, in the case of Guarantor only,
consolidating) statements of income and changes in shareholders’ equity of PMC
and Guarantor for such year, and the related consolidated (and, in the case of
Guarantor only, consolidating) balance sheets as at the end of such year, all in
reasonable detail and accompanied by an opinion of an accounting firm as to said
consolidated financial statements;

 

(ii) Within forty-five (45) days after the end of each calendar month, the
unaudited consolidated and consolidating balance sheets and statements of income
of Guarantor as at the end of such period and the related unaudited consolidated
statements of retained earnings and of cash flows for Guarantor for such period
and the portion of the fiscal year through the end of such period, subject,
however, to year-end adjustments;

 

(iii) Within forty-five (45) days after the end of each calendar month, the
unaudited consolidated balance sheets of PMC as at the end of such period and
the related unaudited consolidated statements of income and retained earnings
and of cash flows for PMC for such period and the portion of the fiscal year
through the end of such period, subject, however, to year-end adjustments;

 

(iv) Simultaneously with the furnishing of each of the financial statements to
be delivered pursuant to subsection (i)-(iii) above, or monthly upon Buyer’s
request, a certificate in the form of Exhibit A to the Pricing Side Letter and
certified by an executive officer of each Seller and Guarantor;

 

(v) Reserved; and

 

(vi) Promptly, from time to time, such other information regarding the business
affairs, operations and financial condition of each Seller and Guarantor as
Buyer may reasonably request.

 

(e) Visitation and Inspection Rights. Each Seller and Guarantor shall permit
Buyer to inspect, and to discuss with each Seller’s and Guarantor’s officers,
agents and auditors, the affairs, finances, and accounts of each Seller and
Guarantor, the Repurchase Assets, and each Seller’s and Guarantor’s books and
records, and to make abstracts or reproductions thereof and to duplicate, reduce
to hard copy or otherwise use any and all computer or electronically stored
information or data, in each case, (i) during normal business hours, (ii) upon
reasonable notice (provided, that upon the occurrence of an Event of Default, no
notice shall be required), and (iii) at the expense of the applicable Seller or
Guarantor to discuss with its officers, its affairs, finances, and accounts.

 

47

 

(f) Reimbursement of Expenses. On the date of execution of this Agreement,
Sellers shall reimburse Buyer for all expenses incurred by Buyer on or prior to
such date. From and after such date, Sellers shall promptly reimburse Buyer for
all expenses as the same are incurred by Buyer and within thirty (30) days of
the receipt of invoices therefor.

 

(g) Further Assurances. Each Seller Party and Guarantor shall execute and
deliver to Buyer all further documents, financing statements, agreements and
instruments, and take all further action that may be required under applicable
law, or that Buyer may reasonably request, in order to effectuate the
transactions contemplated by this Agreement and the Facility Documents or,
without limiting any of the foregoing, to grant, preserve, protect and perfect
the validity and first-priority of the security interests created or intended to
be created hereby. Each Seller Party and Guarantor shall do all things necessary
to preserve the Repurchase Assets so that they remain subject to a first
priority perfected security interest hereunder. Without limiting the foregoing,
each Seller Party and Guarantor will comply with all rules, regulations, and
other laws of any Governmental Authority and cause the Repurchase Assets to
comply with all applicable rules, regulations and other laws. No Seller Party
nor Guarantor will allow any default for which such Seller Party or Guarantor is
responsible to occur under any Repurchase Assets or any Facility Document and
such Seller Party and Guarantor shall fully perform or cause to be performed
when due all of its obligations under any Repurchase Assets or the Facility
Documents.

 

(h) True and Correct Information. All information, reports, exhibits, schedules,
financial statements or certificates of any Seller Party, Guarantor or any of
their respective Affiliates thereof or any of their officers furnished to Buyer
hereunder and during Buyer’s diligence of each Seller Party and Guarantor are
and will be true and complete in all material respects and will not omit to
disclose any material facts necessary to make the statements therein or therein,
in light of the circumstances in which they are made, not misleading. All
required financial statements, information and reports delivered by any Seller
Party or Guarantor to Buyer pursuant to this Agreement shall be prepared in
accordance with GAAP, or in applicable, to SEC filings, the appropriate SEC
accounting requirements.

 

(i) ERISA Events.

 

(i) Promptly upon becoming aware of the occurrence of any Event of ERISA
Termination which together with all other Events of ERISA Termination occurring
within the prior 12 months involve a payment of money by or a potential
aggregate liability of Seller Party or Guarantor or any ERISA Affiliate thereof
or any combination of such entities in excess of $500,000 Sellers shall give
Buyer a written notice specifying the nature thereof, what action Seller Party
or Guarantor or any ERISA Affiliate thereof has taken and, when known, any
action taken or threatened by the Internal Revenue Service, the Department of
Labor or the PBGC with respect thereto;

 

(ii) Promptly upon receipt thereof, Sellers shall furnish to Buyer copies of (i)
all notices received by Seller Party or Guarantor or any ERISA Affiliate thereof
of the PBGC’s intent to terminate any Plan or to have a trustee appointed to
administer any Plan; (ii) all notices received by Seller Party or Guarantor or
any ERISA Affiliate thereof from the sponsor of a Multiemployer Plan pursuant to
Section 4202 of ERISA involving a withdrawal liability in excess of $500,000;
and (iii) all funding waiver requests filed by Seller Party or Guarantor or any
ERISA Affiliate thereof with the Internal Revenue Service with respect to any
Plan, the accrued benefits of which exceed the present value of the plan assets
as of the date the waiver request is filed by more than $500,000, and all
communications received by Seller Party or Guarantor or any ERISA Affiliate
thereof from the Internal Revenue Service with respect to any such funding
waiver request.

 

48

 

(j) Financial Condition Covenants. Each Seller and Guarantor shall comply with
the Financial Condition Covenants set forth in the Pricing Side Letter.

 

(k) Reserved.

 

(l) No Adverse Selection. No Seller Party shall select Eligible Assets to be
subject to Transactions hereunder using any type of adverse selection or other
selection criteria which would adversely affect Buyer.

 

(m) Insurance. Sellers shall continue to maintain Fidelity Insurance in an
aggregate amount at least equal to the greatest minimum amount required by any
Agency. Sellers shall maintain Fidelity Insurance in respect of its officers,
employees and agents, with respect to any claims made in connection with all or
any portion of the Repurchase Assets. Sellers shall notify Buyer of any material
change in the terms of any such Fidelity Insurance. Sellers shall insure all
buildings or other customarily insured improvements upon the REO Property by an
insurer against loss by fire, hazards of extended coverage and such other
hazards in an amount not less than the BPO Value.

 

(n) Books and Records. Each Seller shall, to the extent practicable, maintain
and implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing the Repurchase Assets in
the event of the destruction of the originals thereof), and keep and maintain or
obtain, as and when required, all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Repurchase Assets and Eligible Assets.

 

(o) Illegal Activities. No Seller Party or Guarantor shall engage in any conduct
or activity that could subject its assets to forfeiture or seizure.

 

(p) Material Change in Business. No Seller Party or Guarantor shall make any
material change in the nature of its business as carried on at the date hereof.

 

(q) Limitation on Dividends and Distributions. Following the occurrence and
during the continuation of an Event of Default or if an Event of Default would
result therefrom, no Seller nor Guarantor shall make any payment on account of,
or set apart assets for, a sinking or other analogous fund for the purchase,
redemption, defeasance, retirement or other acquisition of any equity interest
of any Seller or Guarantor, whether now or hereafter outstanding, or make any
other distribution or dividend in respect of any of the foregoing or to any
shareholder or equity owner of any Seller or Guarantor in respect of the
foregoing, either directly or indirectly, whether in cash or property or in
obligations of any Seller or Guarantor or any of their respective consolidated
Subsidiaries.

 

49

 

(r) Disposition of Assets; Liens. Except as permitted by the Facility Documents,
no Seller Party shall cause any of the Repurchase Assets (including Purchased
Mortgage Loans and Underlying REO Property), the REO Subsidiary Interests, or
the Underlying Repurchase Assets to be sold, pledged, assigned or transferred;
nor shall any Seller Party create, incur, assume or suffer to exist any
mortgage, pledge, Lien, charge or other encumbrance of any nature whatsoever on
any of the Repurchase Assets, any REO Subsidiary, or the Underlying Repurchase
Assets, whether real, personal or mixed, now or hereafter owned, other than
Liens in favor of Buyer or as permitted by the Facility Documents.

 

(s) Transactions with Affiliates. No Seller Party shall enter into any
transaction, including, without limitation, the purchase, sale, lease or
exchange of property or assets or the rendering or accepting of any service with
any Affiliate, unless such transaction is an Underlying Repurchase Transaction
or transfer of REO Property to New REO Subsidiary as contemplated by this
Agreement or such transaction is (a) not otherwise prohibited in this Agreement,
(b) in the ordinary course of such Seller Party’s business, and (c) upon fair
and reasonable terms no less favorable to such Seller Party, as the case may be,
than it would obtain in a comparable arm’s length transaction with a Person
which is not an Affiliate.

 

(t) ERISA Matters.

 

(i) No Seller Party nor Guarantor shall permit any event or condition which is
described in any of clauses (i) through (viii) of the definition of “Event of
ERISA Termination” to occur or exist with respect to any Plan or Multiemployer
Plan if such event or condition, together with all other events or conditions
described in the definition of Event of ERISA Termination occurring within the
prior 12 months, involves the payment of money by or an incurrence of liability
of Seller Parties or Guarantor or any ERISA Affiliate thereof, or any
combination of such entities in an amount in excess of $500,000.

 

(ii) No Seller Party nor Guarantor shall be an employee benefit plan as defined
in Section 3 of Title I of ERISA, or a plan described in Section 4975(e)(1) of
the Code and no Seller Party nor Guarantor shall use “plan assets” within the
meaning of 29 CFR §2510.3-101, as modified by Section 3(42) of ERISA, to engage
in this Agreement or the Transactions hereunder and transactions by or with any
Seller Party or Guarantor are not subject to any state or local statute
regulating investments of, or fiduciary obligations with respect to governmental
plans within the meaning of Section 3(32) of ERISA.

 

(u) Consolidations, Mergers and Sales of Assets. No Seller shall (i) consolidate
or merge with or into any other Person or (ii) sell, lease or otherwise transfer
all or substantially all of its assets to any other Person; provided that the
applicable Seller may merge or consolidate with another Person if such Seller is
the corporation surviving such merger.

 

(v) Asset Reports. On the Reporting Date or with such greater frequency as
requested by Buyer, Sellers will furnish to Buyer monthly electronic Mortgage
Loan and REO Property performance data, including, without limitation, an Asset
Schedule, delinquency reports, pool analytic reports and static pool reports
(i.e., delinquency, foreclosure and net charge-off reports) and monthly
stratification reports summarizing the characteristics of the Mortgage Loans and
REO Properties.

 

50

 

(w) Reserved.

 

(x) Reserved.

 

(y) Most Favored Status. Each Seller and Guarantor agrees that should any
Seller, Guarantor or any Affiliate thereof enter into a repurchase agreement or
credit facility with any Person other than Buyer or an Affiliate of Buyer which
by its terms provides more favorable terms to Buyer with respect to any
guaranties or financial covenants, including without limitation covenants
covering the same or similar subject matter set forth in Sections 13(j) and
13(q) hereof (a “More Favorable Agreement”), Seller and/or Guarantor shall
provide notice to Buyer of such more favorable terms, and the terms of this
Agreement shall be deemed automatically amended to include such more favorable
terms contained in such More Favorable Agreement; provided, that in the event
that such More Favorable Agreement is terminated, upon notice by Sellers or
Guarantor to Buyer of such termination, the original terms of this Agreement
shall be deemed to be automatically reinstated. Each Seller and Guarantor agrees
to execute and deliver any new guaranties, agreements or amendments to this
Agreement evidencing such provisions, provided that the execution of such
amendment shall not be a precondition to the effectiveness of such amendment,
but shall merely be for the convenience of the parties hereto. Promptly upon any
Seller, Guarantor or any Affiliate thereof entering into a repurchase agreement
or other credit facility with any Person other than Buyer and to the extent not
publicly filed, such Seller or Guarantor shall deliver to Buyer a true, correct
and complete copy of such repurchase agreement, loan agreement, guaranty or
other financing documentation.

 

(z) No Amendments/Waivers of Underlying Repurchase Documents. Without the prior
written consent of Buyer, Sellers shall not, and shall not agree, consent to or
suffer to exist any material amendment, modification, supplement, waiver or
forbearance with respect to any of the Underlying Repurchase Documents or any of
Sellers’ rights thereunder.

 

(aa) Special Purpose Entity. Unless otherwise consented to by Buyer in writing,
and except as permitted by the Facility Documents, PMC shall cause each REO
Subsidiary to be a Special Purpose Entity that shall (i) own no assets other
than the assets specifically contemplated by the Facility Documents, and will
not engage in any business, other than the assets and transactions specifically
contemplated by the Facility Documents; (ii) not incur any Indebtedness or
obligation, secured or unsecured, direct or indirect, absolute or contingent
(including guaranteeing any obligation), other than pursuant to the Facility
Documents; (iii) not make any loans or advances to any Affiliate or third party,
and shall not acquire obligations or securities of any Seller’s Affiliates other
than PMC’s ownership of the REO Subsidiary Interests; (iv) pay its debts and
liabilities (including, as applicable, shared personnel expenses and overhead
expenses) only from its own assets; (v) comply with the provisions of its
organizational documents; (vi) do all things necessary to observe organizational
formalities and to preserve its existence, and not amend, modify or otherwise
change its organizational documents, or suffer same to be amended, modified or
otherwise changed, without the Buyer’s prior written consent; (vii) maintain all
of its books, records and financial statements separate from those of its
Affiliates; (viii) be, and at all times will hold itself out to the public as, a
legal entity separate and distinct from any other entity (including any
Affiliate), shall correct any known misunderstanding regarding its status as a
separate entity, shall conduct business in its own name, shall not identify
itself or any of its Affiliates as a division or part of the other and shall
maintain and utilize a separate telephone number; (ix) not enter into any
transactions other than transactions specifically contemplated by the Facility
Documents with any Affiliates; (x) maintain adequate capital in light of its
contemplated business purpose, transactions and liabilities; (xi) not engage in
or suffer any change in ownership, dissolution, winding up, liquidation,
consolidation or merger or transfer all or substantially all of its properties
and assets to any Person (except as contemplated herein); (xii) not commingle
its funds or other assets with those of any Affiliate or any other Person and
shall maintain its properties and assets in such manner that it would not be
costly or difficult to identify, segregate or ascertain its properties and
assets from those of others; (xiii) not institute against, or join any other
Person in instituting against any REO Subsidiary any proceedings of the type
referred to in the definition of “Insolvency Event” hereunder or seek to
substantively consolidate any REO Subsidiary in connection with any Insolvency
Event with respect to any Seller; (xiv) not hold itself out to be responsible
for the debts or obligations of any other Person; (xv) not form, acquire or hold
any Subsidiary or own any equity interest in any other entity other than PMC
forming each REO Subsidiary and owning the REO Subsidiary Interests; (xvi) use
separate stationery, invoices and checks bearing its own name; (xvii) allocate
fairly and reasonably any overhead for shared office space and services
performed by an employee of an Affiliate; and (xviii) not pledge its assets to
secure the obligations of any other Person.

 

51

 

(bb) REIT Status. Guarantor shall maintain its status as a REIT under Section
856 of the Code, as amended or fails to be entitled to claim dividend paid
deductions pursuant to Section 857 of the Code, as amended.

 

Section 14. Events Of Default. If any of the following events (each an “Event of
Default”) occur, each Seller and Buyer shall have the rights set forth in
Section 15, as applicable:

 

(a) Payment Default. Sellers shall (i) default in the payment of Price
Differential, fees or Expenses and such default shall not be remedied within one
(1) Business Day, (ii) default in the payment of Income, (iii) fail to
repurchase Assets when required by this Agreement or (iv) fail to satisfy a
Margin Deficit when due; or

 

(b) Representation and Warranty Breach. Any representation, warranty or
certification made or deemed made herein or in any other Facility Document by
any Seller Party or Guarantor or any certificate furnished to Buyer pursuant to
the provisions hereof or thereof or any information with respect to the
Purchased Mortgage Loans or Underlying REO Property furnished in writing by on
behalf of such Seller Party and Guarantor shall prove to have been untrue or
misleading in any material respect as of the time made or furnished (other than
the representations and warranties set forth in Schedule 1, which shall be
considered solely for the purpose of determining the Asset Value of the Assets;
unless (i)  such Seller Party or Guarantor shall have made any such
representations and warranties with actual knowledge that they were materially
false or misleading at the time made; or (ii) any such representations and
warranties have been determined in good faith by Buyer in its sole discretion to
be materially false or misleading on a regular basis); or

 

52

 

(c) Immediate Covenant Default. The failure of any Seller Party or Guarantor to
perform, comply with or observe any term, covenant or agreement applicable to
such Seller Party or Guarantor contained in any of Sections 13(a) (Preservation
of Existence; Compliance with Law), (o) (Illegal Activities), (q) (Limitations
on Dividends and Distributions), (r) (Disposition of Assets), (u)
(Consolidations, Mergers and Sales of Assets), (z) (No Amendments/Waivers of
Underlying Repurchase Documents) or (aa) (Special Purpose Entity); or

 

(d) Additional Covenant Default. The failure of any Seller Party or Guarantor to
perform, comply with or observe any term, covenant or agreement applicable to
such Seller Party or Guarantor contained in any of (i) Section 13(j) (Financial
Condition Covenants), and if such default under this subclause (d)(i) shall be
capable of being remedied, such default shall continue unremedied for a period
of one (1) Business Day or (ii) Sections 13(l) (No Adverse Selection), (p)
(Material Change in Business), (s) (Transactions with Affiliates), (t) (ERISA
Matters), or (y) (Most Favored Status), and if such default under this subclause
(d)(ii) shall be capable of being remedied, such default shall continue
unremedied for a period of three (3) Business Days; or

 

(e) Covenant Defaults. Any Seller Party or Guarantor shall fail to observe or
perform any other covenant or agreement contained in this Agreement (and not
identified in clauses (c) or (d) of Section 14) or any other Facility Document,
and if such default shall be capable of being remedied, and such failure to
observe or perform shall continue unremedied for a period of five (5) Business
Days; or

 

(f) Judgments. A judgment or judgments for the payment of money in the aggregate
in excess of $10,000,000 shall be rendered against any Seller, Guarantor or any
of their respective Affiliates by one or more courts, administrative tribunals
or other bodies having jurisdiction and the same shall not be satisfied,
discharged (or provision shall not be made for such discharge) or bonded, or a
stay of execution thereof shall not be procured, within 30 days from the date of
entry thereof, and no Seller, Guarantor or any such Affiliate shall, within said
period of 30 days, or such longer period during which execution of the same
shall have been stayed or bonded, appeal therefrom and cause the execution
thereof to be stayed during such appeal; or

 

(g) Cross-Default. A Seller Party or Guarantor or any of such Seller Party’s or
Guarantor’s Affiliates shall be in default under (A)(i) any Indebtedness of such
Seller Party or of Guarantor or of such Affiliate to Buyer which default
(1) involves the failure to pay a matured obligation, or (2) permits the
acceleration of the maturity of obligations by any other party to or beneficiary
with respect to such Indebtedness, or (ii) any other contract to which any
Seller Party or Guarantor or such Affiliate and Buyer are parties which default
(1) involves the failure to pay a matured obligation, or (2) permits the
acceleration of the maturity of obligations by any other party to or beneficiary
of such contract or (B) any Indebtedness, in the aggregate, in excess of
$10,000,000 of such Seller Party or of Guarantor or of such Affiliate which
default (1) involves the failure to pay a matured obligation, or (2) permits the
acceleration of the maturity of obligations by any other party to or beneficiary
with respect to such Indebtedness; or

 

53

 

(h) Insolvency Event. An Insolvency Event shall have occurred with respect to
any Seller Party or Guarantor or any Affiliate thereof; or

 

(i) Enforceability. For any reason (i) this Agreement at any time shall not be
in full force and effect in all material respects or shall not be enforceable in
all material respects in accordance with its terms, or (ii) any Lien granted
pursuant hereto shall fail to be perfected and of first priority, or (iii) any
Seller Party, Guarantor or an Affiliate thereof shall contest the validity,
enforceability, perfection or priority of any Lien granted pursuant hereto, or
(iv) any Person (other than Buyer, any Seller Party, Guarantor or an Affiliate
thereof) shall contest the validity, enforceability, perfection or priority of
any Lien granted pursuant hereto and such contest has not been dismissed,
rescinded, revoked or terminated within five (5) Business Days thereof, and,
after such five (5) Business Day period, Buyer has demanded repayment of the
Repurchase Price outstanding hereunder, and Seller has failed to repay such
Repurchase Price within one (1) Business Day after demand therefor; or

 

(j) Liens. Any Seller shall grant, or suffer to exist, any Lien on any
Repurchase Asset (except any Lien in favor of Buyer or pursuant to the Facility
Documents); or

 

(k) Material Adverse Effect. A Material Adverse Effect shall occur as determined
by Buyer in its sole discretion; or

 

(l) Reserved; or

 

(m) ERISA. (i) Any Seller Party or Guarantor or ERISA Affiliate shall engage in
any “prohibited transaction” (as defined in Section 406 of ERISA or Section 4975
of the Code) involving any Plan, (ii) any material “accumulated funding
deficiency” (as defined in Section 304 of ERISA), whether or not waived, shall
exist with respect to any Plan or any Lien in favor of the PBGC or a Plan shall
arise on the assets of any Seller Party or Guarantor or any ERISA Affiliate,
(iii) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of Buyer,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Plan shall terminate for purposes of Title IV of ERISA, (v)  any
Seller Party or Guarantor or any ERISA Affiliate shall, or in the reasonable
opinion of Buyer is likely to, incur any liability in connection with a
withdrawal from, or the insolvency or reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to have a Material Adverse Effect; or

 

(n) Change in Control. A Change in Control of any Seller Party or Guarantor
shall have occurred; or

 

(o) Going Concern. Any Seller’s or Guarantor’s audited financial statements or
notes thereto or other opinions or conclusions stated therein shall be qualified
or limited by reference to the status of any Seller, Guarantor or any Affiliate
as a “going concern” or reference of similar import; or

 

54

 

(p) Reserved; or

 

(q) Inability to Perform. An officer of any Seller Party or Guarantor shall
admit its inability to, or its intention not to, perform any of such Seller
Party’s or Guarantor’s Obligations; or

 

(r) Guarantor Breach. A breach by Guarantor of any material representation,
warranty or covenant set forth in the Guaranty or any other Facility Document,
any “event of default” by Guarantor under the Guaranty, any repudiation of the
Guaranty by the Guarantor, any termination of the Guaranty or if the Guaranty is
not enforceable against the Guarantor; or

 

(s) Document Breach. An event of default shall have occurred and shall be
continuing under (i) any Facility Document (other than this Agreement), (ii) any
agreement between Buyer or any Affiliate and any Seller, Guarantor or any
Affiliate or (iii) any other material agreement of any Seller or Guarantor; or

 

(t) Underlying Repurchase Documents. (i) Any material provision of any
Underlying Repurchase Document shall at any time for any reason cease to be
valid and binding or in full force and effect; or (ii) PMC shall deny that it
has any or further liability or obligation under any material provision of any
Underlying Repurchase Document; or (iii) POP or PMC shall fail to perform or
observe any material covenant, term, obligation or agreement contained in any
Underlying Repurchase Document or defaults in the performance or observance of
any of its obligations under any Underlying Repurchase Document and such default
shall continue after the earlier of (x) the expiration of the grace period
applicable thereto under such Underlying Repurchase Document and (y) two (2)
Business Days; or (iv) the validity or enforceability of any material provision
of any Underlying Repurchase Document shall be contested by any party thereto;
or (v) any representation or warranty set forth on Schedule 1-D shall be untrue
in any material respect; unless in each case of clauses (i) through (v), the
related Mortgage Loans subject to the Underlying Repurchase Document are
repurchased by POP within two (2) Business Days following notice or knowledge
thereof; or

 

(u) Servicing Termination Event. A Servicing Termination Event shall have
occurred and Sellers have failed to replace Servicer within thirty (30) days of
such occurrence; or

 

(v) REIT Qualification. Guarantor fails (i) to qualify as a REIT (without giving
any effect to any cure or corrective periods or allowances), or (ii) to continue
to be entitled to a dividend paid deduction under Section 857 of the Code with
respect to dividends paid by it with respect to each taxable year for which it
claims a deduction on its Form 1120- REIT filed with the United States Internal
Revenue Service for such year, or (iii) to satisfy any of the income or asset
tests required to be satisfied by a REIT.

 

Section 15. Remedies. (a) If an Event of Default occurs with respect to any
Seller Party or Guarantor, the following rights and remedies are available to
Buyer; provided, that an Event of Default shall be deemed to be continuing
unless expressly waived by Buyer in writing.

 

(i) At the option of Buyer, exercised by written notice to Sellers (which option
shall be deemed to have been exercised, even if no notice is given, immediately
upon the occurrence of an Insolvency Event of any Seller Party or Guarantor),
the Repurchase Date for each Transaction hereunder, if it has not already
occurred, shall be deemed immediately to occur. Buyer shall (except upon the
occurrence of an Insolvency Event of any Seller Party or Guarantor) give notice
to Sellers of exercise of such option as promptly as practicable.

 

55

 

(ii) If Buyer exercises or is deemed to have exercised the option referred to in
subsection (a)(i) of this Section,

 

(A) any or all of Sellers’ obligations in such Transactions to repurchase all
Purchased Mortgage Loans, Underlying REO Properties and Repurchase Assets, at
the Repurchase Price therefor on the Repurchase Date determined in accordance
with subsection (a)(i) of this Section, (1) shall thereupon become immediately
due and payable, (2) all Income paid after such exercise or deemed exercise
shall be retained by Buyer and applied to the aggregate unpaid Repurchase Price
and any other amounts owed by Sellers hereunder, and (3) the applicable Seller
shall immediately deliver to Buyer any Purchased Mortgage Loans, Underlying REO
Property and Repurchase Assets subject to such Transactions then in such
Seller’s possession or control;

 

(B) to the extent permitted by applicable law, the Repurchase Price with respect
to each such Transaction shall be increased by the aggregate amount obtained by
daily application of, on a 360 day per year basis for the actual number of days
during the period from and including the date of the exercise or deemed exercise
of such option to but excluding the date of payment of the Repurchase Price as
so increased, (x) the Post-Default Rate in effect following an Event of Default
to (y) the Repurchase Price for such Transaction as of the Repurchase Date as
determined pursuant to subsection (a)(i) of this Section (decreased as of any
day by (i) any amounts actually in the possession of Buyer pursuant to
clause (C) of this subsection, and (ii) any proceeds from the sale of Purchased
Mortgage Loans, Underlying REO Property and Repurchase Assets applied to the
Repurchase Price pursuant to subsection (a)(iv) of this Section; and

 

(C) all Income actually received by Buyer pursuant to Section 5 (excluding any
Late Payment Fees paid pursuant to Section 5(a)) shall be applied to the
aggregate unpaid Repurchase Price owed by Sellers.

 

(iii) Upon the occurrence of one or more Events of Default, Buyer shall have the
right to obtain physical possession of all files of each Seller Party relating
to the Purchased Mortgage Loans, Underlying REO Property and the Repurchase
Assets and all documents relating to the Purchased Mortgage Loans, Underlying
REO Property and the Repurchase Assets which are then or may thereafter come in
to the possession of any Seller Party or any third party acting for such Seller
Party and each Seller Party shall deliver to Buyer such assignments as Buyer
shall request. Buyer shall be entitled to specific performance of all agreements
of any Seller Party contained in Facility Documents.

 

56

 

(iv) At any time on the Business Day following notice to Sellers (which notice
may be the notice given under subsection (a)(i) of this Section), in the event
Sellers have not repurchased all Purchased Mortgage Loans, Underlying REO
Property and Repurchase Assets, Buyer may (A) immediately sell, without demand
or further notice of any kind, at a public or private sale and at such price or
prices as Buyer may deem satisfactory any or all Purchased Mortgage Loans,
Underlying REO Property and the Repurchase Assets subject to a such Transactions
hereunder and apply the proceeds thereof to the aggregate unpaid Repurchase
Prices and any other amounts owing by Sellers hereunder or (B) in its sole
discretion elect, in lieu of selling all or a portion of such Purchased Mortgage
Loans, Underlying REO Property or Repurchase Assets, to give Sellers credit for
such Purchased Mortgage Loans, Underlying REO Property and the Repurchase Assets
in an amount equal to the Market Value of the Purchased Mortgage Loans,
Underlying REO Property or Repurchase Assets, as applicable, against the
aggregate unpaid Repurchase Price and any other amounts owing by Sellers
hereunder. The proceeds of any disposition of Purchased Mortgage Loans,
Underlying REO Property and the Repurchase Assets shall be applied as determined
by Buyer in its sole discretion.

 

(v) Sellers shall be liable to Buyer for (i) the amount of all reasonable legal
or other expenses (including, without limitation, all costs and expenses of
Buyer in connection with the enforcement of this Agreement or any other
agreement evidencing a Transaction, whether in action, suit or litigation or
bankruptcy, insolvency or other similar proceeding affecting creditors’ rights
generally, further including, without limitation, the reasonable fees and
expenses of counsel (including the costs of internal counsel of Buyer) incurred
in connection with or as a result of an Event of Default, (ii) damages in an
amount equal to the cost (including all fees, expenses and commissions) of
entering into replacement transactions and entering into or terminating hedge
transactions in connection with or as a result of an Event of Default, and
(iii) any other loss, damage, cost or expense directly arising or resulting from
the occurrence of an Event of Default in respect of a Transaction.

 

(vi) Buyer shall have, in addition to its rights hereunder, any rights otherwise
available to it under any other agreement or applicable law.

 

(b) Each Seller Party recognizes that the market for the Assets may not be
liquid and as a result it may not be possible for Buyer to sell all of the
Assets in connection therewith on a particular Business Day, or in a transaction
with the same purchaser, or in the same manner. Each Seller Party further
recognizes that Buyer may be unable to effect a public sale of any or all of the
Assets that are REO Subsidiary Interests, by reason of certain prohibitions
contained in the 1934 Act and applicable state securities laws or otherwise, and
may be compelled to resort to one or more private sales thereof to a restricted
group of purchasers which will be obliged to agree, among other things, to
acquire such securities for their own account for investment and not a view to
the distribution or resale thereof. In view of the nature of the Assets, each
Seller Party agrees that liquidation of any Asset in connection therewith may be
conducted in a private sale. Each Seller Party acknowledges and agrees that any
such private sale may result in prices and other terms less favorable to Buyer
than if such sale were a public sale, and notwithstanding such circumstances,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner. The Sellers further agree that it would not be
commercially unreasonable for Buyer to dispose of any Asset by using internet
sites that provide for the auction or sale of assets similar to the Assets, or
that have the reasonable capability of doing so, or that match buyers and
sellers of assets. Buyer shall be under no obligation to delay a sale of any of
any Assets that are the REO Subsidiary Interests for the period of time
necessary to permit Seller to register the REO Subsidiary Interests for public
sale under the 1934 Act, or under applicable state securities laws, even if
Sellers would agree to do so.

 

57

 

(c) Each Seller Party agrees to use its reasonable efforts to do or cause to be
done all such other acts as may be reasonably necessary to make any sale or
sales of any portion of the REO Subsidiary Interests pursuant to this Agreement
valid and binding and in compliance with any and all other applicable laws other
than registration under applicable securities laws, provided that Sellers shall
not have any obligation to register the REO Subsidiary Interests for public sale
under the 1934 Act. Each Seller Party further agrees that a breach of any of the
covenants contained in this Section will cause irreparable injury to Buyer, that
Buyer has no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section shall be
specifically enforceable against such Seller Party, and each Seller Party hereby
waives and agrees not to assert any defenses against an action for specific
performance of such covenants except for defense that no Event of Default has
occurred hereunder.

 

(d) Buyer may exercise one or more of the remedies available hereunder
immediately upon the occurrence of an Event of Default and at any time
thereafter without notice to any Seller Party. All rights and remedies arising
under this Agreement as amended from time to time hereunder are cumulative and
not exclusive of any other rights or remedies which Buyer may have.

 

(e) Buyer may enforce its rights and remedies hereunder without prior judicial
process or hearing, and each Seller Party hereby expressly waives any defenses
such Seller Party might otherwise have to require Buyer to enforce its rights by
judicial process. Each Seller Party also waives any defense (other than a
defense of payment or performance) such Seller Party might otherwise have
arising from the use of nonjudicial process, enforcement and sale of all or any
portion of the Repurchase Assets, or from any other election of remedies. Each
Seller Party recognizes that nonjudicial remedies are consistent with the usages
of the trade, are responsive to commercial necessity and are the result of a
bargain at arm’s length.

 

(f) To the extent permitted by applicable law, Sellers shall be liable to Buyer
for interest on any amounts owing by Sellers hereunder, from the date Sellers
become liable for such amounts hereunder until such amounts are (i) paid in full
by Sellers or (ii) satisfied in full by the exercise of Buyer’s rights
hereunder. Interest on any sum payable by Sellers to Buyer under this paragraph
14(d) shall be at a rate equal to the Post-Default Rate.

 

(g) Without limiting the rights of Buyer hereto to pursue all other legal and
equitable rights available to Buyer for any Seller Party’s failure to perform
its obligations under this Agreement, each Seller Party acknowledges and agree
that the remedy at law for any failure to perform obligations hereunder would be
inadequate and Buyer shall be entitled to specific performance, injunctive
relief, or other equitable remedies in the event of any such failure. The
availability of these remedies shall not prohibit Buyer from pursuing any other
remedies for such breach, including the recovery of monetary damages.

 

58

 

Section 16. Indemnification And Expenses.

 

(a) Each Seller agrees to hold Buyer, and its Affiliates and their officers,
directors, employees, agents and advisors (each an “Indemnified Party”) harmless
from and indemnify any Indemnified Party against all liabilities, losses,
damages, judgments, costs and expenses of any kind (including reasonable fees of
counsel) which may be imposed on, incurred by or asserted against such
Indemnified Party (collectively, “Costs”), relating to or arising out of this
Agreement, any other Facility Document or any transaction contemplated hereby or
thereby, or any amendment, supplement or modification of, or any waiver or
consent under or in respect of, this Agreement, any other Facility Document or
any transaction contemplated hereby or thereby, that, in each case, results from
anything other than the Indemnified Party’s gross negligence or willful
misconduct. Without limiting the generality of the foregoing, each Seller agrees
to hold any Indemnified Party harmless from and indemnify such Indemnified Party
against all Costs with respect to all Assets relating to or arising out of any
taxes incurred or assessed in connection with the ownership of the Assets, that,
in each case, results from anything other than the Indemnified Party’s gross
negligence or willful misconduct. In any suit, proceeding or action brought by
an Indemnified Party in connection with any Asset for any sum owing thereunder,
or to enforce any provisions of any Asset, each Seller will save, indemnify and
hold such Indemnified Party harmless from and against all expense, loss or
damage suffered by reason of any defense, set-off, counterclaim, recoupment or
reduction or liability whatsoever of the account debtor or obligor thereunder,
arising out of a breach by any Seller of any obligation thereunder or arising
out of any other agreement, indebtedness or liability at any time owing to or in
favor of such account debtor or obligor or its successors from any Seller. Each
Seller also agrees to reimburse an Indemnified Party as and when billed by such
Indemnified Party for all the Indemnified Party’s costs and expenses incurred in
connection with the enforcement or the preservation of Buyer’s rights under this
Agreement, any other Facility Document or any transaction contemplated hereby or
thereby, including without limitation the reasonable fees and disbursements of
its counsel.

 

(b) Sellers agree to pay as and when billed by Buyer all of the reasonable
out-of-pocket costs and expenses incurred by Buyer in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement, any other Facility Document or any other
documents prepared in connection herewith or therewith. Sellers agree to pay as
and when billed by Buyer all of the reasonable out-of-pocket costs and expenses
incurred in connection with the consummation and administration of the
transactions contemplated hereby and thereby including without limitation filing
fees and all the reasonable fees, disbursements and expenses of counsel to Buyer
which amount shall be deducted from the Purchase Price paid for the first
Transaction hereunder. Subject to the limitations set forth in Section 19
hereof, Sellers agree to pay Buyer all the reasonable due diligence, inspection,
testing and review costs and expenses incurred by Buyer with respect to Mortgage
Loans or Underlying REO Property submitted by Sellers to become subject to a
Transaction under this Agreement, including, but not limited to, those
out-of-pocket costs and expenses incurred by Buyer pursuant to Sections 16(b)
and 19 hereof.

 

59

 

(c) The obligations of Sellers from time to time to pay the Repurchase Price,
the Periodic Advance Repurchase Payments, and all other amounts due under this
Agreement shall be full recourse obligations of Sellers.

 

Section 17. Servicing. (a)   Seller Parties, on Buyer’s behalf, shall contract
with Servicer to, or if a Seller is the Servicer, such Seller shall service the
Purchased Mortgage Loans and Underlying REO Property consistent with the degree
of skill and care that such Seller customarily requires with respect to similar
Purchased Mortgage Loans and Underlying REO Property owned or managed by it and
in accordance with Accepted Servicing Practices. The Servicer shall (i) comply
with all applicable Federal, State and local laws and regulations, (ii) maintain
all state and federal licenses necessary for it to perform its servicing
responsibilities hereunder and (iii) not impair the rights of Buyer in any
Purchased Mortgage Loans or Underlying REO Property or any payment thereunder.
Buyer may terminate the servicing of any Purchased Mortgage Loan or Underlying
REO Property with the then existing servicer in accordance with Section 17(e)
hereof.

 

(b) Seller Parties shall cause the Servicer to hold or cause to be held all
escrow funds collected by Seller Parties with respect to any Purchased Mortgage
Loans or Underlying REO Property in trust accounts and shall apply the same for
the purposes for which such funds were collected.

 

(c) Seller Parties shall cause the Servicer to deposit all collections received
by Seller Parties on account of the Purchased Mortgage Loans and Underlying REO
Property in the Collection Account or the applicable Certificate Distribution
Account, as applicable, no later than two Business Days following receipt.

 

(d) Seller Parties shall provide promptly to Buyer a Servicer Notice addressed
to and agreed to by the Servicer of the related Purchased Mortgage Loans and
Underlying REO Property, advising such Servicer of such matters as Buyer may
reasonably request, including, without limitation, recognition by the Servicer
of Buyer’s interest in such Purchased Mortgage Loans and Underlying REO Property
and the Servicer’s agreement that upon receipt of notice of an Event of Default
from Buyer, it will follow the instructions of Buyer with respect to the
Purchased Mortgage Loans and Underlying REO Property and any related Income with
respect thereto.

 

(e) Upon the occurrence of an Event of Default hereunder or a Servicing
Termination Event, Buyer shall have the right to immediately terminate the
Servicer’s right to service the Purchased Mortgage Loans and Underlying REO
Property without payment of any penalty or termination fee. Sellers shall
cooperate in transferring the servicing of the Purchased Mortgage Loans and
Underlying REO Property to a successor servicer appointed by Buyer in its sole
discretion. For the avoidance of doubt any termination of the Servicer’s rights
to service by the Buyer as a result of an Event of Default shall be deemed part
of an exercise of the Buyer’s rights to cause the liquidation, termination or
acceleration of this Agreement.

 

(f) If a Seller should discover that, for any reason whatsoever, any entity
responsible to such Seller by contract for managing or servicing any such
Purchased Mortgage Loan or Underlying REO Property has failed to perform fully
such Seller’s obligations under the Facility Documents or any of the obligations
of such entities with respect to the Purchased Mortgage Loans or Underlying REO
Property, such Seller shall promptly notify Buyer.

 

60

 

(g) For the avoidance of doubt, no Seller Party retains any economic rights to
the servicing of the Purchased Mortgage Loans and Underlying REO Property;
provided that Seller Parties shall cause Servicer to service the Purchased
Mortgage Loans and Underlying REO Property hereunder as part of its Obligations
hereunder. As such, each Seller Party expressly acknowledges that the Purchased
Mortgage Loans and Underlying REO Property that are sold or pledged to Buyer or
owned by a REO Subsidiary are sold or owned on a “servicing released” basis with
such servicing retained by the Servicer.

 

Section 18. Reserved.

 

Section 19. Due Diligence. Each Seller Party and Guarantor acknowledges that
Buyer has the right to perform continuing due diligence reviews with respect to
the Purchased Mortgage Loans and Underlying REO Property and Seller Parties and
Guarantor, for purposes of verifying compliance with the representations,
warranties and specifications made hereunder, or otherwise, and each Seller
Party and Guarantor agrees that (a) upon reasonable prior notice to Sellers and
Guarantor unless an Event of Default shall have occurred, in which case no
notice is required, Buyer or its authorized representatives will be permitted
during normal business hours to examine, inspect, and make copies and extracts
of the Asset Files and any and all documents, records, agreements, instruments
or information relating to such Purchased Mortgage Loans and Underlying REO
Property (the “Due Diligence Documents”) in the possession or under the control
of Sellers and/or Guarantor and/or the Custodian, or (b) upon request, Sellers
or Guarantor shall create and deliver to Buyer within five (5) Business Days of
such request, an electronic copy on CD or DVD, in a format acceptable to Buyer,
of such Due Diligence Documents as Buyer may request. Sellers and Guarantor also
shall make available to Buyer a knowledgeable financial or accounting officer
for the purpose of answering questions respecting the Asset Files, Purchased
Mortgage Loans and Underlying REO Property. Without limiting the generality of
the foregoing, each Seller Party and Guarantor acknowledges that Buyer may
purchase Mortgage Loans from Sellers and enter into Transactions with respect to
REO Property based solely upon the information provided by Sellers or Guarantor
to Buyer in the Asset Schedule and the representations, warranties and covenants
contained herein, and that Buyer, at its option, has the right at any time to
conduct a partial or complete due diligence review on some or all of the
Purchased Mortgage Loans and Underlying REO Property purchased in a Transaction,
including, without limitation, ordering broker’s price opinions, new credit
reports and new appraisals on the related Mortgaged Properties and otherwise
re-generating the information used to acquire such Purchased Mortgage Loans and
Underlying REO Property. Buyer may underwrite such Purchased Mortgage Loans and
Underlying REO Property itself or engage a mutually agreed upon third party
underwriter to perform such underwriting. Each Seller Party and Guarantor agrees
to cooperate with Buyer and any third party underwriter in connection with such
underwriting, including, but not limited to, providing Buyer and any third party
underwriter with access to any and all documents, records, agreements,
instruments or information relating to such Purchased Mortgage Loans and
Underlying REO Property in the possession, or under the control, of such Seller
Party and/or Guarantor. Each Seller Party and Guarantor further agrees that
Sellers or Guarantor shall pay all out-of-pocket costs and expenses incurred by
Buyer in connection with Buyer’s activities pursuant to this Section 19, such
amount not to exceed the Due Diligence Cap per calendar year (“Due Diligence
Costs”), unless an Event of Default shall have occurred and be continuing, in
which case such limit shall not apply.

 

61

 

Section 20. Assignability.

 

(a) The rights and obligations of the parties under this Agreement and under any
Transaction shall not be assigned by Seller Parties without the prior written
consent of Buyer. Subject to the foregoing, this Agreement and any Transactions
shall be binding upon and shall inure to the benefit of the parties and their
respective successors and assigns. Nothing in this Agreement express or implied,
shall give to any Person, other than the parties to this Agreement and their
successors hereunder, any benefit of any legal or equitable right, power, remedy
or claim under this Agreement. Buyer may from time to time assign all or a
portion of its rights and obligations under this Agreement and the Facility
Documents pursuant to an executed assignment and acceptance by Buyer and
assignee (“Assignment and Acceptance”), specifying the percentage or portion of
such rights and obligations assigned. Upon such assignment, (a) such assignee
shall be a party hereto and to each Facility Document to the extent of the
percentage or portion set forth in the Assignment and Acceptance, and shall
succeed to the applicable rights and obligations of Buyer hereunder, and
(b) Buyer shall, to the extent that such rights and obligations have been so
assigned by it be released from its obligations hereunder and under the Facility
Documents. Unless otherwise stated in the Assignment and Acceptance, Seller
Parties shall continue to take directions solely from Buyer unless otherwise
notified by Buyer in writing. Buyer may distribute to any prospective assignee
any document or other information delivered to Buyer by Seller Parties.

 

(b) Buyer may sell participations to one or more Persons in or to all or a
portion of its rights and obligations under this Agreement; provided, however,
that (i) Buyer’s obligations under this Agreement shall remain unchanged,
(ii) Buyer shall remain solely responsible to the other parties hereto for the
performance of such obligations; and (iii) Seller Parties shall continue to deal
solely and directly with Buyer in connection with Buyer’s rights and obligations
under this Agreement and the other Facility Documents except as provided in
Section 7.

 

(c) Buyer may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 20, disclose to the
assignee or participant or proposed assignee or participant, as the case may be,
any information relating to any Seller Party or any of its Subsidiaries or to
any aspect of the Transactions that has been furnished to Buyer by or on behalf
of any Seller Party or any of its Subsidiaries; provided that such assignee or
participant agrees to hold such information subject to the confidentiality
provisions of this Agreement.

 

(d) In the event Buyer assigns all or a portion of its rights and obligations
under this Agreement, the parties hereto agree to negotiate in good faith an
amendment to this Agreement to add agency provisions similar to those included
in repurchase agreements for similar syndicated repurchase facilities.

 

Section 21. Transfer and Maintenance of Register.

 

62

 

(a) Subject to acceptance and recording thereof pursuant to paragraph (b) of
this Section 21, from and after the effective date specified in each Assignment
and Acceptance the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of Buyer under this Agreement. Any assignment or transfer
by Buyer of rights or obligations under this Agreement that does not comply with
this Section 21 shall be treated for purposes of this Agreement as a sale by
such Buyer of a participation in such rights and obligations in accordance with
Section 21(b) hereof.

 

(b) Sellers shall maintain a register (the “Register”) on which it will record
Buyer’s rights hereunder, and each Assignment and Acceptance and participation.
The Register shall include the names and addresses of Buyer (including all
assignees, successors and participants) and the percentage or portion of such
rights and obligations assigned. Failure to make any such recordation, or any
error in such recordation shall not affect any Seller Party’s obligations in
respect of such rights. If Buyer sells a participation in its rights hereunder,
it shall provide Sellers, or maintain as agent of Sellers, the information
described in this paragraph and permit Sellers to review such information as
reasonably needed for Sellers to comply with its obligations under this
Agreement or under any applicable Requirement of Law.

 

Section 22. Tax Treatment. Each party to this Agreement acknowledges that it is
its intent for purposes of U.S. federal, state and local income and franchise
taxes, to treat each Transaction as indebtedness of Sellers that is secured by
the Assets and that the Assets are owned by Sellers in the absence of a Default
by Sellers. All parties to this Agreement agree to such treatment and agree to
take no action inconsistent with this treatment, unless required by law.

 

Section 23. Set-Off.

 

(a) In addition to any rights and remedies of Buyer hereunder and by law, on the
occurrence of an Event of Default, the Buyer shall have the right, without prior
notice to Seller Parties and Guarantor, any such notice being expressly waived
by Seller Parties and Guarantor to the extent permitted by applicable law to
set-off and appropriate and apply against any obligation from Seller Parties,
Guarantor or any Affiliate thereof to Buyer or any of its Affiliates any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other obligation (including to return excess margin), credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by or due from Buyer or any Affiliate thereof to or for the credit or the
account of Seller Parties, Guarantor or any Affiliate thereof. Buyer agrees
promptly to notify Seller Parties and Guarantor after any such set-off and
application made by Buyer; provided that the failure to give such notice shall
not affect the validity of such set-off and application.

 

(b) Buyer shall at any time have the right, in each case until such time as
Buyer determines otherwise, to retain, to suspend payment or performance of, or
to decline to remit, any amount or property that Buyer would otherwise be
obligated to pay, remit or deliver to any Seller Party hereunder if an Event of
Default or Default has occurred with respect to any Seller Party or Guarantor.

 

63

 

Section 24. Terminability. Each representation and warranty made or deemed to be
made by entering into a Transaction, herein or pursuant hereto shall survive the
making of such representation and warranty, and Buyer shall not be deemed to
have waived any Default that may arise because any such representation or
warranty shall have proved to be false or misleading, notwithstanding that Buyer
may have had notice or knowledge or reason to believe that such representation
or warranty was false or misleading at the time the Transaction was made. The
obligations of each Seller Party under Section 16 hereof shall survive the
termination of this Agreement.

 

Section 25. Notices And Other Communications. Except as otherwise expressly
permitted by this Agreement, all notices, requests and other communications
provided for herein (including without limitation any modifications of, or
waivers, requests or consents under, this Agreement) shall be given or made in
writing (including without limitation by telecopy or electronic mail) delivered
to the intended recipient at the “Address for Notices” specified below its name
on the signature pages hereof or thereof); or, as to any party, at such other
address as shall be designated by such party in a written notice to each other
party. Except as otherwise provided in this Agreement and except for notices
given under Section 3 (which shall be effective only on receipt), all such
communications shall be deemed to have been duly given when transmitted by
telecopy or electronic mail or personally delivered or, in the case of a mailed
notice, upon receipt, in each case given or addressed as aforesaid. In all
cases, to the extent that the related individual set forth in the respective
“Attention” line is no longer employed by the respective Person, such notice may
be given to the attention of a Responsible Officer of the respective Person or
to the attention of such individual or individuals as subsequently notified in
writing by a Responsible Officer of the respective Person.

 

Section 26. Entire Agreement; Severability; Single Agreement. (a) This
Agreement, together with the Facility Documents, constitute the entire
understanding between Buyer and Seller Party with respect to the subject matter
they cover and shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions involving
Assets. By acceptance of this Agreement, Buyer and each Seller Party acknowledge
that they have not made, and are not relying upon, any statements,
representations, promises or undertakings not contained in this Agreement. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

 

(b) Buyer and each Seller Party acknowledge that, and have entered hereinto and
will enter into each Transaction hereunder in consideration of and in reliance
upon the fact that, all Transactions hereunder constitute a single business and
contractual relationship and that each has been entered into in consideration of
the other Transactions. Accordingly, each of Buyer and each Seller Party agrees
(i) to perform all of its obligations in respect of each Transaction hereunder,
and that a default in the performance of any such obligations shall constitute a
default by it in respect of all Transactions hereunder, (ii)  that payments,
deliveries, and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries, and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries, and other transfers
may be applied against each other and netted and (iii) to promptly provide
notice to the other after any such application.

 

64

 

Section 27. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS
OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES
THEREOF.

 

Section 28. SUBMISSION TO JURISDICTION; WAIVERS. BUYER AND EACH OF THE SELLER
PARTIES EACH HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

(a) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND THE OTHER FACILITY DOCUMENTS, OR FOR RECOGNITION
AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF;

 

(b) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

(c) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH BUYER SHALL HAVE
BEEN NOTIFIED;

 

(d) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION; AND

 

(e) BUYER AND EACH SELLER PARTY HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER FACILITY
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

Section 29. No Waivers, etc. No failure on the part of Buyer to exercise and no
delay in exercising, and no course of dealing with respect to, any right, power
or privilege under any Facility Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege under any
Facility Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The remedies provided herein are
cumulative and not exclusive of any remedies provided by law. An Event of
Default shall be deemed to be continuing unless expressly waived by Buyer in
writing.

 

65

 

Section 30. Netting. If Buyer and any Seller are “financial institutions” as now
or hereinafter defined in Section 4402 of Title 12 of the United States Code
(“Section 4402”) and any rules or regulations promulgated thereunder,

 

(a) All amounts to be paid or advanced by one party to or on behalf of the other
under this Agreement or any Transaction hereunder shall be deemed to be “payment
obligations” and all amounts to be received by or on behalf of one party from
the other under this Agreement or any Transaction hereunder shall be deemed to
be “payment entitlements” within the meaning of Section 4402, and this Agreement
shall be deemed to be a “netting contract” as defined in Section 4402.

 

(b) The payment obligations and the payment entitlements of the parties hereto
pursuant to this Agreement and any Transaction hereunder shall be netted as
follows. In the event that either party (the “Defaulting Party”) shall fail to
honor any payment obligation under this Agreement or any Transaction hereunder,
the other party (the “Nondefaulting Party”) shall be entitled to reduce the
amount of any payment to be made by the Nondefaulting Party to the Defaulting
Party by the amount of the payment obligation that the Defaulting Party failed
to honor.

 

Section 31. Confidentiality. (a) Each Seller Party and Guarantor hereby
acknowledges and agrees that all written or computer-readable information
provided by Buyer to any Seller Party or Guarantor regarding the terms set forth
in any of the Facility Documents or the Transactions contemplated thereby (the
“Confidential Terms”) shall be kept confidential and shall not be divulged to
any third party without the prior written consent of Buyer except to the extent
that (i) it is necessary to do so in working with legal counsel, auditors,
taxing authorities or other governmental agencies or regulatory bodies or in
order to comply with any applicable federal or state laws, or (ii) any of the
Confidential Terms are in the public domain other than due to a breach of this
covenant. Notwithstanding the foregoing or anything to the contrary contained
herein or in any other Facility Document, the parties hereto may disclose to any
and all Persons, without limitation of any kind, the federal, state and local
tax treatment of the Transactions, any fact relevant to understanding the
federal, state and local tax treatment of the Transactions, and all materials of
any kind (including opinions or other tax analyses) relating to such federal,
state and local tax treatment and that may be relevant to understanding such tax
treatment; provided that no Seller Party nor Guarantor may disclose the name of
or identifying information with respect to Buyer or any pricing terms
(including, without limitation, the Pricing Rate, Facility Fee, Purchase Price
Percentage and Purchase Price) or other nonpublic business or financial
information (including any sublimits and financial covenants) that is unrelated
to the federal, state and local tax treatment of the Transactions and is not
relevant to understanding the federal, state and local tax treatment of the
Transactions, without the prior written consent of Buyer. The provisions set
forth in this Section 31 shall survive the termination of this Agreement.

 

66

 

(b) Notwithstanding anything in this Agreement to the contrary, each Seller
Party and Guarantor shall comply with all applicable local, state and federal
laws, including, without limitation, all privacy and data protection law, rules
and regulations that are applicable to the Assets and/or any applicable terms of
this Agreement (the “Confidential Information”). Each Seller Party and Guarantor
understands that the Confidential Information may contain “nonpublic personal
information”, as that term is defined in Section 509(4) of the
Gramm-Leach-Bliley Act (the “GLB Act”), and each Seller Party and Guarantor
agrees to maintain such nonpublic personal information that it receives
hereunder in accordance with the GLB Act and other applicable federal and state
privacy laws. Each Seller Party and Guarantor shall implement such physical and
other security measures as shall be necessary to (a) ensure the security and
confidentiality of the “nonpublic personal information” of the “customers” and
“consumers” (as those terms are defined in the GLB Act) of Buyer or any
Affiliate of Buyer which Buyer holds (b) protect against any threats or hazards
to the security and integrity of such nonpublic personal information, and (c)
protect against any unauthorized access to or use of such nonpublic personal
information. Each Seller Party and Guarantor shall, at a minimum establish and
maintain such data security program as is necessary to meet the objectives of
the Interagency Guidelines Establishing Standards for Safeguarding Customer
Information as set forth in the Code of Federal Regulations at 12 C.F.R. Parts
30, 208, 211, 225, 263, 308, 364, 568 and 570. Upon request, each Seller Party
and Guarantor will provide evidence reasonably satisfactory to allow Buyer to
confirm that such Seller Party and Guarantor have satisfied its obligations as
required under this Section. Without limitation, this may include Buyer’s review
of audits, summaries of test results, and other equivalent evaluations of each
Seller Party and Guarantor. Each Seller Party and Guarantor shall notify Buyer
immediately following discovery of any breach or compromise of the security,
confidentiality, or integrity of nonpublic personal information of the customers
and consumers of Buyer or any Affiliate of Buyer provided directly to Seller
Parties and Guarantor by Buyer or such Affiliate. Each Seller Party and
Guarantor shall provide such notice to Buyer by personal delivery, by facsimile
with confirmation of receipt, or by overnight courier with confirmation of
receipt to the applicable requesting individual.

 

Section 32. Intent. (a) The parties recognize that each Transaction is a
“repurchase agreement” as that term is defined in Section 101 of Title 11 of the
United States Code, as amended, a “securities contract” as that term is defined
in Section 741 of Title 11 of the United States Code, as amended, and a “master
netting agreement” as that term is defined in Section 101(38A)(A) of the
Bankruptcy Code, that all payments hereunder are deemed “margin payments” or
“settlement payments” as defined in Title 11 of the United States Code, and that
the pledge of the Repurchase Assets constitutes “a security agreement or other
arrangement or other credit enhancement” that is “related to” the Agreement and
Transactions hereunder within the meaning of Sections 101(38A)(A), 101(47)(A)(v)
and 741(7)(A)(xi) of the Bankruptcy Code. Sellers and Buyer further recognize
and intend that this Agreement is an agreement to provide financial
accommodations and is not subject to assumption pursuant to Bankruptcy Code
Section 365(a).

 

(b) Buyer’s right to liquidate the Purchased Mortgage Loans, Repurchase Assets
and Underlying REO Property delivered to it in connection with the Transactions
hereunder or to accelerate or terminate this Agreement or otherwise exercise any
other remedies pursuant to Section 15 hereof is a contractual right to
liquidate, accelerate or terminate such Transaction as described in Bankruptcy
Code Sections 555 and 561; any payments or transfers of property made with
respect to this Agreement or any Transaction to satisfy a Margin Deficit shall
be considered a “margin payment” as such term is defined in Bankruptcy Code
Section 741(5).

 

67

 

(c) The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).

 

(d) It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

 

(e) Each party agrees that this Agreement is intended to create mutuality of
obligations among the parties, and as such, the Agreement constitutes a contract
which (i) is between all of the parties and (ii) places each party in the same
right and capacity.

 

Section 33. Disclosure Relating to Certain Federal Protections. The parties
acknowledge that they have been advised that:

 

(a) in the case of Transactions in which one of the parties is a broker or
dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Securities Exchange Act of 1934 (“1934 Act”), the Securities
Investor Protection Corporation has taken the position that the provisions of
the Securities Investor Protection Act of 1970 (“SIPA”) do not protect the other
party with respect to any Transaction hereunder;

 

(b) in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and

 

(c) in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.

 

Section 34. Conflicts. In the event of any conflict between the terms of this
Agreement, any other Facility Document and any Confirmation, the documents shall
control in the following order of priority: first, the terms of the Confirmation
shall prevail, then the terms of this Agreement shall prevail, and then the
terms of the Facility Documents shall prevail.

 

68

 

Section 35. Authorizations. Any of the persons whose signatures and titles
appear on Schedule 2 are authorized, acting singly, to act for Seller Parties,
Guarantor or Buyer, as the case may be, under this Agreement.

 

Section 36. Reserved.

 

Section 37. Miscellaneous.

 

(a) Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument, and
any of the parties hereto may execute this Agreement by signing any such
counterpart.

 

(b) Captions. The captions and headings appearing herein are for included solely
for convenience of reference and are not intended to affect the interpretation
of any provision of this Agreement.

 

(c) Acknowledgment. Each Seller Party and Guarantor hereby acknowledges that:

 

(i) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Facility Documents;

 

(ii) Buyer has no fiduciary relationship to any Seller Party or Guarantor; and

 

(iii) no joint venture exists between Buyer and any Seller Party or Guarantor.

 

(d) Documents Mutually Drafted. Seller Parties, Guarantor and Buyer agree that
this Agreement each other Facility Document prepared in connection with the
Transactions set forth herein have been mutually drafted and negotiated by each
party, and consequently such documents shall not be construed against either
party as the drafter thereof.

 

Section 38. General Interpretive Principles. For purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires:

 

(a) the terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;

 

(b) accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with GAAP;

 

(c) references herein to “Articles”, “Sections”, “Subsections”, “Paragraphs”,
and other subdivisions without reference to a document are to designated
Articles, Sections, Subsections, Paragraphs and other subdivisions of this
Agreement;

 

69

 

(d) a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;

 

(e) the words “herein”, “hereof”, “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision;

 

(f) the term “include” or “including” shall mean without limitation by reason of
enumeration;

 

(g) all times specified herein or in any other Facility Document (unless
expressly specified otherwise) are local times in New York, New York unless
otherwise stated; and

 

(h) all references herein or in any Facility Document to “good faith” means good
faith as defined in Section 1-201(19) of the UCC as in effect in the State of
New York.

 

Section 39. Joint and Several. Each Seller shall be jointly and severally liable
for the full, complete and punctual performance and satisfaction of all
obligations of any Seller under this Agreement. Accordingly, each Seller waives
any and all notice of creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by Buyer upon such Seller’s joint
and several liability. Each Seller waives diligence, presentment, protest,
demand for payment and notice of default or nonpayment to or upon such Seller
with respect to the Obligations. When pursuing its rights and remedies hereunder
against any Seller, Buyer may, but shall be under no obligation to, pursue such
rights and remedies hereunder against any Seller or any other Person or against
any collateral security for the Obligations or any right of offset with respect
thereto, and any failure by Buyer to pursue such other rights or remedies or to
collect any payments from such Seller or any such other Person to realize upon
any such collateral security or to exercise any such right of offset, or any
release of such Seller or any such other Person or any such collateral security,
or right of offset, shall not relieve such Seller of any liability hereunder,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of Buyer against such Seller.

 

 

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

 



70

 

 



IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
set forth above.

 

 

BUYER:

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

 

By: /s/ John Winchester

Name: John Winchester
Title: Executive Director

 

Address for Notices:

 

JPMorgan Chase Bank, National Association
383 Madison Avenue, 31st Floor
New York, New York 10179
Attention: Jonathan Davis
Telecopier No.: (917) 464-4160
Telephone No.: (212) 834-3850
Email: jonathan.p.davis@jpmorgan.com

 

With a copy to:

 

JPMorgan Chase Bank, National Association
500 Stanton Christiana Road, OPS2
Newark, Delaware 19713
Attention: Sophia Redzaj
Telecopier No.: (302) 504-8969
Telephone No.: (302) 634-1381
Email: spg_mf_team@jpmorgan.com

 



Signature Page to Master Repurchase Agreement



 

 

 



 

SELLERS:

 

 

PENNYMAC CORP.

 

By: /s/ Pamela Marsh

Name: Pamela Marsh
Title: Executive Vice President, Treasurer

 

Address for Notices:

PennyMac Corp.

6101 Condor Drive

Moorpark, CA 93021

Attention: Pamela Marsh/Kevin Chamberlain

Phone Number: (805) 330-6059/(818) 746-2877

E-mail: pamela.marsh@pnmac.com;

kevin.chamberlain@pnmac.com

 

PENNYMAC OPERATING PARTNERSHIP, L.P.

 

By: PennyMac GP OP, Inc., its General Partner

 

By: /s/ Pamela Marsh

Name: Pamela Marsh
Title: Executive Vice President, Treasurer

 

Address for Notices:

 

PennyMac Operating Partnership, L.P.

6101 Condor Drive

Moorpark, CA 93021

Attention: Pamela Marsh/Kevin Chamberlain

Phone Number: (805) 330-6059/(818) 746-2877

E-mail: pamela.marsh@pnmac.com;

kevin.chamberlain@pnmac.com

 



 

 

 

Signature Page to Master Repurchase Agreement

 

 



 

 

 

 



 

PENNYMAC HOLDINGS, LLC

 

 

By: /s/ Pamela Marsh

Name: Pamela Marsh
Title: Executive Vice President, Treasurer

 

Address for Notices:

 

PennyMac Holdings, LLC

6101 Condor Drive

Moorpark, CA 93021

Attention: Pamela Marsh/Kevin Chamberlain

Phone Number: (805) 330-6059/(818) 746-2877

E-mail: pamela.marsh@pnmac.com;

kevin.chamberlain@pnmac.com

 

REO SUBSIDIARIES:

 

PMC REO Trust 2015-1

 

By: PennyMac Corp., as Administrator

 

By: /s/ Pamela Marsh

Name: Pamela Marsh

Title: Executive Vice President, Treasurer

 

Address for Notices:

 

PMC REO Trust 2015-1

6101 Condor Drive

Moorpark, CA 93021

Attention: Pamela Marsh/Kevin Chamberlain

Phone Number: (805) 330-6059/(818) 746-2877

E-mail: pamela.marsh@pnmac.com;

kevin.chamberlain@pnmac.com

 



 

 

 



Signature Page to Master Repurchase Agreement

 



 

 

 



 

TRS REO Trust 1-A

 

By: PennyMac Corp., as Administrator

 

By: /s/ Pamela Marsh

Name: Pamela Marsh
Title: Executive Vice President, Treasurer

 

Address for Notices:

 

TRS REO Trust 1-A

6101 Condor Drive

Moorpark, CA 93021

Attention: Pamela Marsh/Kevin Chamberlain

Phone Number: (805) 330-6059/(818) 746-2877

E-mail: pamela.marsh@pnmac.com;

kevin.chamberlain@pnmac.com

 

GUARANTOR:

 

PENNYMAC MORTGAGE INVESTMENT TRUST

 

By: /s/ Pamela Marsh

Name: Pamela Marsh
Title: Executive Vice President, Treasurer

 

Address for Notices:

 

PennyMac Mortgage Investment Trust

6101 Condor Drive

Moorpark, CA 93021

Attention: Pamela Marsh/Kevin Chamberlain

Phone Number: (805) 330-6059/(818) 746-2877

E-mail: pamela.marsh@pnmac.com;

kevin.chamberlain@pnmac.com

 

 

 

 

Signature Page to Master Repurchase Agreement

 



 

 

 



SCHEDULE 1-A

 

REPRESENTATIONS AND WARRANTIES RE: MORTGAGE LOANS

 

 

Each Seller makes the following representations and warranties to Buyer with
respect to each Mortgage Loan, as of the Purchase Date for the purchase of any
Purchased Mortgage Loans by Buyer from Sellers and as of the date of this
Agreement and any Transaction hereunder and at all times while the Facility
Documents and any Transaction hereunder is in full force and effect. For
purposes of this Schedule 1-A and the representations and warranties set forth
herein, a breach of a representation or warranty shall be deemed to have been
cured with respect to a Mortgage Loan if and when a Seller has taken or caused
to be taken action such that the event, circumstance or condition that gave rise
to such breach no longer adversely affects such Mortgage Loan. With respect to
those representations and warranties which are made to the best of any Seller’s
knowledge, if it is discovered by any Seller or Buyer that the substance of such
representation and warranty is inaccurate, notwithstanding any Seller’s lack of
knowledge with respect to the substance of such representation and warranty,
such inaccuracy shall be deemed a breach of the applicable representation and
warranty.

 

(a) Data. The information on the Asset Schedule is true and correct in all
material respects as of the date of such information. With respect to each
Mortgage Loan, as of the Purchase Date, the most recent credit score listed on
the Asset Schedule was no more than six (6) months old. As of the Purchase Date,
with respect to each Mortgage Loan no BPO valuation listed on the Asset Schedule
was more than two hundred and seventy (270) days old, provided that with respect
to Mortgage Loans and Underlying REO Property subject to the initial
Transaction, Sellers shall have seven (7) Business Days from the Purchase Date
to update any BPO not otherwise in compliance with this clause (a).

 

(b) Regulatory Compliance. At the time of origination, or if modified, the date
of modification, each Mortgage Loan complied in all material respects with all
then-applicable federal, state, and local laws, including (without limitation)
usury, truth-in-lending, real estate settlement procedures, consumer credit
protection, equal credit opportunity, predatory and abusive lending laws,
disclosure or unfair and deceptive practice laws The servicing and collection
practices with respect to each Mortgage Loan complied in all material respects
with all then-applicable federal, state, and local laws.

 

(c) Ownership. Immediately prior to the transfer and assignment of the Mortgage
Loan pursuant to this Agreement, a Seller Party was the sole owner and holder of
the Mortgage Loan free and clear of any and all liens, pledges, charges, or
security interests of any nature and had full right and authority to sell and
assign the same.

 

(d) Enforceability and Priority of Lien. (A) The Mortgage is a valid,
subsisting, and enforceable first lien on the property therein described, the
Mortgaged Property is free and clear of all encumbrances and liens having
priority over the lien of the Mortgage except for, (i) the lien of current real
property taxes and assessments not yet due and payable, (ii) covenants,
conditions, and restrictions, rights of way, easements, and other matters of
public record as of the date of recording of such mortgage acceptable to
mortgage lending institutions generally in the area in which the Mortgaged
Property is located, and (iii) such other matters to which like properties are
commonly subject that do not individually or in aggregate materially interfere
with the benefits of the security intended to be provided by the Mortgage; and
(B) any security agreement, chattel mortgage, or equivalent document related to
and delivered in connection with the Mortgage Loan establishes and creates a
valid, subsisting and enforceable first lien and first priority security
interest on the property described therein, and each Seller has the full right
to pledge and assign the same to the Buyer.

 



Schedule 1-A

 



 

 

(e) No Prior Modifications. Unless otherwise indicated in the related Asset
Schedule and reflected in an agreement included in the Mortgage File, no Seller
Party nor any prior holder of the Mortgage or the related Mortgage Note has: (i)
modified the mortgage or the related Mortgage Note in any material respect; (ii)
satisfied, canceled, or subordinated the mortgage in whole or in part; (iii)
released the Mortgaged Property in whole or in part from the lien of the
Mortgage; or (iv) executed any instrument of release, cancellation,
modification, or satisfaction. If a Mortgage Loan has been modified, the
modified terms are reflected on the Asset Schedule.

 

(f) Predatory Lending Regulations; High Cost Loans. No Mortgage Loan (a) is
subject to Section 226.32 of Regulation Z or any similar state law (relating to
high interest rate credit/lending transactions), (b) is a High Cost Mortgage
Loan or (c) contains any term or condition, or involves any loan origination
practice, that has been defined as “predatory” under any applicable federal,
state, county or municipal law, or that has been expressly categorized as an
“unfair” or “deceptive” term, condition or practice in any such applicable
federal, state, county or municipal law.

 

(g) Mortgage Recorded. Each original Mortgage was recorded in the jurisdiction
in which the Mortgaged Property is located and all subsequent assignments of the
original Mortgage have been delivered in the appropriate form for recording in
all jurisdictions in which such recordation is necessary to perfect the lien of
the Mortgage. With respect to each Mortgage that constitutes a deed of trust, a
trustee, duly qualified under applicable law to serve as such, has been properly
designated and currently so serves and is named in such Mortgage.

 

(h) Litigation. Other than any customary claim or counterclaim arising out of
any foreclosure, bankruptcy, eviction or collection proceeding relating to any
Mortgage Loan, there is no litigation, proceeding, governmental investigation or
class action lawsuit existing or pending, or any order, injunction or decree
outstanding, existing or relating to the Mortgage Loan or the related Mortgaged
Property.

 

(i) Complete Asset Files. For each Mortgage Loan, all of the required Mortgage
Loan documents have been delivered to the Custodian or held by an attorney in
connection with a foreclosure pursuant to an Attorney Bailee Letter in
accordance with the Custodial Agreement and all Mortgage Loan documents
necessary to foreclose on the Mortgaged Property are included in the Asset File
delivered to the Custodian. No material documentation is missing from the Asset
File in possession of Custodian, unless such documentation is subject to a
Servicer request for release of documents and a foreclosure attorney
acknowledgment in form and substance acceptable to Buyer. Each of the documents
and instruments specified to be included in the Asset File is executed and in
due and proper form, and each such document or instrument is in form acceptable
to the applicable federal or state regulatory agency. With respect to each such
Mortgage Loan, upon the consummation of the related Transaction, Custodian shall
have received the related Asset File and such Asset File shall not have been
released from the possession of the Custodian for longer than the time periods
permitted under the Custodial Agreement.

 



Schedule 1-A

 



 

 

(j) No Construction Loans; Reverse Mortgage Loans; HELOCs; Co-ops; Commercial
Loans. No Mortgage Loan (i) was made in connection with the construction or
rehabilitation of a Mortgaged Property where construction loan proceeds are
still being disbursed, (ii) was made in connection with facilitating the
trade-in or exchange of a Mortgaged Property, (iii) is a reverse mortgage, an
“Option ARM” or otherwise has negative amortization features, (iv) is a home
equity line of credit, (v) is made to a private, cooperative housing
corporation, having only one class of stock outstanding, which owns or leases
land and all or part of a building or buildings, including apartments, spaces
used for commercial purposes and common areas therein and whose board of
directors authorizes the sale of stock and the issuance of a proprietary lease,
(vi) is made for commercial purposes, (vii) is a rehabilitation loan, or loan
secured by a mobile home, a condotel or commercial property or raw land, or
(viii) secured by a second lien on the related Mortgaged Property.

 

(k) Taxes, Assessments. All taxes, governmental assessments, water, sewer, and
municipal charges which previously became due and owing have been paid, or,
where applicable law allows, an escrow of funds has been established in an
amount sufficient to pay for such item that remains unpaid; except for any such
charges for which such Seller and/or Servicer have, after due consideration,
made a determination not to pay for, in accordance with their current practice
and have been disclosed in writing to Buyer.

 

(l) No Rescission. (A) No Mortgage Note or Mortgage is subject to any right of
rescission, set-off, counterclaim, or defense, including the defense of usury,
nor will the operation of any of the terms of the Mortgage Note or Mortgage, or
the exercise of any right thereunder, render the Mortgage Note or Mortgage
unenforceable, in whole or in part, or subject it to any right of rescission,
set-off, counterclaim, or defense, including the defense of usury; and (B) to
the best of the applicable Seller’s knowledge, no such right of rescission,
set-off, counterclaim, or defense has been asserted with respect thereto.

 

(m) No Consents. Other than consents and approvals obtained as of the related
Purchase Date or those already granted in the documents governing such Mortgage
Loan, no consent or approval by any Person is required in connection with a
Seller’s sale and/or Buyer’s acquisition of such Mortgage Loan, for Buyer’s
exercise of any rights or remedies in respect of such Mortgage Loan or for
Buyer’s sale, pledge or other disposition of such Mortgage Loan. No third party
holds any “right of first refusal”, “right of first negotiation”, “right of
first offer”, purchase option, or other similar rights of any kind, and no other
impediment exists to any such transfer or exercise of rights or remedies with
respect to such Mortgage Loan. No consent, approval, authorization or order of,
or registration or filing with, or notice to, any court or governmental agency
or body having jurisdiction or regulatory authority over Sellers is required for
any transfer or assignment by the holder of such Mortgage Loan.

 



Schedule 1-A

 



 

 

(n) Legal, Valid and Binding Obligation. The Mortgage Note and the related
Mortgage are genuine, and each constitutes the legal, valid and binding
obligation of the maker thereof, enforceable in accordance with its terms in all
material respects.

 

(o) Environmental Matters. There is no pending action or proceeding directly
involving the Mortgaged Property in which compliance with any environmental law,
rule or regulation is an issue or is secured by a secured lender’s environmental
insurance policy.

 

(p) Qualified Mortgage. Notwithstanding anything to the contrary set forth in
this Agreement, on and after January 10, 2014 (or such later date as set forth
in the relevant regulations), (i) prior to the origination of each Mortgage
Loan, the originator made a reasonable and good faith determination that the
Mortgagor had a reasonable ability to repay the loan according to its terms, in
accordance with, at a minimum, the eight underwriting factors set forth in 12
CFR 1026.43(c) and (ii) each Mortgage Loan is a “Qualified Mortgage” as defined
in 12 CFR 1026.43(e); provided that a modification subsequent to the date listed
above shall not be considered an “origination” of a Mortgage Loan or a “covered
transaction” as long as no new Mortgage Note is executed and delivered and the
interest rate of the related Mortgage Loan is not increased.

 

(q) Single-Premium Credit Life Insurance. None of the proceeds of the Mortgage
Loan were used to finance single-premium credit insurance policies.

 

(r) No Damage/Condemnation. To the best of Sellers’ knowledge, the Mortgaged
Property is undamaged by water, fire, earthquake, earth movement other than
earthquake, windstorm, flood, tornado, defective construction materials or work,
or similar casualty (excluding casualty from the presence of hazardous wastes or
hazardous substances) to affect adversely the value of the Mortgaged Property as
security for the Mortgage Loan as reflected in the value of the Mortgage Loan;
and to the best of Sellers’ knowledge, there is no proceeding (pending or
threatened) for the total or partial condemnation of the Mortgaged Property.

 

(s) Appraisal. The Servicing File contains an appraisal of the related Mortgaged
Property which satisfied the standards of Fannie Mae and Freddie Mac and was
made and signed, prior to the approval of the Mortgage Loan application, by a
qualified appraiser, duly appointed by Sellers, who had no interest, direct or
indirect in the Mortgaged Property or in any loan made on the security thereof,
whose compensation is not affected by the approval or disapproval of the
Mortgage Loan and who met the minimum qualifications of Fannie Mae and Freddie
Mac. Each appraisal of the Mortgage Loan was made in accordance with the
requirements of Title XI of the Federal Institutions Reform, Recovery, and
Enforcement Act of 1989 and the regulations promulgated thereunder, all as in
effect on the date the Mortgage Loan was originated.

 



Schedule 1-A

 

 



 

 

 



SCHEDULE 1-B

 

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO UNDERLYING REO PROPERTY

 



 

Each Seller makes the following representations and warranties to Buyer with
respect to each Underlying REO Property, as of the Purchase Date for the
purchase of any Underlying REO Property by Buyer from Sellers and as of the date
of this Agreement and any Transaction hereunder and at all times while the
Facility Documents and any Transaction hereunder is in full force and effect.
For purposes of this Schedule 1-B and the representations and warranties set
forth herein, a breach of a representation or warranty shall be deemed to have
been cured with respect to a Underlying REO Property if and when a Seller has
taken or caused to be taken action such that the event, circumstance or
condition that gave rise to such breach no longer adversely affects such
Underlying REO Property. With respect to those representations and warranties
which are made to the best of any Seller’s knowledge, if it is discovered by any
Seller or Buyer that the substance of such representation and warranty is
inaccurate, notwithstanding any Seller’s lack of knowledge with respect to the
substance of such representation and warranty, such inaccuracy shall be deemed a
breach of the applicable representation and warranty.

 

(a) Asset File. All documents required to be delivered as part of the Asset
File, have been delivered to the Custodian or held by an attorney in connection
with a foreclosure pursuant to a Bailee Letter and all information contained in
the related Asset File (or as otherwise provided to Buyer) in respect of such
Underlying REO Property is accurate and complete in all material respects. To
the extent that an REO Deed has been sent out for recording, a copy will be
contained in the Asset File within a period of sixty (60) days from the date the
related Mortgage Loan became an Underlying REO Property.

 

(b) Ownership. The applicable REO Subsidiary is the sole owner and holder of the
Underlying REO Property and the Servicing Rights related thereto; provided that
with respect to Unrecorded REO Property, the holder of record title in the
Underlying REO Property may be a Seller, Servicer, or any prior owner or prior
servicer for whom Servicer is contractually permitted to act. No REO Subsidiary
has assigned or pledged the Underlying REO Property or the related Servicing
Rights.

 

(c) Underlying REO Property as Described. The information set forth in the Asset
Schedule accurately reflects information contained in such Seller Party’s
records in all material respects. All information contained in the related Asset
File in respect of the Underlying REO Property is accurate and complete in all
material respects.

 

(d) Taxes, Assessments and Other Charges. All taxes, homeowner or similar
association fees, charges, and assessments, governmental assessments, insurance
premiums, water, sewer and municipal charges, leasehold payments or ground rents
which previously became due and owing have been paid.

 

(e) No Litigation. Other than any customary claim or counterclaim arising out of
any foreclosure or collection proceeding relating to any Underlying REO
Property, there is no litigation, proceeding or governmental investigation
pending, or any order, injunction or decree outstanding, existing with respect
to the Underlying REO Property that would materially and adversely affect the
value of the Underlying REO Property.

 



Schedule 1-B

 





 

 

 

(f) Hazard Insurance. All buildings or other customarily insured improvements
upon the Underlying REO Property are insured by an insurer against loss by fire,
hazards of extended coverage and such other hazards in an amount not less than
the BPO value.

 

(g) Flood Insurance. If the improvements on the Underlying REO Property were in
an area identified in the Federal Register by the Federal Emergency Management
Agency as having special flood hazards at the time of origination of the
Mortgage Loan that resulted in the Underlying REO Property, a flood insurance
policy meeting the requirements of the current guidelines of the Federal
Insurance Administration is in effect with a generally acceptable insurance
carrier in an amount representing commercially reasonable coverage.

 

(h) No Mechanics’ Liens. There are no mechanics’ or similar liens or claims
which have been filed for work, labor or material affecting the related
Underlying REO Property.

 

(i) No Damage. The Underlying REO Property is undamaged by water, fire,
earthquake, earth movement, windstorm, flood, tornado, defective construction
materials or work, or similar casualty which would cause such Underlying REO
Property to become uninhabitable.

 

(j) No Condemnation. There is no proceeding pending, or threatened, for the
total or partial condemnation of the Underlying REO Property.

 

(k) Environmental Matters. There is no pending action or proceeding directly
involving the Underlying REO Property in which compliance with any environmental
law, rule or regulation is an issue.

 

(l) Location and Type of Underlying REO Property. Each Underlying REO Property
is located in the U.S. or a territory of the U.S. and consists of a one- to
four-unit residential property, which may include, but is not limited to, a
single-family dwelling, townhouse, condominium unit, or unit in a planned unit
development. No Underlying REO Property is a manufactured home.

 

(m) Recordation. The original REO Deed is in recordable form, acceptable in all
respects for recording under the laws of the jurisdiction in which the
Underlying REO Property is located and, upon contribution of such Underlying REO
Property to a REO Subsidiary, has been delivered for recordation to the
appropriate recording office in the name of such REO Subsidiary.

 

(n) No Consents. Other than consents and approvals obtained as of the related
Purchase Date or those already granted in the documents governing such
Underlying REO Property, no consent or approval by any Person is required in
connection with a REO Subsidiary’s acquisition of such Underlying REO Property,
for Buyer’s exercise of any rights or remedies in respect of such Underlying REO
Property or for Buyer’s sale, pledge or other disposition of such Underlying REO
Property. No third party holds any “right of first refusal”, “right of first
negotiation”, “right of first offer”, purchase option, or other similar rights
of any kind, and no other impediment exists to any such transfer or exercise of
rights or remedies with respect to such Underlying REO Property. No consent,
approval, authorization or order of, or registration or filing with, or notice
to, any court or governmental agency or body having jurisdiction or regulatory
authority over Seller Parties is required for any transfer or assignment by the
holder of such Underlying REO Property.

 



Schedule 1-B

 





 

 

 

(o) No Fraudulent Acts. No fraudulent acts were committed by Seller Parties in
connection with the acquisition or origination of such Underlying REO Property
nor were any fraudulent acts committed by any Person in connection with the
origination of such Underlying REO Property.

 

(p) Acquisition of REO Property. With respect to each such Underlying REO
Property, (i) such Underlying REO Property is a Mortgaged Property acquired by a
REO Subsidiary through foreclosure or by deed in lieu of foreclosure or
otherwise, which was, prior to such foreclosure or deed in lieu of foreclosure,
subject to the lien of a Purchased Mortgage Loan, and (ii) with respect to each
such Underlying REO Property, upon the consummation of the related Transaction,
Custodian shall have received the related Asset File and such Asset File shall
not have been released from the possession of the Custodian for longer than the
time periods permitted under the Custodial Agreement.

 

(q) No Occupants.  No tenant or other party has any right to occupy or is
currently occupying any Underlying REO Property.  Other than with respect to a
Underlying REO Property as to which the redemption period has not yet expired or
the eviction process has not yet been completed, no holdover borrower has any
right to occupy or is currently occupying any Underlying REO Property.

 

 

 

 

 

 



Schedule 1-B

 

 



 

 

 

 



SCHEDULE 1-C

 

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO REO SUBSIDIARY INTERESTS

 

Each Seller makes the following representations and warranties to Buyer with
respect to the REO Subsidiary Interests, as of the Purchase Date for the pledge
of the REO Subsidiary Interests by Buyer from Sellers and as of the date of this
Agreement and any Transaction hereunder and at all times while the Facility
Documents and any Transaction hereunder is in full force and effect. For
purposes of this Schedule 1-C and the representations and warranties set forth
herein, a breach of a representation or warranty shall be deemed to have been
cured with respect to the REO Subsidiary Interests if and when a Seller has
taken or caused to be taken action such that the event, circumstance or
condition that gave rise to such breach no longer adversely affects such REO
Subsidiary Interests. With respect to those representations and warranties which
are made to the best of any Seller’s knowledge, if it is discovered by any
Seller or Buyer that the substance of such representation and warranty is
inaccurate, notwithstanding any Seller’s lack of knowledge with respect to the
substance of such representation and warranty, such inaccuracy shall be deemed a
breach of the applicable representation and warranty.

 

(a) Ownership. The REO Subsidiary Interests constitute all the issued and
outstanding beneficial interests of all classes of the Capital Stock of each REO
Subsidiary and are certificated.

 

(b) Compliance with Law. Each REO Subsidiary Interest complies in all respects
with, or is exempt from, all applicable requirements of federal, state or local
law relating to such REO Subsidiary Interest.

 

(c) Good and Marketable Title. Immediately prior to the pledge to Buyer thereof,
PMC and/or POP have good and marketable title to, and are the sole owners and
holders of, the REO Subsidiary Interests, and are transferring such REO
Subsidiary Interests free and clear of any and all liens, pledges, encumbrances,
charges, security interests or any other ownership interests of any nature
encumbering such REO Subsidiary Interests, except as set forth in the Facility
Documents. Upon consummation of the pledge contemplated to occur in respect of
such REO Subsidiary Interests, PMC will have validly and effectively granted to
Buyer a security interest in all legal and beneficial interest in and to such
REO Subsidiary Interests free and clear of any pledge, lien, encumbrance or
security interest (except as set forth in the Facility Documents) and upon the
filing of a financing statement covering the REO Subsidiary Interests in the
State of Delaware and naming PMC and/or POP as debtor and Buyer as secured
party, the Lien granted pursuant to this Agreement will constitute a valid,
perfected first priority Lien on the REO Subsidiary Interests in favor of Buyer
enforceable as such against all creditors of PMC and POP and any Persons
purporting to purchase the REO Subsidiary Interests from PMC or POP.

 

(d) No Fraud. No fraudulent acts were committed by PMC or any of its Affiliates
in connection with the issuance of such REO Subsidiary Interests.

 



Schedule 1-C

 





 

 

 

(e) No Defaults. No (i) monetary default, breach or violation exists with
respect to any agreement or other document governing or pertaining to such REO
Subsidiary Interests, (ii) non-monetary default, breach or violation exists with
respect to such REO Subsidiary Interests, or (iii) event which, with the passage
of time or with notice and the expiration of any grace or cure period, would
constitute a default, breach or violation of such REO Subsidiary Interests.

 

(f) No Modifications. Except for the Facility Documents, PMC is not a party to
any document, instrument or agreement, and there is no document, that by its
terms modifies or affects the rights and obligations of any holder of any REO
Subsidiary Interests and PMC has not consented to any material change or waiver
to any term or provision of any such document, instrument or agreement and no
such change or waiver exists.

 

(g) Power and Authority. PMC and POP have full right, power and authority to
sell and assign such REO Subsidiary Interests, as applicable, and such REO
Subsidiary Interests have not been cancelled, satisfied or rescinded in whole or
part nor has any instrument been executed that would effect a cancellation,
satisfaction or rescission thereof.

 

(h) Consents and Approvals. Other than consents and approvals obtained as of the
related Purchase Date or those already granted in the documents governing such
REO Subsidiary Interests, no consent or approval by any Person is required in
connection with PMC’s and POP’s pledge and Buyer’s lien upon such REO Subsidiary
Interests, for Buyer’s exercise of any rights or remedies in respect of such REO
Subsidiary Interests or for Buyer’s sale, pledge or other disposition of such
REO Subsidiary Interests. No third party holds any “right of first refusal”,
“right of first negotiation”, “right of first offer”, purchase option, or other
similar rights of any kind, and no other impediment exists to any such transfer
or exercise of rights or remedies with respect to such REO Subsidiary Interests.

 

(i) No Governmental Approvals. No consent, approval, authorization or order of,
or registration or filing with, or notice to, any court or governmental agency
or body having jurisdiction or regulatory authority over PMC is required for any
transfer or assignment by the holder of such REO Subsidiary Interests to the
Buyer.

 

(j) Original Certificates. PMC and POP have delivered to Buyer or Custodian the
original certificate or other similar indicia of ownership of such REO
Subsidiary Interests, however denominated, reissued in Buyer’s name (it being
understood that such reissuance in Buyer’s name is for the sole purpose of
perfecting Buyer’s security interest in the REO Subsidiary Interests (by means
of “control” under Section 8-106(b)(2) of the Uniform Commercial Code) and to
otherwise exercise its rights under this Agreement.

 

(k) No Litigation. PMC has not received written notice of any outstanding
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind for which the holder of such REO
Subsidiary Interests is or may become obligated.

 

(l) Duly and Validly Issued. Each of the REO Subsidiary Interests has been duly
and validly issued .

 



Schedule 1-C

 





 

 

 

(m) No Notices. PMC has not received written notice of any outstanding
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind for which the holder of such REO
Subsidiary Interests is or may become obligated.

 

(n) REO Subsidiary Interests as Securities. The REO Subsidiary Interests
(a) constitute “securities” as defined in Section 8-102 of the Uniform
Commercial Code (b) are not dealt in or traded on securities exchanges or in
securities markets, (c) do not constitute investment company securities (within
the meaning of Section 8-103(c) of the Uniform Commercial Code) and (d) are not
held in a securities account (within the meaning of Section 8-103(c) of the
Uniform Commercial Code).

 

(o) Asset File. All documents required to be delivered as part of the Asset
File, have been delivered to the Custodian and all information contained in the
related Asset File (or as otherwise provided to Buyer) in respect of such REO
Subsidiary Interest is accurate and complete in all material respects.

 

(q) with Separateness Covenants. Since its formation, each REO Subsidiary has
complied with all separateness covenants set forth in Section 13(aa), except
that Legacy REO Subsidiary entered into Indebtedness with RBS pursuant to the
Master Repurchase Agreement, dated February 18, 2014, among RBS, PMC, PMH and
POP, which on or prior to the Purchase Date has been paid in full and all
written releases by RBS of the Legacy REO Subsidiary have been received.

 

 



Schedule 1-C

 

 



 

 

 



SCHEDULE 1-D

 

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO UNDERLYING REPURCHASE
TRANSACTIONS

 

PMC makes the following representations and warranties to Buyer with respect to
the Underlying Repurchase Transactions, as of the date of the Underlying
Repurchase Transaction and as of each Purchase Date and at all times while the
Facility Documents and any Underlying Repurchase Transaction is in full force
and effect. For purposes of this Schedule 1-D and the representations and
warranties set forth herein, a breach of a representation or warranty shall be
deemed to have been cured with respect to the Underlying Repurchase Transactions
if and when a Seller has taken or caused to be taken action such that the event,
circumstance or condition that gave rise to such breach no longer adversely
affects such Underlying Repurchase Transaction. With respect to those
representations and warranties which are made to the best of any Seller’s
knowledge, if it is discovered by any Seller or Buyer that the substance of such
representation and warranty is inaccurate, notwithstanding any Seller’s lack of
knowledge with respect to the substance of such representation and warranty,
such inaccuracy shall be deemed a breach of the applicable representation and
warranty.

 

(a) Validity of Underlying Repurchase Documents. The Underlying Repurchase
Documents and any other agreement executed and delivered by PMC or guarantor
thereto, as applicable, in connection with an Underlying Repurchase Transaction
are genuine, and each is the legal, valid and binding obligation of the maker
thereof enforceable in accordance with its terms, except as such enforcement may
be affected by bankruptcy, by other insolvency laws or by general principles of
equity. POP and PMC had legal capacity to enter into the Underlying Repurchase
Transaction and PMC had the legal capacity to execute and deliver the Underlying
Repurchase Documents and any such agreement, and the Underlying Repurchase
Documents and any such other related agreement to which POP or PMC are parties
have been duly and properly executed by POP and PMC, as applicable. The
Underlying Repurchase Documents to which PMC is a party constitute legal, valid,
binding and enforceable obligations of PMC. The Underlying Repurchase
Transaction and the Underlying Repurchase Documents are in full force and
effect, and the enforceability of the Underlying Repurchase Documents has not
been contested by PMC.

 

(b) Original Terms Unmodified. Except to the extent approved in writing by
Buyer, neither the terms of the Underlying Repurchase Documents nor the terms of
the Underlying Repurchase Transactions have been (i) materially amended,
modified, supplemented or restated or (ii) amended, modified, supplemented or
restated in any manner that would affect the Buyer’s rights hereunder or under
any other Facility Document (including without limitation Buyer’s rights to the
Purchased Mortgage Loans or REO Subsidiary Interests that are Underlying
Repurchase Assets) or (iii) amended, modified, supplemented or restated in any
manner that could call in question whether a Transaction in respect of any
Underlying Repurchase Assets is a “repurchase agreement” as that term is defined
in Section 101(47)(A)(i) of Title 11 of the United States Code or a “master
netting agreement” as that term is defined in Section 101(38A)(A) of Title 11 of
the United States Code.

 

(c) No Defenses. The Underlying Repurchase Transaction is not subject to any
right of rescission, set-off, counterclaim or defense, including without
limitation the defense of usury, nor will the operation of any of the terms of
any Underlying Repurchase Documents, or the exercise of any right thereunder,
render any Underlying Repurchase Document unenforceable in whole or in part and
no such right of rescission, set-off, counterclaim or defense has been asserted
with respect thereto.

 



Schedule 1-D

 





 

 

 

(d) No Bankruptcy. PMC is not a debtor in any state or federal bankruptcy or
insolvency proceeding. PMC has not threatened and, to Sellers’ knowledge, is not
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
PMC’s assets or any of the Mortgage Loans.

 

(e) Compliance with Applicable Laws; Consents. Any and all requirements of any
federal, state or local law including, without limitation, usury,
truth-in-lending, real estate settlement procedures, consumer credit protection,
equal credit opportunity and disclosure laws and unfair and deceptive practices
laws applicable to the Underlying Repurchase Transaction have been complied
with, the consummation of the transactions contemplated hereby will not involve
the violation of any such laws or regulations, and POP shall maintain in its
possession, available for the inspection by Buyer, and shall deliver to Buyer,
upon demand, evidence of compliance with all such requirements. All consents of
and all filings with any federal or state Governmental Authority necessary in
connection with the execution, delivery or performance of the Underlying
Repurchase Transaction have been obtained or made and are in full force and
effect.

 

(f) No Waiver. Except to the extent approved in writing by Buyer, POP has not
waived the performance by PMC of any action under the Underlying Repurchase
Documents, if PMC’s failure to perform such action would cause the Underlying
Repurchase Transaction to be in default in any material respect nor, except to
the extent approved in writing by Buyer, has POP waived any such default
resulting from any action or inaction by PMC.

 

(g) No Defaults. There is no default, breach, violation or event which would
permit acceleration existing under the Underlying Repurchase Documents and no
event which, with the passage of time or with notice and the expiration of any
grace or cure period, would constitute a default, breach, violation or event
which would permit acceleration, and neither POP nor any of its affiliates nor
any of their respective predecessors, have waived any default, breach, violation
or event which would permit acceleration; and all maintenance charges and
assessments (including assessments payable in the future installments, which
previously became due and owing) have been paid.

 

(h) Delivery of Underlying Repurchase Documents. True and correct copies of the
Underlying Repurchase Documents have been delivered to Buyer.

 

(i) Organization. PMC has been duly organized and is validly existing and in
good standing under the laws of the jurisdiction of its formation. PMC has
requisite power and authority to (i) own its properties, (ii) transact the
business in which it is now engaged, (iii) execute and deliver the Underlying
Repurchase Documents and (iv) consummate the transactions contemplated thereby.
PMC is duly qualified to do business and is in good standing in the
jurisdictions where it is required to be so qualified in connection with the
ownership, maintenance, management and operation of its business. PMC possesses
all material rights, licenses, permits and authorizations, governmental or
otherwise, necessary to entitle it to own its properties and to transact the
businesses in which it is now engaged.

 



Schedule 1-D

 





 

 

 

(j) No Conflicts. The execution, delivery and performance of the Underlying
Repurchase Documents by PMC do not conflict with or constitute a default under,
or result in the creation or imposition of any lien (other than pursuant to the
Underlying Repurchase Documents) under, any material mortgage, deed of trust,
agreement, partnership agreement, or other agreement or instrument to which PMC
is a party or to which any of its property is subject, nor will such action
result in any violation of the provisions of any statute of any Governmental
Authority having jurisdiction over PMC, and any qualification of or with any
governmental authority required for the execution, delivery, and performance by
PMC of the Underlying Repurchase Documents has been obtained and is in full
force and effect.

 

(k) Compliance. PMC is in compliance in all material respects with all
applicable legal requirements. PMC is not in default or violation of any order,
writ, injunction, decree or demand of any Governmental Authority, the violation
of which might adversely affect the condition (financial or otherwise) or
business of PMC.

 

(l) Underlying Repurchase Documents Not Assigned. No Underlying Repurchase
Document is assigned to any third party. The Underlying Repurchase Documents
permit POP to sell, assign, pledge, transfer or rehypothecate the Mortgage Loans
and all other collateral purchased by POP pursuant to the Underlying Repurchase
Documents.

 

(m) Solvency. The transfer of the Mortgage Loans subject to the Underlying
Repurchase Documents is not undertaken with the intent to hinder, delay or
defraud any of PMC’s creditors. PMC is not insolvent within the meaning of 11
U.S.C. Section 101(32) and the transfer and pledge of the Mortgage Loans
pursuant to the Underlying Repurchase Documents (i) will not cause PMC to become
insolvent, (ii) will not result in any property remaining with PMC to be
unreasonably small capital, and (iii) will not result in debts that would be
beyond PMC’s ability to pay as same mature. PMC receives reasonably equivalent
value in exchange for the transfer and pledge of the Mortgage Loans in
accordance with the Underlying Repurchase Documents.

 

(n) Ownership. POP is the sole owner and holder of the underlying Mortgage Loan.
The Mortgage Loans have not been assigned or pledged by POP other than pursuant
to this Agreement. POP has good, indefeasible and marketable title to the
Mortgage Loans, and has full right to transfer, pledge and assign the Mortgage
Loans to Buyer free and clear of any encumbrance, equity, participation
interest, lien, pledge, charge, claim or security interest, and has full right
and authority subject to no interest or participation of, or agreement with, any
other party, to assign, transfer and pledge the Mortgage Loans pursuant to this
Agreement, and following the transfer and pledge of the Mortgage Loans, Buyer
will hold such Mortgage Loans free and clear of any encumbrance, equity,
participation interest, lien, pledge, charge, claim or security interest except
any such security interest created pursuant to the terms of the Agreement.

 

(o) Reserved.

 



Schedule 1-D

 





 

 

 

(p) No Plan Assets. PMC is not an “employee benefit plan,” as defined in Section
3(3) of ERISA, subject to Title I of ERISA, and none of the assets of the
Mortgagor constitutes or will constitute “plan assets” of one or more such plans
within the meaning of 29 C.F.R. Section 2510.3-101.

 

(q) No Prohibited Persons. Neither PMC nor any of its Affiliates, officers,
directors, partners or members, is an entity or person (or to Sellers’ knowledge
after due inquiry, owned or controlled by an entity or person): (i) that is
listed in the Annex to, or is otherwise subject to the provisions of EO13224;
(ii) whose name appears on the United States Treasury Department’s OFAC most
current list of “Specifically Designated National and Blocked Persons” (which
list may be published from time to time in various mediums including, but not
limited to, the OFAC website, http:www.treas.gov/ofac/t11sdn.pdf); (iii) who
commits, threatens to commit or supports “terrorism”, as that term is defined in
EO13224; or (iv) who is otherwise affiliated with any entity or person listed
above.

 

(r) Financial Information. Based upon PMC’s representations and warranties, all
financial data, including, without limitation the statements of cash flow and
income and operating expense, that have been delivered to POP (i) are true,
complete, and correct in all material respects, and (ii) accurately represent
the financial condition of PMC as of the date of such reports.

 

(s) Mortgage Loans Assignable; Buyer’s Security Interest. (i) The underlying
Asset File and Underlying Repurchase Documents have been delivered to Buyer and
(ii) the UCC-1 Financing Statement naming PMC as debtor and POP as secured party
and identifying the Mortgage Loans as collateral has been filed in the
applicable filing office.

 

(t) No Custodial Arrangement. There is no agreement or arrangement with any
third party to hold the Asset File pursuant to the Underlying Repurchase
Transaction.

 

(u) PMC Diligence. POP has delivered to Buyer all information regarding PMC as
Buyer has requested and such information is satisfactory to Buyer in all
material respects.

 

(v) Underlying Repurchase Documents.

 

(i) The Underlying Repurchase Agreement contains broad repledge, assignment and
rehypothecation provisions in favor of POP permitting POP to sell, transfer and
assign to Buyer hereunder, without restriction or rights to consent by PMC or
any other Person, all of POP’s right, title and interest in Underlying
Repurchase Assets purchased by POP thereunder;

 

(ii) The Underlying Repurchase Agreement contains a back-up grant of security
interest in each related Underlying Repurchase Asset subject to an Underlying
Repurchase Transaction to POP, similar in form and substance to the security
interest granted to Buyer in Section 8 of the Agreement, and the repurchase
agreement or an ancillary document thereto provides for a provision or
instruction that the Asset File in respect of such Underlying Repurchase Asset
be delivered by PMC directly to Buyer or Buyer’s designee (which may be the
Custodian);

 



Schedule 1-D

 





 

 

 

(iii) The Underlying Repurchase Agreement contains a broad grant of a power of
attorney to POP and POP’s attorneys-in-fact, including Buyer;

 

(iv) The Underlying Repurchase Agreement contains grants to POP and Buyer the
right to immediately terminate PMC’s right or any third party servicer’s right
to service the Underlying Repurchase Assets subject to an Underlying Repurchase
Transaction;

 

(v) The Underlying Repurchase Agreement contains requirements that (A) each
Servicer has adequate financial standing, servicing facilities, procedures and
experienced personnel necessary for the sound servicing of mortgage loans of the
same types as may from time to time constitute Underlying Repurchase Assets that
are Mortgage Loans and in accordance with Accepted Servicing Practices and (B)
each Underlying Repurchase Asset that is a Mortgage Loan is sold on a
“servicing-released” basis;

 

(vi) The Underlying Repurchase Agreement requires that all Income with respect
to the Underlying Repurchase Assets to be promptly remitted to the Collection
Account or the applicable Certificate Distribution Account, as applicable; and

 

(vii) The Underlying Repurchase Documents are a “repurchase agreement” and a
“master netting agreement” within the meaning of Sections 559, and 561,
respectively, of the Bankruptcy Code and Buyer shall have received copies of
opinions of counsel with respect to such matters.

 



Schedule 1-D

 





 

 

 



SCHEDULE II

 

AUTHORIZED REPRESENTATIVES

SELLER PARTY NOTICES

Name: Pamela Marsh/Kevin Chamberlain

 

Address: 6101 Condor Drive

                  Moorpark, CA 93021




Telephone: (805) 330-6059/(818) 746-2877 Email: pamela.marsh@pnmac.com;
           kevin.chamberlain@pnmac.com

SELLER PARTY AUTHORIZATIONS

Any of the persons whose signatures and titles appear below are authorized,
acting singly, to act for Seller Party under this Agreement:

Name

Title

Signature

     

 

 

 

 

 

 

 

 

 

 

 

 

Schedule II

 



 

 

 



 

GUARANTOR NOTICES

Name: Pamela Marsh/Kevin Chamberlain

 

Address: 6101 Condor Drive

                  Moorpark, CA 93021




Telephone: (805) 330-6059/(818) 746-2877 Email: pamela.marsh@pnmac.com;
          kevin.chamberlain@pnmac.com

GUARANTOR AUTHORIZATIONS

Any of the persons whose signatures and titles appear below are authorized,
acting singly, to act for Guarantor under this Agreement:

Name

Title

Signature

     

 

 

 

 

 

 

 

 

Schedule II

 



 

 

 

 



BUYER NOTICES

Name: Jonathan Davis

 

Address: JPMorgan Chase Bank, National Association
383 Madison Avenue, 31st Floor
New York, New York 10179

Title: Executive Director Telephone: (212) 834-3850 Facsimile: (917) 464-4160

BUYER AUTHORIZATIONS

Any of the persons whose signatures and titles appear below, including any other
authorized officers, are authorized, acting singly, to act for Buyer under this
Agreement:

Name

Title

Signature

Jonathan Davis

 

Executive Director

 

 

John Winchester

 

Executive Director

 

  Seth Fenton

Vice President

 

 

 

 

 

 

 

 

 

 

 

Schedule II



 

 

 



EXHIBIT A

 

FORM OF CONFIRMATION LETTER

 

JPMorgan Chase Bank, National Association

383 Madison Avenue, 31st Floor
New York, New York 10179
Attention: Jonathan Davis

Confirmation No.:_____________________

 

________  __, _____

 

Ladies/Gentlemen:

 

This letter confirms our oral agreement to purchase from you the Mortgage Loans
listed in Appendix I hereto, pursuant to the Master Repurchase Agreement
governing purchases and sales of Mortgage Loans between us, dated as of January
27, 2015 (the “Agreement”), as follows:

 

Purchase [Price Increase] Date: ________ __, _____

 

Mortgage Loans and REO Properties to be subject to a Transaction: See Appendix I
hereto.

[Appendix I to Confirmation Letter will list Mortgage Loans and REO Properties]

 

[Purchase Price Increase:]

 

Aggregate Principal Amount of [Purchased Mortgage Loans][Underlying REO
Property]:

 

Asset Value:

 

Purchase Price:

 

Pricing Spread:

 

Repurchase Date:

 

Repurchase Price:

 

Names and addresses for communications:

 

Buyer:
JPMorgan Chase Bank, National Association
383 Madison Avenue, 31st Floor
New York, New York 10179
Attention: Jonathan Davis

 

 

Exhibit A



 

 

 



Seller:



[PennyMac Corp.]
[PennyMac Operating Partnership, L.P.]
[PennyMac Holdings, LLC]

6101 Condor Drive

Moorpark, CA 93021

Attention: Pamela Marsh/Kevin Chamberlain

 

Agreed and Acknowledged:

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

 

By:____________________________________
       Name:
       Title:

 

[PENNYMAC CORP.][PENNYMAC OPERATING

PARTNERSHIP, L.P.][PENNYMAC HOLDINGS, LLC]



By:____________________________________
       Name:
       Title:

 

Exhibit A



 

 

 



EXHIBIT B

RESERVED

 

 

 

 

 

 

 

 

 

 

Exhibit B





 

 

 



EXHIBIT C

 

SELLERS’ AND GUARANTOR’S TAX IDENTIFICATION NUMBER

 

 

PennyMac Corp. – 80-0463416

 

PennyMac Holdings, LLC – 27-2199755

 

PennyMac Operating Partnership, L.P. – 27-0214441

 

PennyMac Mortgage Investment Trust – 27-0186273

 

 



Exhibit C



 

 

 



EXHIBIT D

 

EXISTING INDEBTEDNESS



See Attached.



 

 

 

Exhibit D



 

 

 

 

 



EXHIBIT E

 

RESERVED

 

 

 

 

 

Exhibit E 



 

 

 

 



EXHIBIT F

 

RESERVED

 

 

 

 

 

 

 

Exhibit F



 

 

 



EXHIBIT G

 

RESERVED

 

 

 

 

 

 

 

 

 

 

Exhibit G



 

 

 



EXHIBIT H

 

RESERVED

 

 

 

 

 

 

 

 

 

 

Exhibit H



 

 

 



EXHIBIT I

FORM OF SECTION 7 CERTIFICATE

 

Reference is hereby made to the Repurchase Agreement dated as of January 27,
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”), among PennyMac Corp., PennyMac Operating Partnership,
L.P., PennyMac Holdings, LLC (each individually, a “Seller”, and collectively
the “Sellers”), PMC REO Trust 2015-1 (“New REO Subsidiary”), TRS REO Trust 1-A
(“Legacy REO Subsidiary” and together with New REO Subsidiary, each an “REO
Subsidiary” and collectively, “REO Subsidiaries”), PennyMac Mortgage Investment
Trust (“Guarantor”) and JPMorgan Chase Bank, National Association (the “Buyer”).
Pursuant to the provisions of Section 7 of the Agreement, the undersigned hereby
certifies that:

 

1. It is a ___ natural individual person, ____ treated as a corporation for U.S.
federal income tax purposes, ____ disregarded for federal income tax purposes
(in which case a copy of this Section 7 Certificate is attached in respect of
its sole beneficial owner), or ____ treated as a partnership for U.S. federal
income tax purposes (one must be checked).

 

2. It is the beneficial owner of amounts received pursuant to the Agreement.

 

3. It is not a bank, as such term is used in section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”), or the Agreement is not,
with respect to the undersigned, a loan agreement entered into in the ordinary
course of its trade or business, within the meaning of such section.

 

4. It is not a 10-percent shareholder of any Seller within the meaning of
section 871(h)(3) or 881(c)(3)(B) of the Code.

 

5. It is not a controlled foreign corporation that is related to any Seller
within the meaning of section 881(c)(3)(C) of the Code.

 

6. Amounts paid to it under the Facility Documents (as defined in the Agreement)
are not effectively connected with its conduct of a trade or business in the
United States.

 



  [NAME OF UNDERSIGNED]       By: ________________________       Title:
_______________________     Date: _______________, ______  

 

 

Exhibit I



 

 

 

 



EXHIBIT J

 

ASSET SCHEDULE FIELDS

 

 

  Loan Origination & Current Data 1 Loan ID 2 Cut Off Date 3 Rate Type (Fixed,
Adjustable) 4 Original Balance 5 Current Balance (Clarify Forebearance Amt) 6
Current Interest Rate 7 Original Interest Rate 8 Property Valuation @
Origination 9 Original LTV 10 Original CLTV 11 Current Property Value 12 Current
Property Value Date 13 Current Property Value Type 14 Purchase Price 15 Original
PandI 16 Current PandI 17 Property Address 18 Property City 19 Property State 20
Property Zipcode 21 Property Type 22 Units 23 Current FICO 24 Current FICO Date
25 Original FICO 26 Maturity Date 27 Origination Date 28 First Payment Date 29
Lien Position 30 Mortgage Insurance Provider 31 MI Coverage Amount 32 Original
Occupancy 33 Original Term 34 Original Amortization Term 35 Original Loan
Purpose

 

 

Exhibit J



 

 

 



36 Negam Flag 37 Interest Only Flag 38 Interest Only Term 39 Documentation Type
40 Prepay Term 41 Balloon Date   Adjustable Rate Only Data 42 Arm Margin 43
Periodic Rate Cap 44 Initial Periodic Cap 45 Arm Index 46 Arm Rate Ceiling 47
Arm First Rate Adjust Date 48 Arm First Pay Adjust Date 49 Arm Next Pay Adjst
Date 50 Arm Next Rate Adjust Date 51 Arm Reset Frequency 52 Arm Life Floor      
Delinquency Data 53 Status (Current, 30, 60, 90+, Bk, FC, REO) 54 Next Due Date
55 Paid Through Date 56 DQ String (e.g., 000001001000) 57 Times 30 in 12 Months
58 Times 60 in 12 Months 59 Times 90 in 12 Months       Modification Data 60
Modification Balance 61 Current Product Type (Arm IO Step, Fix IO Step, Etc.) 62
Modification Step Rate Flag 63 Modification Step Terms 64 Modification Step
Dates 65 Modified First Payment Date 66 Modified Maturity Date 67 Modification
Date 68 Modification Original Term 69 Modification Amortization Term 70 Modified
Interest Only Term 71 Modification Type (MHA, Rate Reduction, Proprietary, etc.)

 

 

Exhibit J



 

 

 



72 Forebearance or Deferred Balance 73 Balance Subject to Forgiveness (if
applicable) 74 Modification Capitalized Amount 75 Conditional Terms of
Forgiveness 76 Modification Arm Margin 77 Modification Periodic Rate Cap 78
Modification Initial Periodic Cap 79 Modification Arm Index 80 Modification Arm
Rate Ceiling 81 Modification Arm Next Rate Adjust Date 82 Modification Arm Reset
Frequency 83 Modification Arm Life Floor       Loss Mitigation Data 84 Bk Flag
85 Bk Chapter 86 Bk Relief Filing Date 87 Bk Relief Granted Date 88 Bk Removal
Date 89 Bk Post Petition Due Date 90 Bk Removal Reason 91 FC Flag 92 FC Referral
Date 93 FC Judgement Date 94 FC Suspense Date 95 FC Suspense Reason 96 FC
Removal Date 97 FC Removal Reason 98 FC Sale Scheduled Date 99 FC Sale Date 100
REO Flag 101 REO Date 102 REO Eviction Date 103 Escrow Advance Balance 104
Corporate Advance Balance 105 Vacancy Flag 106 Short Sale Status (Solicited,
Sale Pending) 107 Known Mechanic or Other Liens

 

 

Exhibit J



 

 

 



EXHIBIT K

 

RESERVED

 

 

 

 

 

 

 

 

 

 

Exhibit K



 

 

 



EXHIBIT L

 

FORM OF SERVICER NOTICE AND PLEDGE

 

[Date]

[________________], as Servicer
[ADDRESS]
Attention: ___________

 

Re:Master Repurchase Agreement, dated as of January 27, 2015 (the “Repurchase
Agreement”), by and among PennyMac Corp. (“PMC”), PennyMac Operating
Partnership, L.P. (“POP”), PennyMac Holdings, LLC (“PMH”, and together with POP
and PMC, each individually, a “Seller”, and collectively the “Sellers”), PMC REO
Trust 2015-1 (“New REO Subsidiary”), TRS REO Trust 1-A (“Legacy REO Subsidiary”
and together with New REO Subsidiary, each an “REO Subsidiary” and collectively,
“REO Subsidiaries”), PennyMac Mortgage Investment Trust (the “Guarantor”) and
JPMorgan Chase Bank, National Association (the “Buyer”).

 

Ladies and Gentlemen:

 

Pursuant to the Repurchase Agreement, Servicer is hereby notified that Sellers
have conveyed and pledged to Buyer certain Mortgage Loans the beneficial
ownership of which are then pledged to Buyer under the Repurchase Agreement (the
“Mortgage Loans”) and the REO properties the beneficial ownership of which are
then pledged to Buyer under the Repurchase Agreement (the “REO Properties”),
which are serviced by [_________________] (the “Servicer”) pursuant to that
certain Servicing Agreement dated as of [_________, 20__], by and among the
Servicer, the Sellers and the REO Subsidiaries (as amended, modified or
otherwise supplemented from time to time, the “Servicing Agreement”).
Capitalized terms used herein but not herein defined shall have the meanings
ascribed thereto in the Repurchase Agreement.

 

Section 1. Servicing Rights and Grant of Security Interest. (a) Servicer
acknowledges that the Mortgage Loans and REO Properties are being serviced on a
servicing released basis. In the event that Servicer is deemed to retain any
rights to servicing, Buyer and Servicer hereby agree that in order to further
secure the Sellers’ and REO Subsidiaries’ Obligations under the Repurchase
Agreement, Servicer hereby grants, assigns and pledges to Buyer a fully
perfected first priority security interest in all its rights to service (if any)
related to the Mortgage Loans and REO Properties and all proceeds related
thereto and in all instances, whether now owned or hereafter acquired, now
existing or hereafter created (the “Servicing Assets”).

 

(b) The foregoing provision is intended to constitute a security agreement or
other arrangement or other credit enhancement related to the Repurchase
Agreement and Transactions thereunder as defined under Section 741(7)(A)(xi) and
101(47)(A)(v) of the Bankruptcy Code.

 

Exhibit L



 

 

 

(c) Servicer agrees to execute, deliver and/or file such documents and perform
such acts as may be reasonably necessary to fully perfect Buyer’s security
interest created hereby. Furthermore, Servicer hereby authorizes Buyer to file
financing statements relating to the security interest set forth herein, as
Buyer, at its option, may deem appropriate.

 

(d) Servicer waives any and all notice of the creation, renewal, extension or
accrual of any of the Obligations under the Repurchase Agreement and notice or
proof of reliance by Buyer upon this side letter (the “Servicer Notice and
Pledge”). Servicer hereby waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon Sellers with respect the
Obligations.

 

(e) Buyer shall have all rights and remedies against Servicer and the Servicing
Assets as set forth herein, and the Servicing Assets shall be considered for all
purposes Repurchase Assets under the Repurchase Agreement and Buyer shall have
all rights and remedies under the Repurchase Agreement with respect to the
Servicing Assets, which are incorporated by reference herein.

 

Section 2. Notice of Default. (a) The Servicer shall segregate all amounts
collected on account of such Mortgage Loans and REO Properties, hold them in
trust for the sole and exclusive benefit of Buyer, and remit such collections
within two (2) Business Days after receipt in accordance with the below
instructions. Servicer shall follow the instructions of Buyer with respect to
the Mortgage Loans and REO Properties, and shall deliver to Buyer any
information with respect to the Mortgage Loans and REO Properties reasonably
requested by Buyer. Sellers and REO Subsidiaries hereby notify and instruct the
Servicer and the Servicer is hereby authorized and instructed to remit any and
all amounts which would be otherwise payable to Sellers with respect to the
Mortgage Loans and/or REO Property to the following account which instructions
are irrevocable without the prior written consent of Buyer:

 

For all Income other than Liquidation Proceeds with respect to Liquidated REO
Property:

 

[COLLECTION ACCOUNT]

 

For all Income that is Liquidation Proceeds with respect to Liquidated REO
Property:

 

[EACH CERTIFICATE DISTRIBUTION ACCOUNT]

 

(b) Upon written notice following the occurrence and during the continuance of
an Event of Default, Buyer shall have the right to (a) redirect the Servicer to
remit funds in accordance with Buyer’s instructions and (b) immediately
terminate Servicer’s right to service the Mortgage Loans and REO Properties
without payment of any penalty or termination fee under the Servicing Agreement.
Upon receipt of such notice, Sellers and the Servicer shall cooperate in
transferring the applicable servicing of the Mortgage Loans and REO Properties
to a successor servicer appointed by Buyer in its sole discretion.

 

 

Exhibit L



 

 

 

(c) Notwithstanding any contrary information which may be delivered to the
Servicer by Sellers, the Servicer may conclusively rely on any information or
notice of Event of Default delivered by Buyer, and Sellers shall indemnify and
hold the Servicer harmless for any and all claims asserted against it for any
actions taken in good faith by the Servicer in connection with the delivery of
such information or notice of Event of Default.

 

(d) Buyer shall be an intended third-party beneficiary of the Servicing
Agreement, and the parties thereto shall not amend such Servicing Agreement
without the consent of Buyer, which may be granted or withheld in its sole
discretion.

 

(e) Concurrently with the delivery of any remittance report to the Sellers, the
Servicer shall also deliver a copy of such remittance report to the Buyer.

 

Section 3. Counterparts. This Servicer Notice and Pledge may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and any of the parties hereto may execute this Servicer Notice
and Pledge by signing any such counterpart.

 

Section 4. Entire Agreement. This Servicer Notice and Pledge and the other
Facility Documents embody the entire agreement and understanding of the parties
hereto and thereto and supersede any and all prior agreements, arrangements and
understandings relating to the matters provided for herein and therein. No
alteration, waiver, amendments, or change or supplement hereto shall be binding
or effective unless the same is set forth in writing by a duly authorized
representative of each party hereto.

 

Section 5. Governing Law; Jurisdiction; Waiver of Trial by Jury. (a) THIS
AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF, OTHER THAN
SECTION 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, WHICH SHALL
GOVERN.

 

(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

(i) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS SERVICER NOTICE AND PLEDGE AND/OR ANY OTHER FACILITY DOCUMENT,
OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND APPELLATE COURTS FROM ANY THEREOF;

 

Exhibit L



 

 

 

(ii) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

(iii) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
IN THE REPURCHASE AGREEMENT OR AT SUCH OTHER ADDRESS OF WHICH BUYER SHALL HAVE
BEEN NOTIFIED; AND

 

(iv) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

 

(c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS SERVICER NOTICE AND PLEDGE, ANY OTHER
FACILITY DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

 

 

 

 

 

 

 

 

Exhibit L

 

 

 

 

Please acknowledge receipt of this instruction letter by signing in the
signature block below and forwarding an executed copy to Buyer promptly upon
receipt. Any notices to Buyer should be delivered to the following address:
JPMorgan Chase Bank, National Association, [ADDRESS], Attention: [____],
Telephone: [____], Facsimile: [____].

 

 



 

Very truly yours,

 

[SELLER]

 

By:_______________________________________

Name:
Title:

 

 

ACKNOWLEDGED:

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

 

By: ___________________________________

Name:
Title:

 

[SERVICER],
as Servicer

 

By:____________________________________
Title:
Telephone:
Facsimile:

 



 

Exhibit L



 

 

 



EXHIBIT M

 

FORM POWER OF ATTORNEY

 

 

 

KNOW ALL MEN BY THESE PRESENTS, that [________________] (“[Seller][REO
Subsidiary]”) hereby irrevocably constitutes and appoints JPMorgan Chase Bank,
National Association (“Buyer”) and any officer or agent thereof, with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of [Seller][REO Subsidiary] and in
the name of [Seller][REO Subsidiary] or in its own name, from time to time in
Buyer’s discretion:

 

(a) in the name of [Seller][REO Subsidiary], or in its own name, or otherwise,
to take possession of and endorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due with respect to
any assets purchased by Buyer under the Master Repurchase Agreement (as amended,
restated or modified) dated January 27, 2015 (the “Assets”) and to file any
claim or to take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by Buyer for the purpose of collecting any and all
such moneys due with respect to any other assets whenever payable;

 

(b) to pay or discharge taxes and liens levied or placed on or threatened
against the Assets;

 

(c) (i) to direct any party liable for any payment under any Assets to make
payment of any and all moneys due or to become due thereunder directly to Buyer
or as Buyer shall direct; (ii) to ask or demand for, collect, receive payment of
and receipt for, any and all moneys, claims and other amounts due or to become
due at any time in respect of or arising out of any Assets; (iii) to sign and
endorse any invoices, assignments, verifications, notices and other documents in
connection with any Assets; (iv) to commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Assets or any proceeds thereof and to enforce any other right in
respect of any Assets; (v) to defend any suit, action or proceeding brought
against [Seller][REO Subsidiary] with respect to any Assets; (vi) to settle,
compromise or adjust any suit, action or proceeding described in clause (vii)
above and, in connection therewith, to give such discharges or releases as Buyer
may deem appropriate; and (viii) generally, to sell, transfer, pledge and make
any agreement with respect to or otherwise deal with any Assets as fully and
completely as though Buyer were the absolute owner thereof for all purposes, and
to do, at Buyer’s option and [Seller’s][REO Subsidiary’s] expense, at any time,
and from time to time, all acts and things which Buyer deems necessary to
protect, preserve or realize upon the Assets and Buyer’s Liens thereon and to
effect the intent of this Agreement, all as fully and effectively as
[Seller][REO Subsidiary] might do;

 

(d) for the purpose of carrying out the transfer of servicing with respect to
the Assets from [Seller][REO Subsidiary] to a successor servicer appointed by
Buyer in its sole discretion and to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary or
desirable to accomplish such transfer of servicing, and, without limiting the
generality of the foregoing, [Seller][REO Subsidiary] hereby gives Buyer the
power and right, on behalf of [Seller][REO Subsidiary], without assent by
[Seller][REO Subsidiary], to, in the name of [Seller][REO Subsidiary] or its own
name, or otherwise, prepare and send or cause to be sent “good-bye” letters to
all mortgagors under the Assets, transferring the servicing of the Assets to a
successor servicer appointed by Buyer in its sole discretion;

 

 

Exhibit M

 

 

 

(e) for the purpose of delivering any notices of sale to mortgagors or other
third parties, including without limitation, those required by law.

 

[Seller][REO Subsidiary] hereby ratifies all that said attorneys shall lawfully
do or cause to be done by virtue hereof. This power of attorney is a power
coupled with an interest and shall be irrevocable.

 

[Seller][REO Subsidiary] also authorizes Buyer, from time to time, to execute,
in connection with any sale, any endorsements, assignments or other instruments
of conveyance or transfer with respect to the Assets.

 

The powers conferred on Buyer hereunder are solely to protect Buyer’s interests
in the Assets and shall not impose any duty upon it to exercise any such powers.
Buyer shall be accountable only for amounts that it actually receives as a
result of the exercise of such powers, and neither it nor any of its officers,
directors, employees or agents shall be responsible to [Seller][REO Subsidiary]
for any act or failure to act hereunder, except for its or their own gross
negligence or willful misconduct.

 

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, [SELLER][REO SUBSIDIARY] HEREBY
AGREES THAT ANY THIRD PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS
INSTRUMENT MAY ACT HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE
INEFFECTIVE AS TO SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE
OF SUCH REVOCATION OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY,
AND BUYER ON ITS OWN BEHALF AND ON BEHALF OF BUYER’S ASSIGNS, HEREBY AGREES TO
INDEMNIFY AND HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL
CLAIMS THAT MAY ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY
HAVING RELIED ON THE PROVISIONS OF THIS INSTRUMENT.

 

 [REMAINDER OF PAGE INTENTIONALLY BLANK. SIGNATURES FOLLOW.]

 

Exhibit M



 

 

 



IN WITNESS WHEREOF [Seller][REO Subsidiary] has caused this power of attorney to
be executed and [Seller’s][REO Subsidiary’s] seal to be affixed this __ day of
_____, 20__.

 

 

 

 

[PENNYMAC CORP.]

 

[PENNYMAC OPERATING PARTNERSHIP, L.P.][PENNYMAC HOLDINGS, LLC][PMC REO TRUST
2015-1][TRS REO TRUST 1-A]
([Seller][REO Subsidiary])

 

By:____________________________________

Name:
Title:

 

 

 

 

 

 

 

 

Exhibit M



 

 

 



Acknowledgment of Execution by [Seller][REO Subsidiary] (Principal):

 

 

 

STATE OF __________   )   )     ss.: COUNTY OF ________  )

 

 

On the __ day of ________, 20__ before me, the undersigned, a Notary Public in
and for said State, personally appeared _____________________, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity as _________ for [PennyMac Corp.][PennyMac
Operating Partnership, L.P.][PennyMac Holdings, LLC][PMC REO Trust 2015-1][TRS
REO Trust 1-A] and that by his signature on the instrument, the person upon
behalf of which the individual acted, executed the instrument.

 

 

 

IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal the day
and year in this certificate first above written.

 

 

 

  _____________________________   Notary Public           My Commission expires
_____    

 

 

 

 

Exhibit M





 

 

 



EXHIBIT N

FORM REPURCHASE REQUEST

 



[CLIENT NAME]   [CLIENT PHONE #]  [CLIENT ADDRESS]

 

 

 

REPURCHASE REQUEST

 

 

 

[DATE]

 

J.P. Morgan Chase Bank, N.A.

500 Stanton Christiana Road, OPS2
Newark, Delaware 19713
Attention: Sophia Redzaj
Telecopier No.: (302) 504-8969
Telephone No.: (302) 634-1381
Email: spg_mf_team@jpmorgan.com

 

 

 

Please debit acct# _________________ to repurchase at the Repurchase Price the
following loans.

 

Loan Number Borrower Name Repurchase Price   Investor Name Wire Amount          

* See Attached List *

 

 

 

Please move excess amount to acct# __________________.

 

 

Should you have any questions, please call [CLIENT CONTACT NAME] at [CLIENT
CONTACT PHONE # / EXT.]

 

 

Thank you for your assistance.

 

 

 

[CLIENT NAME]

 

 

 

 

 

______________________________________

[AUTHORIZED OFFICER NAME]

[AUTHORIZED OFFICER TITLE]

 

 

 

Exhibit N

 